EXHIBIT 10.1

 

Execution Version

 

 

 

TERM LOAN CREDIT AGREEMENT

 

dated as of December 28, 2018

 

among

 

ICHOR ENERGY HOLDINGS, LLC,

as Parent

 

ICHOR ENERGY, LLC,

as Borrower

 

ABC FUNDING, LLC

as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

 

 

   

   



 



ARTICLE 1 DEFINITIONS AND INTERPRETATION.

 

1

 

 

Section 1.1

Definitions.

 

1

 

 

Section 1.2

Accounting Terms.

 

31

 

 

Section 1.3

Interpretation, etc.

 

31

 

 

 

 

 

ARTICLE 2 LOANS.

 

32

 

 

Section 2.1

Loans; Commitments.

 

32

 

 

Section 2.2

The Loans.

 

32

 

 

Section 2.3

Requests for Loans.

 

33

 

 

Section 2.4

Use of Proceeds.

 

33

 

 

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records.

 

34

 

 

Section 2.6

Interest.

 

34

 

 

Section 2.7

Repayment of Loans.

 

35

 

 

Section 2.8

Voluntary Prepayments.

 

35

 

 

Section 2.9

Mandatory Prepayments.

 

36

 

 

Section 2.10

Premiums.

 

38

 

 

Section 2.11

Application of Payments.

 

39

 

 

Section 2.12

General Provisions Regarding Payments.

 

40

 

 

Section 2.13

Ratable Sharing.

 

41

 

 

Section 2.14

Increased Costs, etc.

 

42

 

 

Section 2.15

Taxes; Withholding, etc.

 

43

 

 

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT.

 

46

 

 

Section 3.1

Closing Date.

 

46

 

 

Section 3.2

Delayed Draw Borrowing Date.

 

50

 

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES.

 

52

 

 

Section 4.1

Organization; Requisite Power and Authority; Qualification.

 

52

 

 

Section 4.2

Capital Stock and Ownership.

 

52

 

 

Section 4.3

Due Authorization.

 

52

 

 

Section 4.4

No Conflict.

 

53

 

 

Section 4.5

Governmental Consents.

 

53

 

 

Section 4.6

Binding Obligation.

 

53

 

 

Section 4.7

Financial Information.

 

53

 

 

Section 4.8

Projections.

 

54

 

 

Section 4.9

No Material Adverse Effect.

 

54

 

 

Section 4.10

Adverse Proceedings, etc.

 

54

 

 

Section 4.11

Payment of Taxes.

 

54

 

 

Section 4.12

Properties.

 

55

 

 

Section 4.13

Environmental Matters.

 

56

 

 

Section 4.14

No Defaults.

 

57

 

 

Section 4.15

Material Contracts.

 

58

 

 

Section 4.16

Governmental Regulation.

 

58

 

 

Section 4.17

Margin Stock.

 

58

 

 

Section 4.18

Employee Matters.

 

58

 



 

 

i


   



 

 

Section 4.19

Employee Benefit Plans.

 

58

 

 

Section 4.20

Brokers.

 

59

 

 

Section 4.21

Solvency.

 

59

 

 

Section 4.22

Disclosure.

 

60

 

 

Section 4.23

Insurance.

 

60

 

 

Section 4.24

Separate Entity.

 

60

 

 

Section 4.25

Security Interest in Collateral.

 

60

 

 

Section 4.26

Affiliate Transactions.

 

61

 

 

Section 4.27

Swap Agreements.

 

61

 

 

Section 4.28

Permits, Etc.

 

61

 

 

Section 4.29

[Reserved].

 

61

 

 

Section 4.30

Sole Purpose Nature; Business.

 

61

 

 

Section 4.31

Sanctions.

 

61

 

 

Section 4.32

Anti-Corruption.

 

62

 

 

Section 4.33

Stamp Tax.

 

62

 

 

Section 4.34

Marketing of Production.

 

62

 

 

Section 4.35

Right to Receive Payment for Future Production.

 

62

 

 

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS.

 

63

 

 

Section 5.1

Financial Statements and Other Reports.

 

63

 

 

Section 5.2

Notice of Material Events.

 

67

 

 

Section 5.3

Separate Existence.

 

67

 

 

Section 5.4

Payment of Taxes and Claims.

 

68

 

 

Section 5.5

Operation and Maintenance of Properties.

 

68

 

 

Section 5.6

Insurance.

 

69

 

 

Section 5.7

Books and Records; Inspections.

 

69

 

 

Section 5.8

Compliance with Laws.

 

70

 

 

Section 5.9

Environmental.

 

70

 

 

Section 5.10

Subsidiaries.

 

73

 

 

Section 5.11

Further Assurances.

 

73

 

 

Section 5.12

Use of Proceeds.

 

73

 

 

Section 5.13

Additional Properties; Other Collateral.

 

73

 

 

Section 5.14

Board Observation Rights.

 

74

 

 

Section 5.15

Notices; Attorney-in-fact; Deposits.

 

74

 

 

Section 5.16

Swap Agreements.

 

74

 

 

Section 5.17

Enforcement of Contracts.

 

74

 

 

Section 5.18

APOD.

 

75

 

 

Section 5.19

Deposit Accounts.

 

75

 

 

Section 5.20

Post-Closing Undertakings.

 

76

 

 

 

 

 

ARTICLE 6 NEGATIVE COVENANTS.

 

77

 

 

Section 6.1

Indebtedness.

 

77

 

 

Section 6.2

Liens.

 

78

 

 

Section 6.3

No Further Negative Pledges.

 

79

 

 

Section 6.4

Restricted Junior Payments.

 

80

 

 

Section 6.5

Restrictions on Subsidiaries.

 

81

 

 

Section 6.6

Investments.

 

81

 

 

 

ii


   

 

 

Section 6.7

Financial Covenants.

 

82

 

 

Section 6.8

PSA Purchase Price Adjustments.

 

82

 

 

Section 6.9

Fundamental Changes; Disposition of Assets; Acquisitions.

 

82

 

 

Section 6.10

Amendments to Acquisition Documents.

 

84

 

 

Section 6.11

Sales and Lease Backs.

 

84

 

 

Section 6.12

Transactions with Shareholders, Affiliates and Other Persons.

 

84

 

 

Section 6.13

Conduct of Business.

 

85

 

 

Section 6.14

Amendments or Waivers of Material Contracts.

 

85

 

 

Section 6.15

Fiscal Year.

 

86

 

 

Section 6.16

Deposit Accounts.

 

86

 

 

Section 6.17

Amendments to Organizational Agreements.

 

86

 

 

Section 6.18

Sale or Discount of Receivables.

 

86

 

 

Section 6.19

OFAC.

 

86

 

 

Section 6.20

FCPA.

 

86

 

 

Section 6.21

Passive Status of Parent.

 

86

 

 

Section 6.22

Formation of Subsidiaries.

 

87

 

 

Section 6.23

APOD.

 

87

 

 

 

 

 

ARTICLE 7 CONTRIBUTED PROPERTY.

 

87

 

 

Section 7.1

Borrower Call Option.

 

87

 

 

 

 

 

ARTICLE 8 EVENTS OF DEFAULT.

 

88

 

 

Section 8.1

Events of Default.

 

88

 

 

Section 8.2

Remedies.

 

91

 

 

 

 

 

ARTICLE 9 ADMINISTRATIVE AGENT.

 

91

 

 

Section 9.1

Appointment of Administrative Agent.

 

91

 

 

Section 9.2

Powers and Duties.

 

92

 

 

Section 9.3

General Immunity.

 

92

 

 

Section 9.4

Administrative Agent Entitled to Act as Lender.

 

93

 

 

Section 9.5

Lenders’ Representations, Warranties and Acknowledgment.

 

93

 

 

Section 9.6

Right to Indemnity.

 

94

 

 

Section 9.7

Successor Administrative Agent.

 

94

 

 

Section 9.8

Collateral Documents.

 

96

 

 

Section 9.9

Posting of Approved Electronic Communications.

 

97

 

 

Section 9.10

Proofs of Claim.

 

97

 

 

 

 

 

ARTICLE 10 MISCELLANEOUS.

 

98

 

 

Section 10.1

Notices.

 

98

 

 

Section 10.2

Expenses.

 

98

 

 

Section 10.3

Indemnity.

 

99

 

 

Section 10.4

Set Off.

 

101

 

 

Section 10.5

Amendments and Waivers.

 

101

 

 

Section 10.6

Successors and Assigns; Assignments.

 

102

 

 

Section 10.7

Independence of Covenants.

 

104

 

 

Section 10.8

Survival of Representations, Warranties and Agreements.

 

104

 

 

Section 10.9

No Waiver; Remedies Cumulative.

 

104

 

 

 

iii


   

 

 

Section 10.10

Marshalling; Payments Set Aside.

 

105

 

 

Section 10.11

Severability.

 

105

 

 

Section 10.12

Lender Obligations Several; Independent Nature of Lenders’ Rights.

 

105

 

 

Section 10.13

Headings.

 

105

 

 

Section 10.14

APPLICABLE LAW.

 

105

 

 

Section 10.15

CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

106

 

 

Section 10.16

WAIVER OF JURY TRIAL.

 

106

 

 

Section 10.17

Confidentiality.

 

107

 

 

Section 10.18

Usury Savings Clause.

 

108

 

 

Section 10.19

Counterparts.

 

108

 

 

Section 10.20

Patriot Act.

 

108

 

 

Section 10.21

Disclosure.

 

108

 

 

Section 10.22

Appointment for Perfection.

 

109

 

 

Section 10.23

Advertising and Publicity.

 

109

 

 

Section 10.24

Acknowledgments and Admissions.

 

109

 

 

Section 10.25

Third Party Beneficiary.

 

110

 

 

Section 10.26

Entire Agreement.

 

110

 

 

Section 10.27

Time of the Essence.

 

110

 

 

Section 10.28

Anti-Terrorism Laws.

 

110

 

 



 

iv


   



 



SCHEDULES

Schedule 3.1

Governmental Agency and Other Consents

Schedule 4.1

Organizational Information

Schedule 4.2

Capital Stock

Schedule 4.10

Adverse Proceedings

Schedule 4.12

Oil and Gas Properties

Schedule 4.13

Environmental Matters

Schedule 4.15

Material Contracts

Schedule 4.20

Brokers

Schedule 4.27

Swap Agreements

Schedule 4.34

Marketing of Production

Schedule 4.35

Right to Receive Payment for Future Production

Schedule 5.18

APOD

Schedule 5.20

Contributed Property

Schedule 6.12

Affiliate Transactions

 

EXHIBITS

Exhibit A

Assignment and Acceptance Agreement

Exhibit B

Borrowing Notice

Exhibit C

U.S. Tax Compliance Certificate

Exhibit D

Closing Date Certificate

Exhibit E

Compliance Certificate

Exhibit F

Guarantee and Collateral Agreement

Exhibit G

Louisiana Mortgage

Exhibit G-1

Texas Mortgage

Exhibit H

Promissory Note

Exhibit I

Solvency Certificate

Exhibit J

Monthly Financial Statements

Exhibit K

Quarterly Financial Statements

Exhibit L

Direction Letter

Exhibit M

APOD Certificate

Exhibit N

Contract Operating Agreement

Exhibit O

Operator Subordination Agreement

 

APPENDICES

Appendix A

Commitments

Appendix B

Addresses for Notice



 

 

v


   



 

This TERM LOAN CREDIT AGREEMENT, dated as of December 28, 2018 (the
“Agreement”), is entered into by and among Ichor Energy Holdings, LLC, a Nevada
limited liability company, as the parent (the “Parent”) and Ichor Energy, LLC, a
Nevada limited liability company, as the borrower (the “Borrower”), the Lenders
from time to time party hereto and ABC Funding, LLC, as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

The Borrower has requested, and the Lenders are willing to make the Loans, the
proceeds of which will be used to: (i) fund the acquisition, pursuant to the
Acquisition Agreement of certain mineral assets described therein (the
“Acquisition”); (ii) fund $500,000 of initial cash liquidity; and (iii) to pay
the Transaction Costs. The Lenders have indicated their willingness to extend
credit upon the terms and subject to the conditions of this Agreement and the
other Loan Documents.

 

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Accepting Lenders” shall have the meaning assigned to such term in Section
2.9(j).

 

“Acquisition” shall have the meaning assigned to such term in the preamble
hereto.

 

“Acquisition Agreement” reffers collectively to (i) that certain Purchase and
Sale Agreement dated September 1, 2018 by and among Bodel Holdings, L.L.C.,
Cleveland Holdings, L.L.C., Delbo Holdings, L.L.C., Dequincy Holdings, L.L.C.,
Gulf Coast Working Partners, L.L.C., Oakley Holdings, L.L.C., Samjam Energy,
L.L.C., Perry Point Holdings, L.L.C., as Sellers and Viking Energy Group, Inc.,
as Purchaser, as amended by the Acquisition Agreement First Amendment,
Acquisition Agreement Second Amendment, and as it may be further amended,
supplemented or otherwise modified with the consent of the Administrative Agent
and (ii) the Acquisition Side Letter.

 

“Acquisition Agreement First Amendment” means that certain First Amendment to
Purchase and Sale Agreement, dated as of November 1, 2018 by and among Bodel
Holdings, L.L.C., Cleveland Holdings, L.L.C., Delbo Holdings, L.L.C., Dequincy
Holdings, L.L.C., Gulf Coast Working Partners, L.L.C., Oakley Holdings, L.L.C.,
Samjam Energy, L.L.C., Perry Point Holdings, L.L.C., as Sellers and Viking
Energy Group, Inc., as Purchaser, as it may be amended, supplemented or
otherwise modified with the consent of the Administrative Agent.

 

“Acquisition Agreement Second Amendment” means means that certain Second
Amendment to Purchase and Sale Agreement, dated as of [the Closing Date] by and
among Bodel Holdings, L.L.C., Cleveland Holdings, L.L.C., Delbo Holdings,
L.L.C., Dequincy Holdings, L.L.C., Gulf Coast Working Partners, L.L.C., Oakley
Holdings, L.L.C., Samjam Energy, L.L.C., Perry Point Holdings, L.L.C., as
Sellers and Viking Energy Group, Inc., as Purchaser, as it may be amended,
supplemented or otherwise modified with the consent of the Administrative
Agent].

 



  1

   



 

“Acquisition Documents” means (i) the Acquisition Agreement, (ii) the
Acquisition Escrow Agreement and (iii) Acquisition Side Letter.

 

“Acquisition Escrow Agreement” means that certain Escrow Agreement, dated as of
August 31, 2018, by and among Viking Energy Group, Inc., Bodel Holdings, L.L.C.,
Cleveland Holdings, L.L.C., Delbo Holdings, L.L.C., Dequincy Holdings, L.L.C.,
Gulf Coast Working Partners, L.L.C., Oakley Holdings, L.L.C., Samjam Energy,
L.L.C., Perry Point Holdings, L.L.C., and UMB Bank, N.A., as amended by that
certain First Amendment to Escrow Agreement dated as of November 1, 2018.

 

“Acquisition Side Letter” means that certain Collateral Agreement to Purchase
and Sale Agreement, dated as of [the Closing Date], by and between Bodel
Holdings, L.L.C., Cleveland Holdings, L.L.C., Delbo Holdings, L.L.C., DeQuincy
Holdings, L.L.C., Gulf Coast Working Partners, L.L.C., Oakley Holdings, L.L.C.,
SamJam Energy, L.L.C., and Perry Point Holdings, L.L.C. as Sellers, and Viking
Energy Group, Inc., as Purchaser.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Loan Parties
shall make all payments to Administrative Agent for the benefit of the Lenders
under this Agreement and the other Loan Documents.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of a Loan Party or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or threatened against or affecting any Loan Party or any of its
Subsidiaries or any Property of the Borrower or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis), or (ii) to direct or cause the direction of
the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise. Notwithstanding anything to the
contrary herein, in no event shall the Administrative Agent, any Lender or any
of their respective Affiliates be considered an “Affiliate” of any Loan Party.
Each officer or director (or Person holding an equivalent position) of a Loan
Party shall be considered an Affiliate of such Loan Party and of each other Loan
Party.

 



  2

   



 

“Aggregate Amounts Due” shall have the meaning assigned to such term in Section
2.13.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Anti-Corruption Laws” means all laws concerning or relating to bribery or
public corruption, including the FCPA and any similar laws currently in force or
hereafter enacted (and including any regulations, rules, guidelines or orders
thereunder) and, in any case, which are applicable to any Loan Party.

 

“Anti-Terrorism Laws” means any law, judgment, order, executive order, decree,
ordinance, rule or regulation related to terrorism financing or money
laundering, including any of the foregoing administered by OFAC, currently in
force or hereafter enacted (and including any regulations, rules, guidelines or
orders thereunder) and, in any case, which are applicable to the Loan Parties.

 

“APOD” means the Approved Plan of Development of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties and all related Hydrocarbon Interests,
including new drilling completions, workovers, acreage acquisitions and seismic
acquisitions, attached as Schedule 5.18, as the same may be updated and approved
from time to time in accordance with the terms of this Agreement.

 

“APOD Certificate” means a certificate substantially in the form of Exhibit M,
to be delivered to the Administrative Agent concurrent with the delivery by the
Borrower of each APOD required to be delivered hereunder.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of (a)
the sum of (i) PDP PV-10 (as reflected in the most recent Reserve Report
delivered either August 15 (as of June 30) or February 15 (as of December 31) of
each year, as the case may be (giving pro forma effect to material acquisitions
or dispositions since the date of such reports)), (ii) the amount of
unrestricted cash held in Deposit Accounts subject to Control Agreements and
(iii) the net mark to market value (which may be a negative value) of the
Borrower and its Subsidiaries’ Swap Agreements, to (b) the sum of the aggregate
amount of (i) Indebtedness of the Borrower and any Loan Party secured by a Lien
on any property or asset owned or held by the Borrower or a Loan Party
(including, for the avoidance of doubt, the Indebtedness in respect of the Loans
made hereunder and secured Indebtedness described by clause (a), (b), (c), (d),
(f), (g), (i), (j), (l) and (m)) and (ii) Indebtedness under any Swap
Agreements.

 

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, farm out, transfer or other
disposition to, or any exchange of property with, any Person, in one transaction
or a series of transactions, of all or any part of any Person’s businesses,
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, including the
Capital Stock owned by such Person, provided that the term “Asset Sale” shall
not include any sale, conveyance, transfer or other disposition of Property
permitted by Section 6.9(b).

 

“Assignment and Acceptance Agreement” means any Assignment and Acceptance
Agreement to be executed and delivered by the Borrower, substantially in the
form of Exhibit A.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during
then-remaining term of any applicable lease, and (ii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet notes or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

  3

   



 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president, chief financial officer, executive vice
president or treasurer, in each case, whose signatures and incumbency have been
certified to Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers, the sole member or other
governing body of such person, (iii) in the case of any partnership, the board
of directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans made on the same date.

 

“Borrowing Notice” means a notice substantially in the form of Exhibit B, with
such modifications as are approved by the Administrative Agent.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in either of such states are authorized or required
by law or other governmental action to close.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that should, in accordance with GAAP, appear as a liability on the
balance sheet of such Person (subject to the proviso appearing in the definition
of “GAAP”).

 

  4

   



 

“Capital Stock” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, or in general
any instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has at least ninety five percent (95%) of its assets invested continuously in
the types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s.

 

“Cash Receipts” means all Cash or Cash Equivalents received by or on behalf of
the Borrower or any Loan Party with respect to the following: (a) sales of
Hydrocarbons, (b) Cash representing operating revenue earned or to be earned,
(c) any proceeds from Swap Agreements, (d) royalty payments, and (e) any other
Cash or Cash Equivalents received by or on behalf of the Borrower or its
Subsidiaries; provided that (i) Loans or the proceeds of Loans and (ii) Cash or
Cash Equivalents belonging to or received for the credit of third parties, such
as royalty, working interest or other interest owners, that are received for
transfer or payment to such third parties in each case shall not constitute
“Cash Receipts”.

 

“CERCLA” shall have the meaning assigned to such term in the definition of
“Environmental Laws.”

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



  5

   



 

“Change of Control” means, at any time,

 

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person other than members of the Control Group, of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Viking, unless the Control Group
holds (directly or indirectly, beneficially or of record) Capital Stock
representing a greater percentage of the aggregate ordinary voting power than
that held by such other Person;

 

(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of Viking by Persons who were neither (i) members of the Board of
Directors of Viking or of the Borrower as of the date hereof, (ii) nominated by
the Board of Directors of the Borrower or by the directors identified in clause
(i) of this clause (b), nor (iii) appointed by directors so nominated;

 

(c) Viking ceases to beneficially own and control, directly, 100% of the Capital
Stock of the Parent;

 

(d) Parent ceases to beneficially own and control, directly, 100% of the Capital
Stock of the Borrower (other than the Warrants or any Capital Stock issued upon
exercise of the Warrants);

 

(e) any event, transaction or occurrence as a result of which James Doris shall
for any reason cease to be actively engaged in the day-to-day management of the
Borrower and a replacement reasonably acceptable to the Administrative Agent is
not hired within sixty (60) days of such cessation, or

 

(f) any liquidation or dissolution proceedings or measures are initiated with
respect to the Viking, Parent or the Borrower or the Board of Directors of
Parent, Viking or the Borrower votes in favor of any liquidation or dissolution
actions.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 3.1 have been satisfied or waived.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations, provided that the term
“Collateral” shall not include any Excluded Assets.

 

  6

   



 

“Collateral Agent” means the Administrative Agent acting in its capacity as
“Collateral Agent” under the Collateral Documents.

 

“Collateral Documents” means each Control Agreement, the Guarantee and
Collateral Agreement, the Mortgages, the Initial Swap Intercreditor Agreement,
any other Swap Intercreditor Agreement, and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to (a) grant to Administrative Agent, for the
benefit of the Secured Parties, a Lien on any Collateral or (b) set forth the
relative priorities of any Lien on any Collateral.

 

“Commitments” means as to any Lender, the obligation of such Lender, if any, to
make a Loan to the Borrower in a principal amount not to exceed the sum of the
Initial Commitment and Delayed Draw Commitment set forth opposite such Lender’s
name on Appendix A, as the same may be terminated pursuant to Section 2.1(b).
The aggregate amount of all Commitments is $63,592,000 as of the date hereof.

 

“Communications” shall have the meaning assigned to such term in Section 9.9(a).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 10.17.

 

“Connection Income Taxes” means any net income or franchise Tax imposed in lieu
of a net income Tax on a Person by a jurisdiction with which such Person has a
present or former connection (other than a connection arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Consolidated Net Cash Flow” means the difference, without duplication, of the
following:

 

(i) all Cash or Cash Equivalents reflected on the balance sheet of the Loan
Parties on the first day of any Fiscal Quarter; plus

 

(ii) all Cash Receipts of the Loan Parties during any Fiscal Quarter, less

 

(iii) all Cash Receipts from the sale of Capital Stock of the Borrower during
any Fiscal Quarter, less

 

(iv) actual consolidated Cash payments by the Loan Parties during such Fiscal
Quarter to the extent such payments are permitted under the terms of this
Agreement (other than Restricted Junior Payments made pursuant to Section 6.4(d)
hereof).

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Capital Stock issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 



  7

   



 

“Contributed Property” means any Properties contributed by or on behalf of
Viking or its Subsidiaries (other than the Loan Parties) to the Loan Parties
pursuant to Section 5.20 hereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, entered into with the bank or
securities intermediary at which any Deposit Account (excluding Excluded
Accounts) or Securities Account is maintained by any Loan Party in accordance
with Section 5.19.

 

“Control Group” means (i) James Doris, his spouse, direct descendants and their
spouses, and heirs, estates or legal representatives of any of the foregoing,
(ii) trusts, custodianship or other fiduciary arrangement in which Persons
identified in clause (i) are the principal beneficiaries and constitute a
majority of the trustees, custodians or other fiduciaries with voting power over
such trust, custodianship or other fiduciary arrangement, (iii) any
corporations, partnerships, charitable trust, foundation, estate planning trust,
family limited partnership or family limited liability company in which the
Persons identified in clauses (i) and (ii) hold a majority of the voting power,
and (iv) the directors, executive officers and other management personnel of any
Persons identified in clauses (i)-(iii), to the extent acting in such capacity.
For purposes of this definition, “direct descendants” shall include adopted
persons who are twelve years of age or under at the time of adoption.

 

“Covered Capital Expenditures” means Capital Expenditures other than Excluded
Capital Expenditures.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.6(c).

 

“Delayed Draw Borrowing Date” means a Business Day after the Closing Date and on
or before April 1, 2019 set forth in a Borrowing Notice on which, subject to
Section 3.2, a Borrowing of Term Loans, occurs.

 

“Delayed Draw Commitment” means, for each Lender, the amount set forth opposite
such Lender’s name in Appendix A under “Delayed Draw Commitment”, as the same
may be terminated pursuant to Section 2.1(b).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Direction Letters” means letters substantially in the form of Exhibit L.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

  8

   



 

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender, or (c) any commercial bank, financial institution or other Person
approved by the Administrative Agent in its sole discretion and that is an
“accredited investor” (as defined in Regulation D under the Securities Act).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means, whenever in effect, any and all Governmental
Requirements pertaining in any way to public or worker health or safety,
pollution, the environment (or the protection thereof), the preservation or
reclamation of natural resources, emissions, discharges, Releases or threatened
Releases of Hazardous Materials into the environment including indoor or ambient
air, surface water, ground water, or land, or otherwise relating to the exposure
of Persons to, manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Materials, including without
limitation, the Oil Pollution Act of 1990, as amended, the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.

 

“Environmental Liability” means any direct, indirect, pending or threatened
liability, claim, loss, damage, punitive damage, consequential damage, criminal
liability, fine, penalty, interest, cost, expense, deficiency, obligation or
responsibility, whether known or unknown, arising under or relating to any
Environmental Laws, or Remedial Actions, or any Release or threatened Release
of, or exposure to, Hazardous Materials, including costs and liabilities for any
Remedial Action, personal injury, property damage, natural resource damages,
court costs, and fees, disbursements and expenses of counsel, experts and
consultants and costs of investigations and feasibility studies.

 

“Environmental Permit” means any permit, permit by rule, registration, license,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

 

  9

   



 

“ERISA Affiliate” means, as applied to any Person each trade or business
(whether or not incorporated) that together with such Person would be treated as
a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan (determined without regard to any waiver of the funding
provisions therein or in Section 303 of ERISA or Section 430 of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430 of the Internal Revenue Code with respect to any Pension Plan
or the failure to make any required contribution to a Multiemployer Plan; (iii)
the filing of a notice of intent to terminate a Pension Plan, the treatment of
an amendment to a Pension Plan as a termination under Section 4041 of ERISA, or
the incurrence by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (iv) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more non-related contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any liability or potential
liability therefor, or the receipt by the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (viii) the occurrence of an act or omission which could
reasonably be expected to give rise to the imposition on the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (l) or (m), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan or
the assets thereof, or against the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
430(k) or 436(f) of the Internal Revenue Code or pursuant to ERISA with respect
to any Pension Plan.

 

  10

   



 

“Eurodollar Business Day” shall mean any Business Day on which commercial banks
are open for international business (including dealings in dollar deposits (in
London, England)).

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Excluded Account” means

 

(a) any Deposit Accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of the Loan Parties’
employees (including, without limitation, pension fund accounts and 401(k)
accounts) and other fiduciary deposit accounts;

 

(b) other Deposit Accounts containing not more than $25,000 individually and
$100,000 in the aggregate at any time; and

 

(c) any other account agreed to by the Administrative Agent in its sole
discretion.

 

“Excluded Assets” means

 

(a) any Property over which the granting of security interests in such Property
(i) would be prohibited by (A) an enforceable contractual obligation binding on
the Property that existed at the time of the acquisition thereof and was not
created or made binding on the Property in contemplation or in connection with
the acquisition of such Property, (B) applicable law, rule regulation order,
approval, license, permit or similar restriction (in each case, except to the
extent such prohibition is unenforceable after giving effect to applicable
provisions of the UCC, other than proceeds thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibitions) or
(ii) to the extent that such security interests would require obtaining the
consent of any Governmental Authority or other Person or would result in
materially adverse tax consequences as reasonably determined by the
Administrative Agent;

 

(b) Property with respect to which, in the sole judgment of the Administrative
Agent, the costs or other consequences of obtaining or perfecting such a
security interest are excessive in view of the benefits to be obtained by the
Secured Parties therefrom;

 

(c) any Property to the extent that such grant is prohibited under any agreement
relating to such Property and the violation of such prohibition would violate or
invalidate such agreement (or invalidate a Loan Party’s interest in such
Property related to such agreement) or create a right of termination in favor of
any other party thereto (other than any Loan Party) or otherwise create a right
in favor of any other party thereto (other than any Loan Party) to cause any
Loan Party to lose its interest in such Property related that agreement, except
to the extent that Part 5 of Article 9 of the UCC would render such prohibition
ineffective; provided, however, that any such Property shall automatically be
subject to the lien and security interest granted hereby and to the terms and
provisions of this Agreement as Collateral, to the extent that the applicable
Loan Party has obtained the consent of parties applicable to such Property
necessary for the creation of a lien and security in such Property;

 

  11

   



 

(d) any equipment or other Property owned by any Loan Party that is subject to a
purchase money lien or a Capital Lease Obligation, in each case, as permitted
under the Credit Agreement, if the contract or other agreement in which such
Lien is granted (or the documentation providing for such Capital Lease
Obligation) prohibits or requires the consent of any person other than the Loan
Parties as a condition to the creation of any other security interest on such
equipment or Property and, in each case, such prohibition or requirement is
permitted by the Credit Agreement;

 

(e) any Excluded Accounts; and

 

(f) any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation).

 

“Excluded Capital Expenditures” means Capital Expenditures incurred to maintain,
repair and replace Oil and Gas Properties in the ordinary course in an amount
not to exceed $100,000 for any individual well in any Fiscal Year and $1,000,000
for all such Capital Expenditures in the aggregate in any Fiscal Year.

 

“Excluded Taxes” shall have the meaning assigned to such term in Section
2.15(b).

 

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans made by such Lender.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon but excluding the Oil and Gas Properties) now,
hereafter or heretofore owned, leased, operated or used by Parent or any of its
Subsidiaries.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreements implementing the foregoing.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Fee Letter” means that certain letter agreement, by and between the
Administrative Agent, Summit and the Borrower, dated as of the date hereof.

 

“Final Delayed Draw Borrowing Date” means a Delayed Draw Borrowing Date on which
Loans are made hereunder and which is (i) identified in the corresponding
Borrowing Notice as the Final Delayed Draw Borrowing Date and (ii) the last date
on which Loans are made hereunder pursuant to the Delayed Draw Commitments.

 

  12

   



 

“Financial Officer” means, for any Person, the Chief Financial Officer or
Treasurer. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of Parent or the Borrower, as applicable.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to the absence of footnotes and changes resulting from year-end
adjustments.

 

“Financial Plan” shall have the meaning assigned to such term in Section 5.1(g).

 

“First Offer” shall have the meaning assigned to such term in Section 2.9(j).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is prior to any
other Lien to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 and any
regulations promulgated thereunder.

 

“GAAP” means the generally accepted accounting principles in the United States
as in effect as of the date of determination thereof.

 

“General and Administrative Costs” means normal and customary expenses and costs
incurred in connection with the Oil and Gas Properties of the Loan Parties and
their Subsidiaries that are classified as general and the administrative costs,
including consulting fees, salary, rent, supplies, travel, insurance,
accounting, legal, engineering and broker related fees required to manage the
affairs of the Loan Parties and their Subsidiaries but excluding (a) Transaction
Costs incurred on or prior to the Closing Date and (b) expenses and costs of
other working interest owners of Oil and Gas Properties operated by the Borrower
or its Subsidiaries.

 

“General and Administrative Costs Cap” means $65,000 per month.

 

  13

   



 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, regulatory body, bureau,
court, agency, authority, central bank or instrumentality or political
subdivision thereof or any entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Governmental Requirement” means, at any time, any law, common law, treaty,
statute, code, ordinance, order, determination, rule, regulation, judgment,
writ, decree, injunction, determination, decision, ruling, award, franchise,
license, qualification, authorization, consent, exemption, waiver, right,
approval permit, by-law, certificate, license, authorization or other directive,
requirement, policy, practice or guideline (whether or not having the force of
law), whether now or hereafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause (a)
above. The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Guarantor,
substantially in the form of Exhibit F.

 

“Guarantor” means Parent and each Subsidiary of Borrower that is required to
guarantee the Obligations pursuant to Section 5.11 or 5.13.

 

“Guaranty” means the guaranty of each Guarantor set forth in Article II of the
Guarantee and Collateral Agreement.

 

  14

   



 

“Hazardous Material” means any substance, material or waste regulated by or as
to which liability or standards of conduct may be imposed pursuant to any
Environmental Law and including, without limitation: (a) any chemical, compound,
material, product, byproduct, effluent, emission, substance or waste defined as
or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,”, “hazardous chemical”, “solid waste,” “toxic
waste,” “waste,” “hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” “dangerous good,” or words of similar meaning or import found in
any applicable Environmental Law; (b) petroleum hydrocarbons, petroleum
products, petroleum substances, natural gas, oil, oil and gas waste, crude oil,
and any components, fractions, or derivatives thereof; (c) explosives,
radioactive materials, asbestos containing materials, polychlorinated biphenyls,
radon, mold, silica or any silicates; (d) any material which shall be removed
from any Property pursuant to any Environmental Law or Environmental Permit; and
(e) any substance or mixture of substances which, if released into the
environment, would likely cause, immediately or at some future time, harm or
degradation to the environment or to human health or safety.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, distribution, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, arrangement for disposal, exposure of Persons
to, disposition or handling of any Hazardous Materials, and any corrective
action or response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Hydrocarbon Interests” means all rights, options, titles, interests and estates
now or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interests of whatever
nature.

 

“Hydrocarbons” means crude oil, bitumen, synthetic crude oil, petroleum, gas,
casinghead gas, drip gasoline, natural gasoline, natural gas liquids,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom, and all related hydrocarbons and any
and all other substances whether liquid, solid or gaseous, whether hydrocarbons
or not, produced or producible in association with any of the foregoing,
including hydrogen sulphide and sulphur.

 



  15

   



 

“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of drafts accepted representing extensions
of credit whether or not representing obligations for borrowed money; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding those incurred in the ordinary course of business which
are not greater than thirty (30) days past due or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (e) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person; (f) all Indebtedness (as defined in other
clauses of this definition) secured by any Lien on any property or asset owned
or held by that Person regardless of whether the Indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, but limited to the lesser of (i) the amount of such Indebtedness and
(ii) the fair market value of the property securing such Indebtedness; (g) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements; (h) any earn-out obligations or purchase price adjustments
under purchase agreements to the extent shown as a liability on the balance
sheet of such Person in accordance with GAAP; (i) all Guarantees by such Person
of Indebtedness (as otherwise defined herein) of any other Person; (j) the net
obligations of such Person in respect of any Swap Agreement, whether entered
into for hedging or speculative purposes; (k) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (l) all Attributable Debt of such
Person, and (m) Indebtedness of any partnership or Joint Venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, unless such Indebtedness is expressly
non-recourse to such Person. The amount of Indebtedness under any Swap
Agreements outstanding at any time, if any, shall be the Net Mark-to-Market
Exposure of such Person under such Swap Agreements at such time.

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation, monitoring or other response action
necessary to remove, remediate, clean up, abate or otherwise address any
Hazardous Materials or Hazardous Materials Activity), Taxes, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Document, the
performance of any Indemnitee’s duties or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make the Loans or the use or
intended use of the proceeds thereof, any granting of a Lien to secure the
Obligations, or any enforcement of any of the Loan Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim, Environmental
Liability or any Hazardous Materials Activity, including such relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of the Borrower, any of its Subsidiaries or their
predecessors or Affiliates and any of their respective Properties.

 

  16

   



 

“Indemnitee” shall have the meaning assigned to such term in Section 10.3(a).

 

“Indemnitee Agent Party” shall have the meaning assigned to such term in Section
9.6.

 

“Initial Acquisition” means the initial portion of the Acquisition to close in
accordance with the terms of Acquisition Agreement.

 

“Initial APOD” means the first APOD approved by the Administrative Agent
following Closing.

 

“Initial Commitment” means for each Lender, the amount set forth opposite such
Lender’s name in Appendix A under “Initial Commitment”, as the same may be
terminated pursuant to Section 2.1(b).

 

“Initial Swap Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the Closing Date, among BP Energy Company, a Delaware
corporation, the Borrower and the other Loan Parties, the Administrative Agent
and the Collateral Agent.

 

“Insolvency Event” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, undertaken under U.S. federal, state or foreign law, including
the Bankruptcy Code, including, without limitation, any proceeding, judgment,
workout, resolution or other circumstance described in Section 8.1(f) or Section
8.1(g).

 

“Intellectual Property” means all intellectual property rights, both statutory
and common, throughout the world, including but not limited to the following:
(a) patents, together with any foreign counterpart patents, as well as any
reissued and reexamined patents and extensions corresponding to the patents, and
patent applications, as well as any related continuation, continuation in part,
and divisional applications and patents issuing therefrom and any respective
foreign counterpart foreign patent applications or foreign patents issuing
therefrom; (b) works of authorship and copyrightable works, copyrights and
registrations and applications for registrations thereof; (c) any trademark,
service mark, trade name, trade dress, brand names, slogans, domain names,
registrations and any trademarks or service marks issuing from applications for
registrations for the foregoing, and all goodwill associated therewith; (d) all
trade secrets, know-how or proprietary property or technology and (e) all other
intellectual property rights material to the operation of the Borrower’s or any
of its Subsidiaries’ business.

 

“Interest” shall have the meaning assigned to such term in Section 2.6(a).

 

“Interest Payment Date” means (a) each Monthly Date and (b) the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

  17

   



 

“Investment” means (a) any direct or indirect redemption, retirement purchase or
other acquisition by any Person of, or of a beneficial interest in, any of the
Capital Stock or other Property of any other Person (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) any
direct or indirect loan, advance, acquisition, capital contribution or other
transfer of property by any Person to any other Person, including all
Indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (c) any direct or indirect Guarantee of any obligations of any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions (whether in Cash or Property) thereto.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lenders” means each Person listed on the signature pages hereto as a Lender,
and any other Person that becomes a party hereto pursuant to an Assignment and
Acceptance Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance Agreement.

 

“LIBOR” shall mean, with respect to any interest accrual period (an “Interest
Period”), the rate per annum (rounded upwards, if necessary, to the nearest
one-eighth (1/8th) of one percent (1%)) reported, with respect to the initial
Interest Period, at 11:00 a.m. London time on the date of this Agreement (or if
such date is not a Eurodollar Business Day, the immediately preceding Eurodollar
Business Day), and thereafter, at 11:00 a.m. London time on the date two (2)
Eurodollar Business Days prior to the last day of the Interest Period preceding
the applicable Interest Period (such date, the “LIBOR Determination Date”), on
Reuters Page LIBOR01 as the non-reserve adjusted London Interbank Offered Rate
for U.S. dollar deposits having a thirty (30) day term and in an amount of
$1,000,000.00 or more (or on such other page as may replace said Page LIBOR01 on
that service or such other service or services as may be nominated by the
British Bankers Association for the purpose of displaying such rate, all as
determined by Administrative Agent in its sole but good faith discretion). In
the event that (i) more than one such LIBOR is provided, the average of such
rates shall apply, or (ii) no such LIBOR is published, then LIBOR shall be
determined from such comparable financial reporting company as Administrative
Agent shall reasonably determine in good faith in consultation with the Borrower
(which consultation shall not be required if a Default or Event of Default has
occurred and is continuing). LIBOR for any Interest Period shall be adjusted
from time to time by increasing the rate thereof to compensate any affected
Lender, to the extent rate increases shall be imposed on similarly situated
loans held by such Lender, for any aggregate reserve requirements (including,
without limitation, all basic, supplemental, marginal and other reserve
requirements and taking into account any transitional adjustments or other
scheduled changes in reserve requirements during any Interest Period) which are
required to be maintained by such Lender with respect to “Eurocurrency
Liabilities” (as presently defined in Regulation D of the Board of Governors of
the Federal Reserve System) of the same term under Regulation D, or any other
regulations of a Governmental Authority having jurisdiction over such Lender of
similar effect.

 

“LIBOR Determination Date” shall have the meaning set forth in the definition of
“LIBOR” above.

 

  18

   



 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge, production payment or encumbrance of any kind (including any agreement
to give any of the foregoing, any conditional sale or other title retention
agreement, and any lease in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (ii) in the case of Capital Stock, any purchase option, call or similar
right of a third party with respect to such Capital Stock.

 

“Loan Document” means any of this Agreement, the Promissory Notes, the
Collateral Documents and all other certificates, documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of the
Administrative Agent or any Lender in connection herewith or pursuant to any of
the foregoing.

 

“Loan Party” means Parent, the Borrower and each Guarantor.

 

“Loans” shall mean, collectively, the loans extended hereunder, including the
Term Loans.

 

“Make-Whole Amount” means the present value of interest then accruing on such
principal amount from the date of such repayment, prepayment or acceleration
through the 24th month anniversary of the Closing Date (excluding accrued but
unpaid interest to the date of such repayment, prepayment or acceleration), such
present value to be computed using a discount rate equal to the Treasury Rate
plus 50 basis points discounted to the repayment, prepayment or acceleration
date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day
months).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, condition (financial or otherwise) or prospects
of the Loan Parties, taken as a whole; (b) the ability of any Loan Party to
fully and timely perform its Obligations; (c) the legality, validity, binding
effect, or enforceability against a Loan Party of a Loan Document; (d) the
Administrative Agent’s Liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens; or (e) the rights, remedies and
benefits available to, or conferred upon, Administrative Agent and any Lender
under any Loan Document.

 

“Material Contract” means, collectively, (i) any written contract or agreement
requiring payments to be made or providing for payments to be received, in each
case in excess of $1,000,000 individually or, if involving a series of related
contracts or agreements, in the aggregate during any 12-month period, (ii) any
other written contract or other arrangement to which any Loan Party is a party
(other than the Loan Documents) for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect and (iii) any written agreement or instrument evidencing or governing
Indebtedness (including, for the avoidance of doubt, any Swap Agreement, but
excluding the Loan Documents) with a principal amount or notional amount in
excess of $500,000.

 

“Maturity Date” means the earlier of (i) the fifth anniversary of the Closing
Date and (ii) the date that all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

  19

   



 

“Monthly Date” means the last day of each calendar month (starting with January
31, 2019) and if such day is not a Business Day, then the next succeeding
Business Day after the last day of such calendar month.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgages” means mortgages, deeds of trusts and similar instruments,
substantially in the form of Exhibits G or G-1, as they may be amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of Cash payments and Cash Equivalents received by any Loan Party
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes paid or payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period in which the sale occurs
(after taking into account any available tax credits or deductions and any
tax-sharing arrangements), (b) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by the applicable Loan Party in connection with such Asset Sale
(provided that upon release of any such reserve, the amount released shall be
considered Net Asset Sale Proceeds), (c) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale (other than any Lien pursuant to a
Collateral Document) and (d) reasonable fees, costs and expenses payable by the
Loan Parties in connection with such Asset Sale in an amount not to exceed four
percent (4%) of the consideration paid in connection with such Asset Sale.

 

“Net Equity Issuance Proceeds” means (i) the sum of Cash payments and Cash
Equivalents received by any Loan Party from any issuance of its Capital Stock,
minus (ii) any bona fide direct costs incurred in connection with such issuance,
including underwriting discounts and commissions and reasonable fees, costs and
expenses payable by the Loan Parties in connection with such issuance in an
amount not to exceed four percent (4%) of the consideration paid in connection
with such issuance.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by any Loan Party (a) under any casualty insurance
policies in respect of any covered loss thereunder or (b) as a result of the
taking of any assets of any Loan Party by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by any Loan Party in connection
with the adjustment or settlement of any claims of any Loan Party in respect
thereof, and (b) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes paid or payable as a result of any gain recognized in connection
therewith (after taking into account any available tax credits or deductions and
any tax-sharing arrangements).

 

  20

   



 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. As used in this definition,
“unrealized losses” means the fair market value of the cost to such Person of
replacing such Swap Agreement as of the date of determination (assuming such
Swap Agreement were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date).

 

“Obligations” means all liabilities and obligations of every nature of each Loan
Party from time to time owed to the Administrative Agent (including any former
Administrative Agent), the Lenders, or any of them under any Loan Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Loan Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Loan Party for
such interest in the related bankruptcy proceeding), fees, expenses, penalties,
premiums (including any make-whole amounts), reimbursements, indemnification or
otherwise and whether primary, secondary, direct, indirect, contingent, fixed or
otherwise (including obligations of performance). For the avoidance of doubt, it
is understood and agreed that any Premium shall be presumed to be the liquidated
damages sustained by each Lender as a result or the early termination of the
Loans and the Loan Parties agree that such amounts shall constitute Obligations
under this Agreement.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

  21

   



 

“Operating Account” refers collectively to all Deposit Accounts of Loan Parties
that are subject to Control Agreements (including accounts held jointly in the
name of a Loan Party and an affiliate operator that has signed (i) an operating
agreement in the form of Exhibit N hereto and (ii) a subordination agreement in
the form of Exhibit O hereto).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate, notice of articles, articles or articles of incorporation,
amalgamation, formation or organization, as amended, and its bylaws, as amended,
and any shareholder agreement relating to such corporation, (b) with respect to
any limited partnership, its certificate of limited partnership or certificate
of formation, as amended, and its partnership agreement, as amended, (c) with
respect to any general partnership, its partnership agreement, as amended, and
(d) with respect to any limited liability company, its articles of organization
or certificate of formation, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Sources” shall have the meaning assigned to such term in Section 10.3(c).

 

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, court, documentary, intangible, excise or property
or similar Taxes, fees, charges or similar levies arising from any payment made
hereunder or from the execution, delivery, performance or enforcement or
registration of, or otherwise with respect to or in connection with, any Loan
Document.

 

“Parent” shall have the meaning assigned to such term in the preamble hereto.

 

“Participant” shall have the meaning assigned to such term in Section 10.6(f).

 

“Participant Register” shall have the meaning assigned to such term in Section
10.6(g).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PDP PV-10” means, as of any date of determination thereof with respect to the
Oil and Gas Properties comprised of Proved Developed Producing Properties
described in the then most recent Reserve Report delivered to the Administrative
Agent, the net present value, discounted at ten percent (10%) per annum, of the
estimated future net revenues expected to accrue to the Borrower’s and
Guarantors’ collective interest in such Oil and Gas Properties during the
remaining expected economic lives of such Oil and Gas Properties. Each
calculation of such expected future net revenues shall be made in accordance
with Society of Petroleum Engineers then existing guidelines for reporting
Proved Developed Producing Properties, provided that in any event (a)
appropriate deductions shall be made for severance and ad valorem taxes, future
plugging and abandonment expenses, and for operating, gathering, transportation
and marketing costs required for the production and sale of such Oil and Gas
Properties (without giving effect to non-property related expenses such as
general and administrative expenses) and (b) the pricing assumptions used in
determining PDP PV-10 for any Oil and Gas Properties shall be based upon the
Strip Price and appropriate differentials as reasonably determined by the
Administrative Agent. The amount of PDP PV-10 at any time shall be calculated on
a pro forma basis for material sales or dispositions of Properties and material
acquisitions of Oil and Gas Properties comprised of Proved Developed Producing
Properties consummated by the Borrower and Guarantor since the date of the
Reserve Report most recently delivered pursuant to this Agreement.

 

  22

   



 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

 

“Permitted Encumbrances” means (a) statutory or contractual Liens of landlords,
banks (and rights of set off), carriers, warehousemen, mechanics, suppliers,
contractors, subcontractors, repairmen, workmen, materialmen, vendors and other
similar Liens arising in the ordinary course of business, in each case incurred
in the ordinary course of business consistent with past practice for amounts not
yet more than 30 days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) Liens for taxes, assessments, or other
governmental charges or levies and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) or 436(f) of the Internal Revenue
Code or by ERISA), in each case incurred in the ordinary course of business
consistent with past practice for amounts not yet overdue or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) easements, zoning
restrictions, servitudes, permits, surface leases, and similar encumbrances,
arising in the ordinary course of business, in any Property of a Loan Party for
the purpose of roads, pipelines, transmission lines, transportation lines, for
gas, oil, or other minerals, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
applicable Loan Party or materially impair the value of such Property subject
thereto; (d) contractual Liens which arise in the ordinary course of business
under (or liens arising as a matter of law in the ordinary course of business in
respect of) operating agreements, oil and gas partnership agreements, oil and
gas leases, division orders, contracts for the sale, transportation or exchange
of oil, natural gas or other Hydrocarbons, unitization and pooling declarations,
orders and agreements, area of mutual interest agreements, overriding royalty
agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, contracts for the drilling, operating and producing property,
contracts for construction, repair or improvement to equipment or property,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in this
Agreement, which Liens are limited to the Oil and Gas Properties and related
property that is the subject of such agreement, arising out of or pertaining to
the operation or the production or sale of Hydrocarbons produced from the Oil
and Gas Properties, provided that any such Lien referred to in this clause does
not materially impair the use of the property covered by such Lien for the
purposes for which such property is held by the Borrower or any Subsidiary or
materially impair the value of such property subject thereto; (e) Liens arising
from precautionary UCC filings with respect to operating leases and other leases
which are not capital leases and cover assets that are leased by, but not owned
by, a Loan Party; (f) judgment and attachment Liens not giving rise to an Event
of Default; (g) any Liens arising pursuant to the Acquisition Agreement so long
as no action to enforce such Lien has been commenced other than in respect of
purchase price adjustments; (h) any consent to assignment which is pending
before a state agency as identified on Schedule 3.1 hereto or any other consents
described on Schedule 3.1; and (i) Liens listed on Schedule 4.12 hereto; (j)
Liens on Oil and Gas Properties that are discharged in connection with Loans
hereunder; (k) defects in or irregularities of title listed on Schedule 4.12 and
(l) additional defects in or irregularities of title which, in the case of
Property other than Oil and Gas Property, do not deprive the Borrower or any
Subsidiary of any material right in respect of its assets or properties and
which, in the case of Oil and Gas Properties, do not, in the aggregate, impair
the aggregate value all the Loan Parties’ Oil and Gas Properties by more than
two percent (2%); provided further that no intention to subordinate the First
Priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of any Permitted
Encumbrance.

 

  23

   



 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Recipients” shall have the meaning assigned to such term in Section
10.17.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of any Loan Party
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund other Indebtedness of any Loan
Party (other than intercompany Indebtedness); provided that:

 

(1) the principal amount of such Permitted Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;

 

(2) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders and Administrative
Agent as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and

 

(4) the terms of such Permitted Refinancing Indebtedness are not materially less
favorable to the obligor thereunder than (x) the original terms of such
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Premium” shall have the meaning assigned to such term in Section 2.10(a).

 

“Principal Office” means, for Administrative Agent its “Principal Office” as set
forth on Appendix B, or such other office as it may from time to time designate
in writing to the Borrower and each Lender.

 

“Pro Forma Balance Sheet” shall have the meaning assigned such term in Section
4.7.

 

  24

   



 

“Pro Rata Share” means (i) with respect to the obligation to make Loans on the
Closing Date shall refer to the percentage obtained by dividing such Lender’s
Initial Commitment by the aggregate Initial Commitments of all Lenders, (ii)
with respect to the obligation to make Loans on a Delayed Draw Borrowing Date,
shall refer to the percentage obtained by dividing such Lender’s Delayed Draw
Commitment by the aggregate Delayed Draw Commitments of all Lenders, and (iii)
with respect to all payments, computations and other matters relating to the
Loans made by any Lender, the percentage obtained by dividing (a) the Exposure
of that Lender, by (b) the aggregate Exposure of all Lenders.

 

“Projections” shall have the meaning assigned to such term in Section 4.8.

 

“Promissory Note” means any Promissory Note to be executed and delivered by
Borrower according to the terms hereof, substantially in the form of Exhibit H.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
Cash, securities, accounts and contract rights.

 

“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Proved Reserves” shall have the meaning adopted for such term by the Society of
Petroleum Engineers.

 

“PSA Purchase Price” means the “Purchase Price” in the Acquisition Agreement

 

“Purchase Price Adjustment Proceeds” means any amounts paid by or on behalf of
the “Seller” (as defined in the Acquisition Agreement) in accordance with the
terms of the Acquisition Agreement (including any funds released from an escrow
account established pursuant to the Acquisition Agreement), on account of (i)
post-closing adjustments to the PSA Purchase Price pursuant to Section 8.1 of
the Acquisition Agreement other than adjustments pursuant to Sections
2.2(a)(ii)-(iii) and 2.2(b)(i)-(iii) of the Acquisition Agreement or (ii) the
release from escrow pursuant to Section 2.5(c) of the Acquisition Agreement of
the portion of the PSA Purchase Price allocable to certain “State Leases” (as
defined in the Acquisition Agreement) as to which approval has been denied or
otherwise not obtained as described therein. For the avoidance of doubt,
payments from Seller consisting of interest on escrowed funds or compensation
for “Purchaser’s Credit Costs” (as that term is used in the Acquisition
Agreement) shall not be considered Purchase Price Adjustment Proceeds.

 

  25

   



 

“RCRA” shall have the meaning assigned to such term in the definition of
“Environmental Laws.”

 

“Recipient” shall have the meaning assigned to such term in Section 10.17.

 

“Register” shall have the meaning assigned to such term in Section 2.5(b).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. With respect to any Lender, Related Fund shall also include
any swap, special purpose vehicles purchasing or acquiring security interests in
collateralized loan obligations or any other vehicle through which such Lender
may leverage its investments from time to time.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the migration of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means (a) “response” as such term is defined in CERCLA, and
(b) all other actions required pursuant to any Environmental Law or by any
Governmental Authority, voluntarily undertaken or otherwise reasonably necessary
to (i) clean up, investigate, sample, evaluate, monitor, remediate, remove,
correct, contain, treat, abate or in any other way address any Hazardous
Material; (ii) prevent the Release or threat of Release, or minimize the further
Release or migration, of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, or to determine the
necessity of the activities described in, clauses (i) or (ii) above.

 

“Replacement Rate” shall have the meaning assigned to such term in Section 2.14
(c).

 

“Requisite Lenders” means one or more Lenders having or holding outstanding
Loans and Commitments representing more than fifty percent (50%) of the sum of
the aggregate of all outstanding Loans and Commitments of all Lenders. For the
avoidance of doubt, terminated Commitments shall be excluded from this
calculation.

 

“Reserve Report” means any report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the immediately preceding
December 31st or June 30, as applicable, the oil and gas reserves attributable
to the Oil and Gas Properties of the Borrower and Subsidiaries, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the Strip Price, as may be adjusted in accordance with customary practice
to account for subsequent acquisitions or divestitures.

 

  26

   



 

“Restricted Junior Payment” means (i) except in each of subclauses (A) through
(C) below, where such dividend, distribution, redemption, retirement is payable
solely in shares of Capital Stock, (A) any dividend or other distribution,
direct or indirect, on account of any Capital Stock of a Loan Party now or
hereafter outstanding, (B) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Capital Stock of any Loan Party now or hereafter outstanding or (C) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any Capital Stock of any Loan Party now or
hereafter outstanding; (ii) management or similar fees; and (iii) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any other Indebtedness not
permitted under Section 6.1 or if permitted, the payment of which is in Section
6.1 identified as a Restricted Junior Payment.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctions” means any economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by the United States
Government or other relevant sanctions authority based upon the obligations or
authorities set forth in Anti-Terrorism Laws and the sanctions administered or
enforced by OFAC, the U.S. Department of State, the European Union or any other
relevant sanctions authority.

 

“Second Offer” shall have the meaning assigned to such term in Section 2.9(j).

 

“Secured Parties” has the meaning assigned to that term in each Mortgage and in
the Guarantee and Collateral Agreement.

 

“Securities Account” means any “securities account” as defined in the UCC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvency Certificate” means a Solvency Certificate of a Financial Officer
substantially in the form of Exhibit I.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s and its consolidated
Subsidiaries’ debt and liabilities (including contingent liabilities) does not
exceed the fair saleable value of such Person’s and its consolidated
Subsidiaries’ present assets; (b) if applicable, such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that could reasonably be expected to become an
actual or matured liability.

 

  27

   



 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Strip Price” means for purposes of determining the value of Oil and Gas
Properties constituting Proved Developed Producing Properties, the NYMEX
published monthly forward prices for Henry Hub natural gas, West Texas
Intermediate crude oil, or as applicable as reasonably determined by the
Administrative Agent in good faith, for the most comparable hydrocarbon
commodity applicable for which forward month prices are available. For any
months beyond the first 8 years of published NYMEX forward pricing, the Strip
Price used will be equal to the average of the last 12 months of the eighth year
of published NYMEX forward pricing.

 

“Subsequent Acquisition” means a portion of the Acquisition that closes after
the Initial Acquisition in accordance with the terms of Acquisition Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of Capital Stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Summit” means Summit Partners Credit Advisors, L.P. or its Affiliates.

 

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by any Person which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or other financial
measures and whether exchange traded, “over-the-counter” or otherwise.

 

  28

   



 

“Swap Intercreditor Agreement” means the Initial Swap Intercreditor Agreement
and each other intercreditor agreement entered into among the Administrative
Agent, the Collateral Agent, the Borrower, the Subsidiaries of the Borrower and
a counterparty to a Swap Agreement approved by the Administrative Agent.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any interest, penalties or additional amounts thereon.

 

“Tax Distribution” means (a) (i) for any Fiscal Year (or portion thereof) for
which the Borrower is treated as a partnership (or disregarded as an entity
separate from a partnership) for U.S. federal income tax purposes, distributions
to the equity owners of the Borrower of an aggregate amount with respect to any
Fiscal Year not to exceed (x) the highest marginal federal and state and local
corporate income tax rate multiplied by (y) the amount of the Borrower’s net
taxable income for the relevant Fiscal Year reduced by the amount of the
Borrower’s net taxable losses (if any) for prior Fiscal Years, or (ii) for any
Fiscal Year (or portion thereof) for which the Borrower is disregarded as an
entity separate from a corporate parent (a “Corporate Parent”) for U.S. federal
income tax purposes, an aggregate amount not to exceed the amount of such Taxes
that the Borrower and/or its applicable Subsidiaries would have paid had the
Borrower and/or such Subsidiaries, as applicable, been a stand-alone corporate
taxpayer (or a stand-alone corporate group) and (b) for any Fiscal Year (or
portion thereof) for which the Borrower is treated as a corporation for U.S.
federal income tax purposes and files a consolidated, combined, unitary or
similar type of income tax return with any direct or indirect Corporate Parent,
distributions to such Corporate Parent of an aggregate amount to permit such
Corporate Parent to pay federal, state and local income taxes then due and
payable with respect to such Fiscal Year or other period that are attributable
to the income of the Borrower and/or its Subsidiaries, not to exceed the amount
of such Taxes that the Borrower and/or its applicable Subsidiaries would have
paid had the Borrower and/or such Subsidiaries, as applicable, been a
stand-alone corporate taxpayer (or a stand-alone corporate group) that did not
file a consolidated, combined, unitary or similar type of return with such
Corporate Parent; provided, that Tax Distributions in respect of any Fiscal Year
may be paid throughout the Fiscal Year to cover estimated tax payments as
reasonably determined by the Borrower.

 

“Tax Lien” means any lien of any Governmental Authority (or notice of lien or
amount owing) for the payment of any Tax, other than inchoate liens for Taxes
not yet delinquent.

 

“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) who is required to include in income amounts
realized (whether or not distributed) by the Administrative Agent, a Lender or
any Tax Related Person of any of the foregoing.

 

  29

   



 

“Taxes on the Overall Net Income” of a Person means any net income or franchise
Taxes imposed in lieu of a net income Taxes on a Person by a jurisdiction (or
any political subdivision or taxing authority thereof or therein) (i) in which
such Person is organized or in which such Person’s principal office (and/or, in
the case of a Lender, its lending office) is located or (ii) with which such
Person has a present or former connection (other than a connection arising from
such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Term Loans” means term loans made pursuant to Section 2.1 hereof.

 

“Transaction Costs” means the fees, costs and expenses payable by the Loan
Parties (i) on or before the Closing Date in connection with the Transactions
that occur on the Closing Date, or (ii) on or before a Delayed Draw Borrowing
Date in connection with the Transactions that occur on such Delayed Draw
Borrowing Date.

 

“Transactions” means the transactions contemplated by the Loan Documents to
occur on the Closing Date or on a Delayed Draw Borrowing Date, including the
Acquisition.

 

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two (2) Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the applicable prepayment date to the 24th month anniversary of the Closing
Date, provided, however, that if the period from the applicable prepayment date
to the 24th month anniversary of the Closing Date is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one twelfth (1/12th) of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given having maturities as close as possible to the 24th month anniversary of
the Closing Date, except that if the period from the applicable prepayment date
to the 24th month anniversary of the Closing Date is less than one (1) year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one (1) year shall be used.

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit C.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

 

“Viking” means Viking Energy Group, Inc.

 

“Warrant Agreements” means the collective reference to (i) that certain Warrant
Purchase Agreement, dated as of the date hereof among the Lenders, as initial
purchasers, the other purchasers party thereto from time to time, and the
Borrower and (ii) that certain Warrant Purchase Agreement, dated as of the date
hereof among the Lenders, as initial purchasers, the other purchasers party
thereto from time to time and Viking.

 

  30

   



 

“Warrants” means any and all warrants issued under the Warrant Agreements.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

(2) the then outstanding aggregate amount of such Indebtedness.

 

Section 1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Administrative Agent shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and the Borrower shall provide to the Administrative Agent and Lenders
reconciliation statements requested by the Administrative Agent (reconciling the
computations of such financial ratios and requirements from then-current GAAP
computations to the computations under GAAP prior to such change) in connection
therewith. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to Sections 5.1(a) and 5.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements of the Borrower. Notwithstanding anything in this Agreement to the
contrary, any change in GAAP or the application or interpretation thereof that
would require operating leases to be treated similarly as a capital lease shall
not be given effect in the definitions of Indebtedness or Liens or any related
definitions or in the computation of any financial ratio or requirement.

 

Section 1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof or hereto, as the case may be, unless otherwise specifically
provided. References herein to a Schedule shall be considered a reference to
such Schedule as of the Closing Date. The use herein of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Unless otherwise indicated, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein). When the performance
of any covenant, duty or obligation is stated to be due or performance required
on (or before) a day which is not a Business Day, the date of such performance
shall extend to the immediately succeeding Business Day. All certifications to
be made hereunder by an officer or representative of a Loan Party shall be made
by such a Person in his or her capacity solely as an officer or a representative
of such Loan Party, on such Loan Party’s behalf and not in such Person’s
individual capacity.

 

  31

   



 

ARTICLE 2

LOANS

 

Section 2.1 Loans; Commitments.

 

(a) Subject to the terms and conditions hereof,

 

(i) on the Closing Date each Lender with an Initial Commitment shall make to
Borrower (so long as all conditions precedent required hereby shall have then
been satisfied or waived), a term loan in an aggregate principal amount equal to
such Lender’s Initial Commitment. The aggregate amount of all Initial
Commitments is $58,179,201.54. For the avoidance of doubt, the amount of the
Loans to be made on the Closing Date shall not exceed 84.1% of the Required
Closing Date Funds. The Initial Commitments may only be drawn on the Closing
Date.

 

(ii) on each Delayed Draw Borrowing Date, each Lender with a Delayed Draw
Commitment shall make to Borrower (so long as all conditions precedent required
hereby shall have then been satisfied or waived), a term loan in an aggregate
principal amount equal to such Lender’s Pro Rata Share of the principal amount
of Loans set forth in a Borrowing Notice delivered in accordance with Section
2.3 requesting Loans on such date. The aggregate amount of the term loans made
on all Delayed Draw Borrowing Dates shall not exceed the difference between
$63,592,000.00 and the aggregate amount of the Initial Commitments. For the
avoidance of doubt, the amount of the Loans to be made on the Delayed Draw
Borrowing Date shall not exceed 84.1% of the Required Delayed Draw Borrowing
Date Funds.

 

(b) The Initial Commitment of each Lender who satisfies its obligation to fund
the Loans on the Closing Date shall terminate in its entirety (after giving
effect to the incurrence of such Loans on such date). On each Delayed Draw
Borrowing Date, the Delayed Draw Commitment of each Lender shall terminate
(after giving effect to the incurrence of Loans on such date) by the amount of
Loans funded by such Lender on such Delayed Draw Borrowing Date. On the Final
Delayed Draw Borrowing Date, the Delayed Draw Commitment of each Lender who has
satisfied its obligations to fund Loans on such date and on previous Delayed
Draw Borrowing Dates shall terminate (after giving effect to the incurrence of
Loans on such date) in its entirety.

 

Section 2.2 The Loans.The obligation of Borrower to repay to each Lender the
aggregate amount of all Loans held by such Lender, together with interest
accruing in connection therewith, may, at the request of any Lender, be
evidenced by one or more Promissory Notes made by Borrower payable to such
Lender (or its assigns) with appropriate insertions. Interest on each Loan shall
accrue and be due and payable as provided herein. Each Loan shall be due and
payable as provided herein, and shall be due and payable in full on the Maturity
Date. Borrower may not borrow, repay, and reborrow hereunder or under the Loans.

 



  32

   



 

Section 2.3 Requests for Loans. Borrower must give to Administrative Agent
written or electronic notice of any requested Loan borrowing pursuant to a
Borrowing Notice. Each Borrowing Notice shall be irrevocable and must:

 

(a) specify the amount of Loans requested to be made and the date on which such
Loans are requested to be made;

 

(b) be received by Administrative Agent no later than 10:00 a.m., New York, New
York time, ten (10) Business Days (or, in the case of the Loans on the Closing
Date, 1 Business day) prior to the date on which any such Loans are to be made
(or such shorter period as the Administrative Agent and the Lenders may agree);

 

(c) specify the location and number of the Borrower’s and the Borrower
Subsidiary accounts to which funds are to be disbursed, which shall be the
Deposit Accounts of the Borrower subject to Control Agreements and the Borrower
Subsidiaries or the account or accounts of such other third party recipients as
expressly identified in the Borrowing Notice and approved by the Administrative
Agent; and

 

(d) certify that each of the conditions precedent specified in Section 3.1 (in
the case of Loans being made pursuant to the Initial Commitments) or Section 3.2
(in the case of Loans being made pursuant to the Delayed Draw Commitments), at
the time of the applicable Borrowing and after giving effect to such Borrowing,
shall have been satisfied or waived in accordance with the terms hereof.

 

Each such Borrowing Notice must be duly completed. Upon receipt of any such
Borrowing Notice, Administrative Agent shall give each Lender prompt notice of
the terms thereof. If all conditions precedent to such new Loans have been met,
each Lender will on the date requested promptly remit to Administrative Agent at
the Administrative Agent’s Account the amount of such Lender’s new Loans in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein or such Lender has already made Loans equal to the
amount it is required to fund on such date pursuant to Section 2.1,
Administrative Agent shall promptly make such Loans available to Borrower. The
failure of any Lender to make any Loan hereunder shall not relieve any other
Lender of its obligation hereunder, if any, to make its Loan, but no Lender
shall be responsible for the failure of any other Lender to make any Loans
hereunder.

 

Section 2.4 Use of Proceeds.The proceeds of the Loans issued on the Closing Date
may only be used (i) to pay financing fees, Transaction Costs and legal costs
related to closing of this Agreement and the other Loan Documents since the
commencement of negotiations with the Lenders and (ii) to fund $500,000 of
initial cash liquidity. The proceeds of the Loans issued on any Delayed Draw
Borrowing Date may only be used (a) to pay financing fees, Transaction Costs and
legal costs related to the Loans being funded on, and the Subsequent Acquisition
closing on, such date, and (b) to fund amounts owed under the Acquisition
Agreement in respect of post-closing adjustments to the PSA Purchase Price,
including pursuant to Section 8.1 of the Acquisition Agreement.

 



  33

   



 

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain in its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Promissory Notes (if any) held by such
Lender and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Loan Parties, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern. A Lender may at its option request that its Loans be evidenced by a
Promissory Note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and the form attached as
Exhibit H and otherwise in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including, to the extent requested by any assignee, after
assignment) be represented by one or more promissory notes in such form payable
to the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

(b) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the Loans
of each Lender from time to time (the “Register”). The Register shall be
available for inspection by the Borrower, and a redacted version of the Register
showing the entries with respect to any Lender shall be available for inspection
by such Lender, at any reasonable time and from time to time upon reasonable
prior notice. The Administrative Agent shall record in the Register the Loans,
the date on which such Loans were made, the principal amount (and stated
interest) of the Loans, each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
the Borrower and each Lender, absent manifest error; provided, failure to make
any such recordation, or any error in such recordation, shall not affect the
Loan Parties’ Obligations in respect of any Loan. The Borrower hereby designates
the entity serving as the Administrative Agent to serve as the Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.5, and the Borrower hereby agrees that, to the extent such
entity serves in such capacity, the entity serving as the Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.” This Section 2.5(b) shall be construed so that the Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

 

Section 2.6 Interest.

 

(a) Interest Rate. Each Loan shall at all times bear interest at a rate per
annum equal to the greater of (i) a floating rate of interest equal to 10.00%
plus LIBOR, and (ii) a fixed rate of interest equal to 12.00% (in any event, the
“Interest”).

 



  34

   



 

(b) Interest Payment Dates. Interest on each Loan shall be due and payable in
cash on each Interest Payment Date. All interest payable hereunder shall be
computed on the basis of a 360-day year.

 

(c) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws, whether or not allowed in such a proceeding) payable
in cash on demand at a rate that is two percent (2.0%) per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.6(c) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.

 

Section 2.7 Repayment of Loans.

 

(a) Amortization Payments. The Borrower shall repay to the Administrative Agent,
in cash, for the benefit of the Lenders, beginning on the last Business Day of
the fiscal quarter ending June 30, 2019 and on the last day of each fiscal
quarter thereafter (in each case, if not a Business Day, the immediately
preceding Business Day), a principal amount in respect of the Loans equal to
1.25% of the initial principal amount of the Loans made hereunder, including,
for the avoidance of doubt, the Loans made on the Closing Date and on each
Delayed Draw Borrowing Date. To the extent not previously paid, all Loans shall
be due and payable on the Maturity Date.

 

(b) Repayment on the Maturity Date. If any principal, interest or other
Obligations remain outstanding on the Maturity Date, such amounts will be paid
in full by Borrower to the Administrative Agent for the account of the Lenders
in immediately available funds on the Maturity Date, together with any amounts
required to be paid hereunder (including any applicable Premium) (to be
calculated by the Borrower in a Certificate of an Authorized Officer delivered
to the Administrative Agent).

 

Section 2.8 Voluntary Prepayments. The Borrower may prepay the Loans on any
Business Day in whole or in part upon not less than three (3) Business Days’
prior written or telephonic notice, in each case given to Administrative Agent
by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent. Any voluntary
prepayment shall be in a minimum amount of (i) if being paid in whole, the
Obligations and (ii) if being paid in part, $100,000 and integral multiples of
$100,000 in excess of that amount. Upon the giving of any such notice, the
principal amount of the Loans specified in such notice, together with interest
then accrued but unpaid on such principal amount and any Premium with respect
thereto, shall become due and payable on the prepayment date specified therein
and shall be irrevocable; provided that a notice of voluntary prepayment may
state that such notice is conditional upon the consummation of an acquisition or
sale transaction or upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or Capital Stock
or the occurrence of any other specified event, in which case such notice of
prepayment may be revoked by the Borrower by notice to the Administrative Agent
on or prior to the specified date if such condition is not satisfied. Any
principal or interest prepaid and any Premium paid pursuant to this Section 2.8
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment. Any such
voluntary prepayment shall be applied as specified in Section 2.11.

 



  35

   



 

Section 2.9 Mandatory Prepayments.

 

(a) Asset Sales. Within five (5) days of the date of receipt by any Loan Party
(or any Affiliate on behalf of such Loan Party) of any Net Asset Sale Proceeds
in amount equal to or greater than $150,000, the Borrower shall offer to prepay,
and, if accepted by Accepting Lenders, be obligated to prepay the Loans held by
such Lenders in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, however, that such Net Asset Sale Proceeds shall not be required to be
so applied on such date so long as no Event of Default then exists and the
Borrower has delivered a certificate to the Administrative Agent on such date
stating that such Net Asset Sale Proceeds shall be used to invest in or replace
or restore any properties or assets (and, if such investment is in Oil and Gas
Properties, that such investment complies with Section 6.23 of this Agreement)
in respect of which such Net Asset Sale Proceeds were paid within 90 days
following the date of the receipt of such Net Asset Sale Proceeds (which
certificate shall set forth the estimates of the Net Asset Sale Proceeds to be
so expended), and provided further, that if all or any portion of such Net Asset
Sale Proceeds not required to be so applied pursuant to the preceding proviso
are not so used within 90 days after the date of the receipt of such Net Asset
Sale Proceeds (or such earlier date, if any, as the Borrower or the relevant
Subsidiary determines not to reinvest such Net Asset Sale Proceeds as set forth
above), or, if later, within 90 days after the Borrower or such Subsidiary has
entered into a binding commitment (prior to the end of the referenced 90-day
period) to reinvest such proceeds, such remaining portion shall be applied on
the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 2.9(a) without regard to the immediately
preceding proviso. In the event of a repayment pursuant to this Section 2.9(a)
from Net Asset Sale Proceeds (as hereinafter defined), such repayment of
principal shall be subject and accompanied by the Premium to the extent such
repayment occurs prior to the third anniversary of the Closing Date; provided
that the Premium shall not be required to accompany the repayment of such Net
Asset Sale Proceeds with respect to the first $500,000 of Net Asset Sale
Proceeds received by a Loan Party and not reinvested pursuant to the immediately
prior sentence in the aggregate during the term of this facility.

 

(b) Insurance/Condemnation Proceeds. Within five (5) days of the date of receipt
by any Loan Party (or any Affiliate on behalf of such Loan Party), or the
Administrative Agent as sole loss payee, or promptly thereafter of any Net
Insurance/Condemnation Proceeds in amount equal to or greater than $150,000, the
Borrower shall offer to prepay, and, if accepted by Accepting Lenders, be
obligated to prepay the Loans held by such Lenders in an aggregate amount equal
to the applicable Loan Party’s Net Insurance/Condemnation Proceeds, provided,
however, that (i) such Net Insurance/Condemnation Proceeds shall be made
available for use by the applicable Loan Party to pay or recover the costs of
restoring, repairing, or replacing the affected Property during the period of
180 days after the applicable Loan Party’s receipt thereof and (ii) any joint
interest owner’s interest in such Net Insurance/Condemnation Proceeds shall be
released to such owner.

 

  36

   



 

(c) Issuance of Indebtedness. On the date of receipt by any Loan Party (or any
Affiliate on behalf of such Loan Party) of any Cash proceeds from the incurrence
of any Indebtedness (other than Indebtedness that is permitted hereunder) of
such Loan Party, the Borrower shall offer to prepay, and, if accepted by
Accepting Lenders, be obligated to prepay the Loans held by such Lenders in an
aggregate amount equal to all the net cash proceeds of such incurrence of
Indebtedness. Nothing in this prepayment obligation shall limit the fact that
such incurrence shall be an Event of Default. Any principal amount required to
be prepaid under this Section 2.9(c) shall be subject and accompanied by the
Premium, as applicable.

 

(d) Excess Cash Sweep. On each date that is thirty (30) days after the end of
each Fiscal Quarter ending on or after June 30, 2019 (or, in either case, if
such date is not a Business Day, the next succeeding Business Day), (each, a
“Sweep Payment Date”), the Borrower will prepay the Loans in the order set forth
in Section 2.11 (for the avoidance of doubt, no Premium will be due on such
prepayment), by an amount equal to the positive Consolidated Net Cash Flow for
the Fiscal Quarter most recently ended; provided that the Borrower shall not be
required pursuant to this Section 2.9(d) to reduce its Cash and Cash Equivalents
to an amount less than (i) the minimum amount required by Section 6.7 and (ii)
the funds necessary for the Covered Capital Expenditures contemplated to be
expended in the next six month period by an approved APOD.

 

(e) [Reserved].

 

(f) [Reserved].

 

(g) Purchase Price Adjustment Proceeds. On or before the fifth (5th) day after
receipt by a Loan Party of Purchase Price Adjustment Proceeds, the Borrower will
prepay the Loans in the order set forth in Section 2.11 (for the avoidance of
doubt, no Premium will be due on such prepayment), by an amount equal to such
Purchase Price Adjustment Proceeds.

 

(h) Equity Issuance. On the date of receipt by any Loan Party (or any Affiliate
on behalf of such Loan Party) of any Net Equity Issuance Proceeds, the Borrower
shall offer to prepay, and, if accepted by the Lender, be obligated to prepay
the Loans in an aggregate amount equal to such Net Equity Issuance Proceeds. Any
principal amount required to be prepaid under this Section 2.9(h) shall be
subject and accompanied by the Premium.

 

(i) Prepayment Certificate and Calculation.

 

(i) As soon as practicable after the Borrower has knowledge that a prepayment
pursuant to Sections 2.9(a)-(c) is required, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer demonstrating the
calculation of the amount of the applicable net proceeds or other applicable
financial tests or proceeds giving rise to the prepayment, as the case may be.
In the event that the Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, the Borrower
shall promptly make an additional prepayment of the Loans in an amount equal to
such excess, and the Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of a Financial Officer demonstrating the
calculation of such excess.

 

(ii) [Reserved].

 

  37

   



 

(j) Lender Right to Waive. Notwithstanding anything in this Agreement to the
contrary, each applicable Lender, in its sole discretion, may, but is not
obligated to, waive the Borrower’s requirements to make any prepayments pursuant
to Sections 2.9(a) - (c) with respect to such Lender’s Pro Rata Share of such
prepayment. Upon the dates set forth in Section 2.9(a) - (c), as applicable, for
any such prepayment, the Borrower shall notify the Administrative Agent of the
amount that is available to prepay the applicable Loans. Promptly after the date
of receipt of such notice, the Administrative Agent shall provide written notice
(to be prepared by the Borrower) (the “First Offer”) to the Lenders of the
amount available to prepay the Loans. Any Lender declining such prepayment (a
“Declining Lender”) shall give written notice thereof to the Administrative
Agent by 10:00 a.m. New York time no later than two (2) Business Days after the
date of such notice from the Administrative Agent. On such date the
Administrative Agent shall then provide written notice (to be prepared by the
Borrower) (the “Second Offer”) to the Lenders other than the Declining Lenders
(such Lenders being the “Accepting Lenders”) of the additional amount available
(due to such Declining Lenders’ declining such prepayment) to prepay Loans owing
to such Accepting Lenders, such available amount to be allocated on a pro rata
basis among the Accepting Lenders that accept the Second Offer. Any Lenders
declining prepayment pursuant to such Second Offer shall give written notice
thereof to the Administrative Agent by 10:00 a.m. New York time no later than
one (1) Business Day after the date of such notice of a Second Offer. The
Borrower shall prepay the applicable Loans within one (1) Business Day after its
receipt of notice from the Administrative Agent of the applicable aggregate
amount of such prepayment. Amounts remaining after the allocation of accepted
amounts with respect to the First Offer and the Second Offer to Accepting
Lenders shall be retained by the Borrower.

 

Section 2.10 Premiums.

 

(a) Prepayment Premiums.

 

(i) With respect to each repayment or prepayment of Loans under Section 2.8, 2.9
(b), (c) or (h) or, to the extent provided therein with respect to a repayment
or prepayment, 2.9(a), (whether voluntary or mandatory) or any acceleration of
the Loans and other Obligations pursuant to Article 8 (including for the
avoidance of doubt, as a result of clauses (a), (f) or (g) of Section 8.1)
(collectively, the “Payment Events” and each a “Payment Event”), the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders,
with respect to the amount of the Loans repaid, prepaid or accelerated, in each
case, concurrently with such repayment or prepayment, a premium (the “Premium”)
equal to (i) if such Payment Event occurs on or prior to the second anniversary
of the Closing Date, 3.00% of the applicable aggregate principal amount of the
Loans subject to the Payment Event plus any Make-Whole Amount, (ii) if such
Payment Event occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date, 3.00% of the applicable
aggregate principal amount of the Loans subject to the Payment Event or (iii) if
such Payment Event occurs after the third anniversary of the Closing Date, 0% of
the applicable aggregate principal amount of the Loans subject to the Payment
Event. The Premium shall become immediately due and payable, and Borrower will
pay such premium, as compensation to the Lenders for the loss of their
investment opportunity and not as a penalty, whether or not an Insolvency Event
has commenced, and (if an Insolvency Event has commenced) without regard to
whether such Insolvency Event is voluntary or involuntary, or whether payment
occurs pursuant to a motion, plan of reorganization, or otherwise, and without
regard to whether the Loans and other Obligations are satisfied or released by
foreclosure (whether or not by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. Without limiting the foregoing, any
redemption, prepayment, repayment, or payment of the Obligations in or in
connection with an Insolvency Event shall constitute an optional prepayment
thereof and require the immediate payment of the Premium.

 



  38

   



 

(ii) Any Premium payable pursuant to this Section 2.10 shall be presumed to be
the liquidated damages sustained by each Lender as the result of the redemption
and/or acceleration of its Loans and the Borrower agrees that it is reasonable
under the circumstances in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof.

 

(b) Upon receipt of notice of a payment or prepayment to be made, the
Administrative Agent shall promptly calculate and notify the Borrower of the
amount of the payment or prepayment required pursuant to Sections 2.8, 2.9, 2.10
and 2.11 and such determination shall be binding on the Borrower, the Loan
Parties and the other Guarantors absent manifest error.

 

Section 2.11 Application of Payments.

 

(a) Prepayments Waterfall. Any payment of any Loan made pursuant to Sections
2.7, 2.8, or 2.9, shall be applied as follows:

 

(i) first, ratably to pay all expenses, fees and indemnities due hereunder to
the full extent thereof;

 

(ii) second, ratably to pay any accrued Interest (including interest at the
Default Rate, if any) until paid in full;

 

(iii) third, ratably to pay the Premium, if any, due on the Loans (including,
for the avoidance of doubt, any Premium due resulting from the prepayment of
principal under clause fourth below);

 

(iv) fourth, ratably, to pay the principal amount of all Loans due (or being
repaid at such time);

 

(v) fifth, ratably to pay any other Obligations then due and payable; and

 

(vi) sixth, to the Borrower.

 



  39

   



 

Section 2.12 General Provisions Regarding Payments.

 

(a) All payments by the Borrower or any Loan Party of principal, interest, fees
and other Obligations shall be made in Dollars in same day funds without,
recoupment, setoff, counterclaim or other defense free of any restriction or
condition, and delivered to the Administrative Agent not later than 12:00 p.m.
(New York City time) on the date due to the Administrative Agent’s Account for
the account of Lenders; funds received by the Administrative Agent after that
time on such due date shall be deemed to have been paid by the Borrower on the
next Business Day.

 

(b) All repayments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid (in addition to any Premium due).

 

(c) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by the Administrative
Agent.

 

(d) Except as otherwise expressly provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.

 

(e) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Interest and fees shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the applicable rate determined pursuant
to Section 2.6 from the date such amount was due and payable until the date such
amount is paid in full.

 

(f) If an Event of Default shall have occurred and be continuing and not
otherwise been waived or all or any portion of the Loans shall have been
accelerated hereunder, subject to the terms of any Swap Intercreditor Agreement
(it being understood, for the avoidance of doubt, that during the existence of a
Triggering Event (as such term is defined in the Swap Intercreditor Agreement)
Section 4.02(b) of the Swap Intercreditor Agreement shall control), all payments
or proceeds received by the Administrative Agent hereunder in respect of any of
the Obligations shall be applied:

 

(i) first, to pay any costs and expenses then due to the Administrative Agent in
connection with the foreclosure or realization upon, the disposal, storage,
maintenance or otherwise dealing with any of, the Collateral or otherwise, and
indemnities and other amounts then due to the Administrative Agent under the
Loan Documents until paid in full;

 



  40

   



 

(ii) second, to pay any costs, expenses, indemnities or fees then due to the
Administrative Agent under the Loan Documents until paid in full;

 

(iii) third, ratably to pay any expenses, fees or indemnities then due to
Administrative Agent or any of the Lenders under the Loan Documents, until paid
in full;

 

(iv) fourth, ratably to the payment of any accrued Interest (including interest
at the Default Rate, if any) until paid in full;

 

(v) fifth, ratably to pay the Premium, if any, due on the Loans (including, for
the avoidance of doubt, any Premium due resulting from the prepayment of
principal under clause sixth below);

 

(vi) sixth, ratably, to pay the principal amount of all Loans due (or being
repaid at such time); and

 

(vii) seventh, ratably to pay any other Obligations then due and payable.

 

(g) Premium. Concurrent with the prepayment or repayment of the Loans (whether
at maturity or otherwise) or following acceleration of the maturity of the Loans
pursuant to the terms hereby, and/or in or in connection with a voluntary or
involuntary Insolvency Event or otherwise, the Borrower shall, to the extent
required by Section 2.10(a)(i), pay to the Administrative Agent, for the benefit
of all Lenders the Premium on the principal amount so prepaid, repaid or due.
For the avoidance of doubt, the Obligations shall not be considered paid in full
nor shall the Liens on the Collateral be released until the Premium is paid in
full in Cash.

 

Section 2.13 Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans purchased and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase Loans (which it
shall be deemed to have purchased from each Lender simultaneously upon the
receipt by such Lender of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Borrower or otherwise, those purchases to
that extent shall be rescinded and the purchase prices paid for such Loans shall
be returned to such purchasing Lender ratably to the extent of such recovery,
but without interest. The Borrower expressly consents to the foregoing
arrangement and agrees that any Lender that has so purchased a Loan may exercise
any and all rights of banker’s lien, set off or counterclaim with respect to any
and all monies owing by the Borrower to that Lender with respect thereto as
fully as if that Lender were owed the amount of the Loan purchased by that
Lender.

 



  41

   



 

Section 2.14 Increased Costs, etc.

 

(a) Subject to the provisions of Section 2.15 (which shall be controlling with
respect to the matters covered thereby), if any Change in Law: (i) subjects any
Lender (or its applicable lending office) to any additional Tax (other than (A)
any Tax on the Overall Net Income of such Lender or any of its Tax Related
Persons, (B) any Taxes described in clauses (B) through (E) of the definition of
Excluded Taxes and (C) Connection Income Taxes, and without duplication as to
amounts payable to such Lender pursuant to Section 2.15) with respect to this
Agreement or any of the other Loan Documents or any of its obligations hereunder
or thereunder or any payments to such Lender (or its applicable lending office)
of principal, interest, fees or any other amount payable hereunder; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of any
Lender; or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting any Lender (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Lender of agreeing to make Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder, provided that such amounts are reasonably determined. Such Lender
shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.14, which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

 

(b) Failure or delay on the part of any to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

  42

   



 

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) by reason of any changes
arising on or after the Closing Date affecting the interbank LIBOR market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBOR or (B) the supervisor
for the administrator of LIBOR or a governmental authority having jurisdiction
over the administrator of LIBOR has made a public statement identifying a
specific date after which LIBOR shall no longer be used for determining interest
rates for loans, then the Administrative Agent may in good faith (and in
consultation with the Borrower (which consultation shall not be required if a
Default or Event of Default has occurred and is continuing)) establish a
reasonable replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace LIBOR for
all purposes under the Loan Documents unless and until the Administrative Agent
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be
reasonably amended in good faith with the consent of the Administrative Agent in
consultation with the Borrower (which consultation shall not be required if a
Default or Event of Default has occurred and is continuing), as may be
reasonably necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this clause (c). The
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
in good faith in consultation with the Borrower.

 

Section 2.15 Taxes; Withholding, etc.

 

(a) Payments to Be Free and Clear. All sums payable by any Loan Party hereunder
and under the other Loan Documents shall (except to the extent required by law)
be paid free and clear of, and without any deduction or withholding on account
of, any Tax.

 

(b) Withholding of Taxes. If any Loan Party or any other Person is required by
law (as determined by the relevant withholding agent in good faith) to make any
deduction or withholding for or on account of any Tax from any sum paid or
payable under any of the Loan Documents: (i) the Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the Borrower shall
be entitled to make such deduction or withholding and shall pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto; (iii) the sum payable by such Loan Party in respect of which the
relevant deduction or withholding is required shall be increased to the extent
necessary to ensure that after any such deduction or withholding, the
Administrative Agent or such Lender, as the case may be, and each of their Tax
Related Persons receives on the due date a net sum equal to what it would have
received had no such deduction or withholding been required; and (iv) within
thirty (30) days after making any such deduction or withholding, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing such payment, a
copy of the return reporting such payment, or other evidence of such payment
satisfactory to the Administrative Agent; provided, no such additional amount
shall be required to be paid to the Administrative Agent, any Lender or any Tax
Related Person under clause (iii) above with respect to any (A) Taxes on the
Overall Net Income with respect to any Lender or Administrative Agent or any Tax
Related Person, (B) branch profits Taxes imposed by the United States, (C) U.S.
federal withholding Taxes to the extent such Tax withholding or deduction
requirement is in effect and applicable, as of the date hereof (in the case of
each Lender listed on the signature pages hereof on the Closing Date) (or, if
later, the date on which such Lender designates a new lending office) or on the
effective date of the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender), except to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
to such Lender immediately before it changed its lending office or such Lender’s
assignor (including each of their Tax Related Persons) immediately before such
Lender becomes a party hereto, (D) Taxes attributable to such Lender,
Administrative Agent and/or their Tax Related Person’s failure to comply with
Sections 2.15(e) or Section 2.15(i), or (E) U.S. federal withholding Taxes
imposed under FATCA (collectively, “Excluded Taxes”).

 

  43

   



 

(c) Other Taxes. In addition, the Loan Parties shall pay all Other Taxes to the
relevant Governmental Authorities in accordance with applicable law. The Loan
Parties shall deliver to Administrative Agent official receipts or other
evidence of such payment satisfactory to Administrative Agent in respect of any
Taxes or Other Taxes payable hereunder promptly after payment of such Taxes or
Other Taxes.

 

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Taxes paid or incurred by Administrative
Agent or such Lender or their respective Tax Related Persons, as the case may
be, relating to, arising out of, or in connection with any Loan Document or any
payment or transaction contemplated hereby or thereby, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and all reasonable costs and expenses incurred in enforcing the
provisions of this Section 2.15; provided, however, that the Loan Parties shall
not be required to indemnify the Administrative Agent and Lenders for any
Excluded Taxes. A certificate from the relevant Lender or the Administrative
Agent, setting forth in reasonable detail the basis and calculation of such
Taxes shall be conclusive, absent manifest error.

 

(e) Administrative Requirements; Forms Provision. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes shall, to the extent
it is legally eligible to do so, deliver to Administrative Agent for
transmission to the Borrower, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date of the Assignment and Acceptance Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of the Borrower or the Administrative
Agent (each in the reasonable exercise of its discretion), whichever of the
following is applicable (i) executed copies of Internal Revenue Service Form
W‑8BEN or W-8BEN-E, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower or the Administrative Agent to establish that such
Lender and its Tax Related Persons are not subject to deduction or withholding
of U.S. federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents or is subject to deduction or withholding at a reduced rate, (ii) two
copies of Internal Revenue Service Form W-8ECI, (iii) if such Lender is claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a U.S. Tax Compliance Certificate, properly completed
and duly executed by such Lender, and (y) executed copies of Internal Revenue
Service Form W-8BEN and W-8BEN-E and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower or the
Administrative Agent to establish that such Lender and its Tax Related Persons
are not subject to deduction or withholding of U.S. federal income tax with
respect to any payments to such Lender of interest and other amounts payable
under any of the Loan Documents and (iv) to the extent a Lender is not the
beneficial owner, executed copies of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, Internal Revenue
Service Form W-9 and such other documentation required under the Internal
Revenue Code and reasonably requested by Borrower or the Administrative Agent to
establish that Lender is not subject to deduction or withholding of U.S. federal
income tax with respect to any payments to such Lender of interest and other
amounts applicable under the Loan Documents. Each Lender required to deliver any
forms, certificates or other evidence with respect to U.S. federal income tax
withholding matters pursuant to this Section 2.15(e) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall, to the extent it is legally entitled to do so,
promptly deliver to Administrative Agent for transmission to the Borrower two
new copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, W-8IMY or
W-8ECI, and as applicable, a U.S. Tax Compliance Certificate properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by the Borrower or the
Administrative Agent to confirm or establish that such Lender is not subject to
deduction or withholding of U.S. federal income tax with respect to payments to
such Lender under the Loan Documents or is subject to deduction or withholding
at a reduced rate, or notify Administrative Agent and the Borrower of its
inability to deliver any such forms, certificates or other evidence. Any Lender
or Administrative Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent a properly completed and duly executed original of
IRS Form W-9 or such other documentation or information prescribed by applicable
U.S. federal law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower to determine whether or not such Person is
subject to backup withholding or information reporting requirements under the
Internal Revenue Code. Notwithstanding the foregoing, or any other provision of
any Loan Document, if any Lender shall have satisfied the requirements of the
first sentence of this Section 2.15(e) on the Closing Date or on the date of the
Assignment and Acceptance Agreement pursuant to which it became a Lender, the
Borrower shall have an obligation to pay to such Lender any additional amounts
pursuant to this Section 2.15 (notwithstanding clause (E) of the definition of
“Excluded Taxes”) in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein. Nothing in this Section 2.15 shall be construed
to require a Lender or the Administrative Agent to provide any forms or
documentation that it is not legally entitled to provide.

 

  44

   



 

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines in its sole discretion, acting in good faith, that it has received a
refund of any taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.15 with respect to the taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any related penalties, interest or other charges imposed by the relevant
Governmental Authority or expenses related thereto) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or Lender, as applicable, would have been if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person or to alter its customary
procedures and practices with respect to the administration of taxes.

 

(g) FATCA Provisions. If a payment made to a Lender under this Agreement would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
other than Excluded Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(f) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(h).

 

  45

   



 

(i) Status of Administrative Agent. On or prior to the date on which the
Administrative Agent becomes the Administrative Agent under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower), the
Administrative Agent will deliver to the Borrower either (i) an executed copy of
Internal Revenue Service Form W-9, or (ii) with respect to any amounts received
on its own account, an executed copy of an applicable Internal Revenue Service
Form W-8, and (y) with respect to any amounts received for or on account of any
Lender, an executed copy of Internal Revenue Service Form W-8IMY certifying that
it is a U.S. branch that has agreed to be treated as a U.S. person for U.S.
federal income tax purposes with respect to payments received by it from the
Borrower in its capacity as Administrative Agent, as applicable. The
Administrative Agent shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide the certification
described in the prior sentence.

 

(j) Original Issue Discount. Each of the Parent, the Borrower, the
Administrative Agent and each Lender agree that the Loans and the warrants
issued pursuant to the Warrant Agreement constitute “Investment Units” as that
term is defined in Section 1273(c)(2) of the Code. None of the Parent, the
Borrower, the Administrative Agent, or the Lender shall take any position
inconsistent with the foregoing on any report, return, claim for refund or other
filing for U.S. tax purposes unless all such parties agree otherwise or as
otherwise may be required (to the satisfaction of the Administrative Agent, in
its reasonable discretion) by applicable law. All computations under this
Section 2.15(j) shall be made by the Administrative Agent and shall be provided
to the Borrower as necessary to enable the Borrower to timely comply with its
tax reporting obligations.

 

(k) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

ARTICLE 3

CONDITIONS PRECEDENT

 

Section 3.1 Closing Date. The obligation of each Lender to make the Loans on the
Closing Date pursuant to the Initial Commitments is subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions on or
before the Closing Date:

 

(a) Loan Documents. Administrative Agent shall have received sufficient copies
of each Loan Document executed and delivered by each Loan Party.

 

  46

   



 

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Loan
Party, certified as of a recent date by the appropriate Governmental Authority,
for each Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; (iii) resolutions of the
manager or member or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Closing Date, certified as of the Closing Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; and (v) such other Organizational Documents as the
Administrative Agent may reasonably request.

 

(c) Governmental Authorizations and Consents. Except as set forth on Schedule
3.1, (i) each Loan Party shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent and (ii) all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

(d) First Priority Lien on Oil and Gas Properties. In order to create in favor
of the Administrative Agent, for the benefit of the Lenders, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interests on all Oil and Gas Properties constituting
Collateral, except for Permitted Liens that are junior in priority to such First
Priority security interests and Permitted Encumbrances, Administrative Agent
shall have received:

 

(i) fully executed and notarized Mortgages for recording in all appropriate
places in all applicable jurisdictions, encumbering such Oil and Gas Properties;

 

(ii) an amount necessary to cover all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for such Oil and Gas Properties in the appropriate real estate
records; and

 

(iii) the Borrower, the Administrative Agent, the Lenders and a counterparty to
a Swap Agreement reasonably acceptable to the Administrative Agent shall have
executed a Swap Intercreditor Agreement, in form and substance reasonably
satisfactory to the Lenders.

 

(e) Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of the Lenders a valid, perfected First Priority security
interest, except for Permitted Liens that are junior in priority to such First
Priority security interests and Permitted Encumbrances, in all personal property
Collateral of the Loan Parties and the personal property Collateral of the
owners of the Capital Stock of the Borrower pursuant to the Guarantee and
Collateral Agreement, Administrative Agent shall have received:

 



  47

   



 

(i) evidence reasonably satisfactory to the Administrative Agent of the
compliance by each Loan Party and each owner of the Capital Stock of the
Borrower, as applicable, of its respective obligations under the Guarantee and
Collateral Agreement and the other Collateral Documents to which it is party
(including its obligation to deliver UCC financing statements, originals of
securities, instruments and chattel paper); and

 

(ii) (A) the results of a recent search, by a Person reasonably satisfactory to
the Administrative Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of each
Loan Party in the applicable jurisdictions, together with copies of all such
filings disclosed by such search and (B) UCC termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search that do not
constitute Permitted Liens.

 

(f) Swap Agreements. (i) The Administrative Agent shall be satisfied with the
form and substance and terms of any Swap Agreements that the Borrower proposes
to enter into, which shall be at the strike prices, quantities and notional
volumes and for the duration set forth on Schedule 4.27 and (ii) the
Administrative Agent shall have received a fully executed copy of the Initial
Swap Intercreditor Agreement, in form and substance reasonably satisfactory to
the Administrative Agent.

 

(g) Acquisition Documents. The Administrative Agent shall have received executed
copies of all documents executed and delivered in connection with the Initial
Acquisition, and evidence reasonably satisfactory to Administrative Agent and
Lenders that the closing of the Initial Acquisition has been consummated or will
be consummated simultaneously with the closing of the Loans on the Closing Date
in accordance with the terms of the Acquisition Agreement.

 

(h) APOD. [Reserved]

 

(i) Opinions of Counsel to Loan Parties. Lenders shall have received executed
copies of the favorable written opinions of Kramer Levin Naftalis & Frankel LLP,
special counsel for the Loan Parties, and of local counsel for the Loan Parties,
each dated as of the Closing Date and covering such matters as the
Administrative Agent may reasonably request and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and each Loan Party hereby
instructs such counsel to deliver such opinions to the Administrative Agent and
the Lenders).

 

(j) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on the Closing Date under
this Agreement and the other Loan Documents, and reimbursement or payment of all
documented out‑of‑pocket expenses required to be reimbursed or paid by the
Borrower hereunder, including all documented fees, expenses and disbursements of
counsel for the Administrative Agent, together with such additional amounts as
shall constitute such counsel’s reasonable estimate of expenses and
disbursements to be incurred by such counsel in connection with the recording
and filing of Mortgages (and/or Mortgage amendments) and financing statements;
provided, that, such estimate shall not thereafter preclude further settling of
accounts between the Borrower and the Administrative Agent. The Administrative
Agent shall have received a fully executed copy of the Fee Letter.

 

  48

   



 

(k) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the Borrower dated as of the Closing
Date and addressed to the Administrative Agent and Lenders, and in form, scope
and substance satisfactory to Administrative Agent, certifying that after giving
effect to the consummation of the Transactions occurring on the Closing Date,
such Loan Parties (taken as a whole) are and will be Solvent.

 

(l) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

 

(m) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in writing to a Loan Party in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the Administrative
Agent, singly or in the aggregate, materially impairs any of the transactions
contemplated by the Loan Documents.

 

(n) Due Diligence. No information or materials are available to the Borrower or
any Loan Party as of the Closing Date that are materially inconsistent, taken as
a whole, with the material previously provided to the Lenders for its due
diligence review. Each Lender and its counsel shall be satisfied with a due
diligence review of each Loan Party’s (i) material agreements, (ii) tax returns
and such other documents and materials as the Lenders or their counsel may
reasonably request, (iii) capital structure and corporate governance policies
and procedures and any documents and materials related thereto as the Lenders or
their counsel may reasonably request, and (iv) background checks on key
personnel of the Borrower. Each Lender and its counsel shall be satisfied with a
due diligence review of the Borrower and each other Loan Party.

 

(o) No Material Adverse Effect. No event, circumstance or change shall have
occurred that has caused or could be expected to result in, either individually
or in the aggregate, a Material Adverse Effect.

 

(p) Funds Flow. The Administrative Agent shall have received at least two (2)
days prior to the Closing Date a funds flow memorandum, in form and substance
satisfactory to it.

 

(q) Financial Statements. The Administrative Agent shall have received and be
satisfied with:

 

(i) the unaudited pro forma balance sheet of the Borrower as of January 1, 2019
(excluding the notes thereto);

 

(ii) projected monthly balance sheets, income statements, and cash flow
statements from the January 1, 2019 through the month following the first
anniversary of such date; and

 

(iii) projected quarterly balance sheets, income statements, and cash flow
statements for the two years following the first anniversary of January 1, 2019.

 

  49

   



 

(r) [Reserved].

 

(s) [Reserved].

 

(t) Equity Payment. Viking (or one its affiliates other than the Loan Parties)
shall have contributed, or be deemed to have contributed, on or prior to the
Closing Date an amount equal to at least 15.9% of the Required Closing Date
Funds; provided, that, for the avoidance of doubt (x) the $3,500,000 deposit
that Viking has already funded pursuant to the Acquisition Agreement, (y) all
fees and expenses paid by Viking (or one its affiliates) on or prior to the
Closing Date in connection with the Acquisition Documents and the financing
thereof, including this Agreement, the other Loan Documents and the Warrant
Agreements (including all amounts paid or reimbursed by Viking or its Affiliates
to the Administrative Agent and Lenders or any of their Affiliates) and (z) the
principal amount of any seller note, in form and substance reasonably
satisfactory to the Administrative Agent, issued by Viking to the Sellers (as
such term is defined in the Acquisition Agreement) in satisfaction of a portion
of the PSA Purchase Price due on the Closing Date shall be deemed part of the
contribution required by this Section 3.1(t). The “Required Closing Date Funds”
is the sum, without duplication of (A) the PSA Purchase Price due on the Closing
Date, which includes the portion paid with the $3,500,000 deposit that Viking
has already funded pursuant to the Acquisition Agreement (B) $500,000 and (C)
the fees and expenses set forth in clause (y) of this Section 3.1(t).

 

(u) Know Your Customer; Background Checks. The Administrative Agent and the
Lenders shall have received, and be reasonably satisfied in form and substance
with, (i) all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including but not restricted to the USA Patriot Act
(including, without limitation, a IRS Form W-9 duly completed and executed by
the Borrower) and (ii) background and credit checks for each of the Control
Group.

 

(v) Warrants. The Warrants shall have been issued in accordance with the terms
of the Warrant Agreements.

 

(w) Lender Approvals. Each Lender shall have received all necessary approvals
from its investment committee or similar body which may approve such Lender’s
participation in the transactions contemplated by this Agreement.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.5).

 

Section 3.2 Delayed Draw Borrowing Date. The Obligation of each Lender to make
the Loans on any Delayed Draw Borrowing Date pursuant to the Delayed Draw
Commitments, which Loans, in the aggregate on any such date other than the Final
Delayed Draw Borrowing Date, shall be a minimum of $1,000,000, is subject at the
time of each such Borrowing (except as hereinafter indicated) to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions:

 



  50

   



 

(a) No Default; Representations and Warranties. At the time of such Borrowing
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties contained herein and in
the other Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the date of such Borrowing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

(b) Notice of Borrowing. The Administrative Agent shall have received a
Borrowing Notice meeting the requirements of Section 2.3.

 

(c) Use of Proceeds. Such Loan is being in connection with (i) a Subsequent
Acquisition or (ii) payment of additional amounts owed under the Acquisition
Agreement as a result of post-closing adjustments to the PSA Purchase Price in
accordance with the terms of the Acquisition Agreement, including pursuant to
Section 8.1 thereof.

 

(d) Acquisition Agreement Conditions; First Priority Lien. If such Loan is being
made to fund a Subsequent Acquisition:

 

(i) all conditions to the obligations of the “Purchaser” to proceed with the
closing of such Subsequent Acquisition pursuant to the terms of the Acquisition
Agreements shall have been satisfied without material waiver or amendment,
unless otherwise agreed to by the Administrative Agent;

 

(ii) the conditions set forth in Sections 3.1(d)(i)-(ii) and Section 3.1(e)
shall have been satisfied with respect to the Properties being acquired by the
Loan Parties in such Subsequent Acquisition;

 

(iii) Viking (or one its affiliates other than the Loan Parties) shall have
contributed, or be deemed to have contributed to the Borrower, an amount equal
to at least 15.9% of the sum, without duplication of (x) the PSA Purchase Price
due on the Delayed Draw Borrowing Date and (y) all fees and expenses paid by
Viking (or one its affiliates) on or prior to such Delayed Draw Borrowing Date
and since the prior Delayed Draw Borrowing Date (or in the case of the initial
Delayed Draw Borrowing Date, since the Closing Date) in connection with the
Acquisition Documents and the financing thereof, including this Agreement, the
other Loan Documents and the Warrant Agreements (including all amounts paid or
reimbursed by Viking or its Affiliates to the Administrative Agent and Lenders
or any of their Affiliates) (such sum, the “Required Delayed Draw Borrowing Date
Funds”); provided, that, for the avoidance of doubt (A) the principal amount of
any seller note, in form and substance reasonably satisfactory to the
Administrative Agent, issued by Viking to the Sellers (as such term is defined
in the Acquisition Agreement) in satisfaction of a portion of the PSA Purchase
Price due on the Delayed Draw Borrowing Date and (B) the fees and expenses set
forth in clause (y) of this Section 3.2(d)(iii) shall be deemed part of the
contribution required by this Section 3.2(d)(iii); provided further that a
seller note issued in the same form as the note issued on the Closing Date shall
be deemed to satisfy the requirements of the preceding proviso;

 

  51

   



 

(iv) the Administrative Agent shall have received executed copies of all
documents executed and delivered in connection with such Subsequent Acquisition,
and evidence reasonably satisfactory to Administrative Agent and Lenders that
the closing of such Subsequent Acquisition has been consummated or will be
consummated simultaneously with the closing of the Loans on the Delayed Draw
Borrowing Date in accordance with the terms of the Acquisition Agreement; and

 

(v) in the event such Subsequent Acquisition involves the purchase of Oil and
Gas Properties identified on Schedule 3.1 as requiring additional consents, then
consents required to the assignment of such Oil and Gas Properties shall have
been obtained.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 

In order to induce Lenders to enter into this Agreement and to make their
respective Loans, each Loan Party represents and warrants to the Administrative
Agent and each Lender on the Closing Date that the following statements are true
and correct:

 

Section 4.1 Organization; Requisite Power and Authority; Qualification. Each
Loan Party (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization as identified in Schedule 4.1, (b)
has all requisite power and authority to own and operate its Properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrower, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction necessary to carry out its business and operations as now
conducted, except in each case referred to in clause (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.2 Capital Stock and Ownership. The Capital Stock of each of Loan Party
has been duly authorized and validly issued. Other than as set forth on Schedule
4.2. as of the Closing Date there is no existing option, warrant, call, right,
commitment or other agreement to which any Loan Party is a party requiring, and
there is no other Capital Stock of any Loan Party outstanding which upon
conversion or exchange would require, the issuance by any Loan Party of any
additional membership interests or other Capital Stock of any Loan Party or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
Loan Party. Schedule 4.2 sets forth a true, complete and correct list as of the
Closing Date, after giving effect to the transactions contemplated hereby, of
the name of each Loan Party and indicates for each such Person its ownership (by
holder and percentage interest) and the type of entity of each of them, and the
number and class of authorized and issued Capital Stock of such Person. As of
the Closing Date, except as disclosed on Schedule 4.2, no Loan Party has any
equity investments in any other corporation or entity.

 

Section 4.3 Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary corporate, limited
liability company or partnership (as applicable) action and, if required,
shareholder, member and/or partner action, on the part of each Loan Party that
is a party thereto.

 

  52

   



 

Section 4.4 No Conflict. The execution, delivery and performance by each of the
Loan Parties of the Loan Documents to which such Loan Party is a party do not
and will not (a) violate in any material respect any provision of any material
Governmental Requirement applicable to any Loan Party or any of the
Organizational Documents of any Loan Party; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of any Loan Party other than with respect to
agreements evidencing Indebtedness that is being repaid in full on the Closing
Date; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party (other than any Liens created
under any of the Loan Documents in favor of the Administrative Agent, on behalf
of the Lenders and other Permitted Liens); (d) other than as set forth in
Schedule 3.1, result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties; or (e) other
than as set forth in Schedule 3.1, require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which will
be obtained on or before the Closing Date (or, in the case of actions to occur
on a Delayed Draw Borrowing Date, on or before such Delayed Draw Borrowing Date)
and disclosed in writing to the Administrative Agent and except (in any case
under the preceding clauses (b), (d) and (e) herein) where such violation,
conflict, result or requirement, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.5 Governmental Consents. Other than as set forth on Schedule 3.1, the
execution, delivery and performance by each of the Loan Parties of the Loan
Documents to which they are parties and the consummation of the Transactions do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
(a) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Administrative Agent for filing and/or recordation,
as of the Closing Date (or, to the extent relating to Collateral acquired as
part of a Subsequent Acquisition, as of the applicable Delayed Draw Borrowing
Date), (b) filings necessary to maintain perfection of the Collateral, (c)
routine filings related to such Loan Party and the operating of its business,
(d) such filings as may be necessary in connection with the Lender’s exercise of
remedies hereunder and (e) filings in connection with the Acquisition.

 

Section 4.6 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party (or Affiliate of a Loan Party) that is a party
thereto and is the legally valid and binding obligation of such Loan Party (or
Affiliate of such Loan Party), enforceable against such Person in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

 

Section 4.7 Financial Information. The unaudited pro forma balance sheet of the
Borrower as of January 1, 2019 (including the notes thereto) (the “Pro Forma
Balance Sheet”), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(a) the Transactions, (b) the Loans to be issued on the Closing Date and
expected to be issued on the Delayed Draw Borrowing Dates and (c) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Balance Sheet
has been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and presents fairly, in all material respects, on
a pro forma basis the estimated financial position of the Borrower as of January
1, 2019, assuming that the events specified in the preceding sentence had
actually occurred at such date (it being understood that projections and
estimates are subject to significant uncertainties and contingencies, that no
assurances can be given that any projections will be attained and that variances
from actual results may be material). As of the Closing Date, the Borrower has
no contingent liability or liability for taxes, long term lease or unusual
forward or long term commitment including under any farm-in, exploration,
drillco or other development agreement that has not been disclosed in writing to
the Administrative Agent. All material obligations of the Borrower to make
capital expenditures to drill or otherwise develop any Oil and Gas Properties
have been disclosed to the Administrative Agent.

 

  53

   



 

Section 4.8 Projections. On and as of the Closing Date, the projections of the
Loan Parties for the period through and including the second anniversary of the
Closing Date, including monthly projections for each month during the Fiscal
Year in which the Closing Date takes place, (the “Projections”) are based on
good faith estimates and assumptions made by the management of the Borrower and,
as of the Closing Date, the management of the Borrower believed that the
Projections were reasonable.

 

Section 4.9 No Material Adverse Effect. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or could be expected to
result in, either individually or in the aggregate, a Material Adverse Effect.

 

Section 4.10 Adverse Proceedings, etc. Except as shown on Schedule 4.10, there
are no Adverse Proceedings, individually or in the aggregate, which if adversely
determined could reasonably be expected to result in a Material Adverse Effect.
Other than as set forth in Schedule 3.1, no Loan Party (a) is in violation of
any Governmental Requirement of any Governmental Authority (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any Governmental Authority, domestic or foreign, except in
each case as could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.11 Payment of Taxes. Except as permitted under Section 5.4, (a) all
federal and material state and other tax returns and reports of each Loan Party
required to be filed by any of them have been timely filed, and all Taxes shown
on such tax returns to be due and payable and all other material assessments,
fees and other governmental charges upon any Loan Party and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except those which are being
contested by such Loan Party in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor, (b)
the charges, accruals and reserves on the books of the Loan Parties in respect
of Taxes and other governmental charges are, in the reasonable opinion of the
Borrower, adequate and (c) no Tax Lien has been filed against any Loan Party or
any of its assets or properties and, to the knowledge of the Borrower, no claim
is being asserted with respect to any such Tax or other such governmental
charge.

 

  54

   



 

Section 4.12 Properties.

 

(a) Title. Except as set forth in Schedule 3.1 or Schedule 4.12:

 

(i) Each Loan Party has good and defensible title to its material Oil and Gas
Properties (if any) and good title to all its material personal Properties (or a
valid leasehold interest with respect to all leasehold interests in other real
or personal Property), in each case, free and clear of all Liens other than
Permitted Liens. Subject to the Permitted Liens, and subject to any consent or
nonconsent elections after the date hereof affecting such Loan Party’s
Hydrocarbon Interests, each such Loan Party owns at least the net interests in
production attributable to its Hydrocarbon Interests as reflected in the
exhibits to the Mortgages, and the ownership of such Properties shall not in any
material respect obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of its working interest in each Property that is not offset
by a corresponding proportionate increase in such Loan Party’s net revenue
interest in such Property;

 

(ii) To Borrower’s knowledge, all material leases and agreements necessary for
the conduct of the business of each Loan Party are valid and subsisting, in full
force and effect, and, to Borrower’s knowledge, there exists no material default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a material default under any such lease or leases;
and

 

(iii) To Borrower’s knowledge, the rights and Properties presently owned, leased
or licensed by each Loan Party including, without limitation, all easements and
rights of way, include all material rights and Properties reasonably necessary
to permit such Loan Party to conduct its business.

 

(b) Oil and Gas Properties. To Borrower’s knowledge, except as set forth on
Schedule 4.12, each Loan Party’s Oil and Gas Properties (if any) (and Facilities
unitized therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of such Loan Party’s Hydrocarbon Interests and other contracts
and agreements forming a part of such Loan Party’s Oil and Gas Properties, in
each case, in all material respects. Specifically in connection with the
foregoing and except as in each case could not reasonably be expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of any Loan Party is
subject to having allowable production reduced below the full and regular
allowable level (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time), (ii) none
of the wells comprising a part of any Loan Party’s Oil and Gas Properties (or
Facilities unitized therewith) is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, or
otherwise are legally located within, such Loan Party’s Oil and Gas Properties
(or in the case of wells located on Facilities unitized therewith, such unitized
Facilities), (iii) as of the Closing Date, no Loan Party had any plug and
abandonment liabilities associated with its or another Person’s Oil and Gas
Properties, including, without limitation, the bonding or collateralization
obligations of such Loan Party associated therewith with the obligations and
(iv) as of the Closing Date, no amounts are owing under any joint operating
agreement or similar arrangement with respect to the Loan Parties’ Oil and Gas
Properties, in each case except as set forth on Schedule 4.12.

 



  55

   



 

(c) Intellectual Property. To the knowledge of the Loan Parties, each Loan Party
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other Intellectual Property material to its business, and the use thereof by
such Loan Party does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, would result
in a Material Adverse Effect. Except as would not have a Material Adverse
Effect, each Loan Party either owns or has valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used or usable in
the conduct of their businesses, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons.

 

Section 4.13 Environmental Matters. Except for such matters as set forth on
Schedule 4.13 or as could not reasonably be expected to result in a Material
Adverse Effect:

 

(a) The Loan Parties and their Properties and operations thereon are, and at all
times have been, to the knowledge of the Loan Parties, in compliance with all
applicable Environmental Laws.

 

(b) Other than as set forth on Schedule 3.1, the Loan Parties have obtained all
Environmental Permits required for the occupation of their respective Properties
and operation of their businesses, with all such Environmental Permits being
currently in full force and effect, and no Loan Party has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or modified in any material respect or that any application for
any new Environmental Permit or renewal of any existing Environmental Permit
will be protested or denied.

 

(c) No Loan Party has received any notice, report or other information regarding
any actual or alleged violation of, or liability under, Environmental Laws or
with respect to any Hazardous Materials Activity.

 

(d) There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against any Loan Party or any Loan
Party’s Properties or as a result of any operations at such Properties.

 

(e) None of the Properties of any Loan Party contain or have contained any: (i)
underground storage tanks; (ii) asbestos-containing materials; (iii) landfills
or dumps; (iv) hazardous waste management units as defined pursuant to RCRA or
any comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law.

 

  56

   



 

(f) No Loan Party (or to the knowledge of the Loan Parties any other Person to
the extent giving rise to liability for any Loan Party) has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
Released, or exposed any Person to, any Hazardous Materials, or to the knowledge
of the Loan Parties, owned or operated any Property or facility which is or has
been contaminated by any Hazardous Materials, in each case so as to give rise to
any current or future liabilities, including any such liability for response
costs, corrective action costs, personal injury, property damage, natural
resources damages or attorney fees, or any investigative, corrective or remedial
obligations, pursuant to CERCLA or any other Environmental Laws.

 

(g) No Loan Party nor, to the knowledge of the Loan Parties, any operator of any
Loan Party’s Properties has received any written notice asserting an alleged
liability or obligation under any applicable Environmental Laws with respect to
the investigation, remediation, abatement, removal, or monitoring of any
Hazardous Materials at, under, or Released or threatened to be Released from any
real properties offsite any Loan Party’s Properties and, to the Borrower’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice.

 

(h) To Borrower’s knowledge, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
Loan Parties or operations and businesses of any Loan Party’s Properties that
could be expected to form the basis for an Environmental Claim and, to the
Borrower’s knowledge, there are no conditions or circumstances that could be
expected to result in the receipt of notice regarding such exposure.

 

(i) No Loan Party has assumed, provided an indemnity with respect to or
otherwise become subject to any liability of any other Person under
Environmental Laws or with respect to Hazardous Materials.

 

(j) The Loan Parties have provided to the Administrative Agent complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in the Borrower’s possession or control and
relating to any Loan Party’s Properties or operations thereon.

 

Section 4.14 No Defaults.

 

(a) Other than as set forth in Schedule 3.1, no Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its material Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default.

 

(b) No Default or Event of Default has occurred and is continuing.

 

  57

   



 

Section 4.15 Material Contracts. As of the Closing Date, except as set forth on
Schedule 4.15, all Material Contracts, are in full force and effect (other than
any Material Contract that has expired in accordance with its terms) and, to
Borrower’s knowledge, no defaults exist thereunder.

 

Section 4.16 Governmental Regulation. No Loan Party is subject to regulation
under the Federal Power Act or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

Section 4.17 Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to any Loan Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

Section 4.18 Employee Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a) The Loan Parties, and their respective employees, agents and representatives
have not committed any material unfair labor practice as defined in the National
Labor Relations Act.

 

(b) There has been and is (i) no unfair labor practice charge or complaint
pending against any Loan Party, or to the best knowledge of the Borrower,
threatened against any of them before the National Labor Relations Board or any
other Governmental Authority and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement or similar agreement that is
so pending against any Loan Party or to the best knowledge of the Borrower,
threatened against any of them, (ii) no labor dispute, strike, lockout, slowdown
or work stoppage in existence or threatened against, involving or affecting any
Loan Party, (iii) no labor union, labor organization, trade union, works
council, or group of employees of any Loan Party has made a pending demand for
recognition or certification, and there are no representation or certification
proceedings or petitions seeking a representation proceeding presently pending
or threatened to be brought or filed with the National Labor Relations Board or
any other Governmental Authority, and (iv) to the best knowledge of the
Borrower, no union representation question existing with respect to any of the
employees of any Loan Party and, to the best knowledge of the Borrower, no labor
union organizing activity with respect to any employees of any Loan Party that
is taking place.

 

Section 4.19 Employee Benefit Plans. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(a) Each Loan Party and each of their respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan in all
material respects.

 

  58

   



 

(b) Each Employee Benefit Plan which is intended to qualify under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status.

 

(c) No liability to the PBGC (other than required premium payments, which have
been timely paid) or the Internal Revenue Service has been or is expected to be
incurred by any Loan Party or any of their ERISA Affiliates with respect to any
Employee Benefit Plan.

 

(d) No ERISA Event has occurred or is expected to occur. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
or otherwise funded entirely by the participants thereof, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of their
respective ERISA Affiliates.

 

(e) The present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by any Loan Party or any of their
ERISA Affiliates (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan), did not exceed the aggregate
current value of the assets of such Pension Plan.

 

(f) As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Loan Parties
and their respective ERISA Affiliates for a complete or partial withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete or partial
withdrawal from all Multiemployer Plans, is zero.

 

(g) The Loan Parties and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

 

Section 4.20 Brokers. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the Transactions, except as disclosed on Schedule
4.20.

 

Section 4.21 Solvency. Each Loan Party is and, upon the incurrence of any Loans
by the Borrower on any date on which this representation and warranty is made,
will be, Solvent. No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
Transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

  59

   



 

Section 4.22 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document and none of the reports, financial statements, or
certificates furnished to the Administrative Agent and the Lenders by or on
behalf of any Loan Party for use in connection with the Transactions contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading as of the time when made or delivered in light of the circumstances
in which the same were made. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof and to the Borrower’s knowledge, the representations and warranties
contained in the Acquisition Agreement are true and correct in all material
respects.

 

Section 4.23 Insurance. The Property and the operators of any Oil and Gas
Property of any Loan Party are adequately insured in compliance with the
requirements of Section 5.6; provided that the insurance certificates and
endorsements may be provided within thirty (30) days after the Closing Date. As
of the Closing Date, all premiums in respect of such insurance have been paid.

 

Section 4.24 Separate Entity. The Loan Parties (a) have taken all necessary
steps to maintain the separate status and records of the Loan Parties, (b) do
not commingle any assets or business functions with any other Person (other than
any Loan Party and its consolidated Subsidiaries), (c) maintain separate
financial statements from all other Persons (other than other Loan Parties and
their consolidated Subsidiaries), (d) have not assumed or guaranteed the debts,
liabilities or obligations of others (other than the guarantee of the
Obligations by the Guarantors and as otherwise permitted by this Agreement), (e)
hold themselves out to the public and creditors as an entity separate from all
other Persons (other than other Loan Parties), (f) have not committed any fraud
or misuse of the separate entity legal status or any other injustice or
unfairness, (g) have not maintained their assets in such a manner that it will
be costly or difficult to segregate, ascertain or identify its individual assets
from those of its stockholders, (h) have not failed in any material respect to
hold appropriate meetings (or act by unanimous written consent) to authorize all
appropriate actions, or failed in any material respect in authorizing such
actions, to observe all formalities required by the laws of the States of Texas,
Louisiana or Nevada, as applicable, relating to limited liability companies, or
fail to observe in any material respect any formalities required by its
Organizational Documents and (i) have not held itself out to be responsible for
the debts of another Person (other than the guarantee of the Obligations by the
Guarantors and as otherwise permitted by this Agreement).

 

Section 4.25 Security Interest in Collateral. The Collateral Documents create
legal and valid Liens on all the Collateral in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties. In
the case of Collateral which may be perfected by filing a financing statement,
when financing statements in appropriate form are filed in the appropriate
office, such Liens shall constitute perfected and continuing First Priority
Liens (subject only to Permitted Liens) on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

 

  60

   



 

Section 4.26 Affiliate Transactions. Except as permitted by this Agreement
and/or as described on Schedule 6.12, the Loan Parties are in compliance with
Section 6.12.

 

Section 4.27 Swap Agreements. Schedule 4.27, as of the date hereof, sets forth
the notional amounts or volumes and spot price for the Swap Agreement with BP
Energy Company. After the date hereof, each report required to be delivered by
the Borrower pursuant to Section 5.1(l), sets forth, a true and complete list of
all Swap Agreements of the Loan Parties, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the Net Mark-to-Market Exposure thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 4.28 Permits, Etc. Other than as set forth in Schedule 3.1, Each Loan
Party has, and is in compliance with, all material Governmental Authorizations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, by such
Person and no condition exists or event has occurred which, in itself or with
the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such Governmental
Authorization, and there is no claim that any thereof is not in full force and
effect.

 

Section 4.29 [Reserved].

 

Section 4.30 Sole Purpose Nature; Business. No Loan Party is a general partner
or a limited partner in any general or limited partnership, a joint venturer in
any joint venture or a member of any limited liability company, other than
another Loan Party, except as permitted by Section 6.6.

 

Section 4.31 Sanctions. No Loan Party and, to the knowledge of the Borrower,
none of its other Affiliates (i) is in violation in of any applicable
Anti-Terrorism Law or Sanction, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or Sanction, (iii) engages in, or conspires to engage,
in any transaction that evades, or has the purpose of evading or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law or
Sanction; or (iv) is the subject of any investigation, inquiry or enforcement
proceedings by any Governmental Authority regarding any offense or alleged
offense under any Anti-Terrorism Law. No Loan Party or any of its Subsidiaries
or, to their knowledge, any director, officer, employee, agent or Affiliate of
the Loan Parties or any of its Subsidiaries is an individual or entity that is,
or is owned or controlled by individuals or entities that are (i) the subject of
any Sanctions, or (ii) located organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions, including, without
limitation, currently, Cuba, Iran, North Korea, Sudan and Syria.

 

  61

   



 

Section 4.32 Anti-Corruption. No Loan Party is the subject of any investigation,
inquiry or enforcement proceedings by any Governmental Authority regarding any
offense or alleged offense under any Anti-Corruption Laws in which there is a
possibility of an adverse decision and, no such investigation, inquiry or
proceeding is pending or has been threatened. Each Loan Party is, and has
conducted its business, in compliance in all material respects with all
Anti-Corruption Laws. None of the Borrowings and none of the other services and
products, if any, to be provided by any of the Administrative Agent or the
Lenders under or in connection with this Agreement (i) will be used by, on
behalf of, or for the benefit of, any Person other than the Borrower in
violation of Anti-Corruption Laws, or (ii) will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, official of any
public international organization, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws. The Borrower has taken
reasonable measures appropriate to the circumstances (in any event as required
by Governmental Requirements) to provide reasonable assurance that each Loan
Party is and will continue to be in compliance with such applicable
anti-corruption laws, rules and regulations. No Loan Party or any of its
Subsidiaries nor, to the knowledge of the Loan Party, any director, officer,
agent, employee or other person acting on behalf of a Loan Party or any of its
Subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such Persons of Anti-Corruption Laws.

 

Section 4.33 Stamp Tax. Other than with respect to the Mortgages required to be
recorded hereunder, it is not necessary that any stamp, registration, notarial
or similar taxes or fees be paid on or in relation to the Loan Documents or
other transactions contemplated by the Loan Documents.

 

Section 4.34 Marketing of Production. Except for agreements listed on Schedule
4.34 or either consented to by the Administrative Agent after the date hereof,
if at any time a Loan Party owns Oil and Gas Properties, no material agreements
exist that are not cancelable by the applicable Loan Party on 60 days’ notice or
less without penalty or detriment for the sale of production from any Loan
Party’s Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (i) pertain to the sale of production at a fixed price and (ii) have a
maturity or expiry date of longer than six (6) months from the date hereof. None
of the material Oil and Gas Properties of any Loan Party is subject to any
contractual or other arrangement whereby payment for production therefrom is to
be deferred for a substantial period of time after the month in which such
production is delivered (i.e., in the case of oil, not in excess of 60 days, and
in the case of gas, not in excess of 90 days).

 

Section 4.35 Right to Receive Payment for Future Production. Except as set forth
in Schedule 4.35, no Oil and Gas Property owned by any Loan Party is subject to
any “take or pay”, gas imbalances on a net basis (in excess of one-half bcf of
gas (on an mcf equivalent basis)) or other similar arrangement (a) which can be
satisfied in whole or in part by the production or transportation of gas from
other properties or (b) as a result of which production from any Oil and Gas
Property may be required to be delivered to one or more third parties without
payment (or without full payment) therefor as a result of payments made, or
other actions taken, with respect to other properties. Since the date of this
Agreement, no material changes have occurred in such overproduction or
underproduction except those that have been reported as required pursuant to
Section 5.1. No Cash Receipts in excess of one percent (1%) of the Cash Receipts
in any Fiscal Year of the Proved Reserves of any Loan Party is subject to any
regulatory refund obligation and no facts exist which could reasonably be
expected to cause the same to be imposed.

 

  62

   



 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that until payment in full in cash of the
Obligations (other than contingent indemnification obligations for which no
claim has been made), each Loan Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Article 5.

 

Section 5.1 Financial Statements and Other Reports. Unless otherwise provided
below, the Borrower shall deliver to Administrative Agent:

 

(a) Monthly and Quarterly Financial Statements. As soon as available, and in any
event within both (i) thirty (30) days after the end of each calendar month and
also (ii) thirty (30) days after the end of each Fiscal Quarter of each Fiscal
Year, the unaudited consolidated balance sheets of the Loan Parties, on a GAAP
basis, as at the end of such calendar month or Fiscal Quarter, as applicable,
and the related consolidated statements of income of the Loan Parties and, in
the case of Fiscal Quarters only, stockholders’ equity and cash flows of the
Loan Parties, for such calendar month or Fiscal Quarter, as applicable, and for
the period from the beginning of the then-current Fiscal Year to the end of such
calendar month or Fiscal Quarter, as applicable, setting forth, if available, in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in substantially the form attached as
Exhibit J or K, as applicable, or as otherwise agreed by the Administrative
Agent, together with a Financial Officer Certification with respect thereto
(with the understanding that all such monthly and quarterly financial statements
shall be subject to the absence of footnotes and to year-end audit adjustments,
including the recording of depletion, depreciation, and amortization that is an
adjustment booked during the annual audit based on the year-end reserve report
and, solely with respect to the monthly financial statements, depending on
availability of information and timing, certain balances may be provided on a
“work-in-progress” basis with accruals booked based on management judgment and
pending actual figures);

 

(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year (beginning with the Fiscal
Year ended December 31, 2018), (i) the audited consolidated balance sheets of
the Loan Parties, on a GAAP basis, as at the end of such Fiscal Year and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of the Loan Parties, for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such financial statements a report thereon by
independent certified public accountants of recognized regional standing
selected by the Borrower and reasonably satisfactory to the Requisite Lenders,
which shall (a) state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Loan Parties, as at the dates indicated and that the results of their operations
and their cash flows for the periods indicated are in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements), and (b) contain no “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than with respect to, or resulting from, (A) the
Maturity Date occurring within one year from the time such opinion is delivered
or (B) any actual failure to satisfy the covenants in Section 6.7 or any
potential inability to satisfy such covenants on a future date or in a future
period);

 

  63

   



 

(c) [Reserved].

 

(d) Compliance Certificate. Together with each delivery of quarterly and annual
financial statements of Parent and its consolidated Subsidiaries pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;

 

(e) Notice of Litigation. Prompt written notice (but, in any event, within five
(5) Business Days after an Authorized Officer obtains knowledge thereof) of (i)
the institution of, or written threat of, any Adverse Proceeding not previously
disclosed in writing by the Loan Parties to the Administrative Agent, or (ii)
any material development in any Adverse Proceeding previously required to be
disclosed hereunder;

 

(f) ERISA. (i) Promptly, but in no event later than five (5) Business Days
following Borrower’s obtaining knowledge of occurrence of or forthcoming
occurrence of any ERISA Event, specifying the nature thereof, what action
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness
(but, in any event, within five (5) Business Days), copies of (1) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates with
the Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (3)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Administrative Agent shall reasonably request;

 

(g) Financial Plan. As soon as practicable and in any event no later than
November 30th of each Fiscal Year (starting with the Fiscal Year ending December
31, 2019), a consolidated budget, plan and financial forecast for such Fiscal
Year and each Fiscal Year (or portion thereof) through the final maturity date
of the Loans (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
the Borrower and its consolidated Subsidiaries for each such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based, (ii) forecasted consolidated statements of income and cash flows of the
Borrower and its consolidated Subsidiaries for each month of each such Fiscal
Year, (iii) forecasts of projected compliance with the requirements of Section
6.7 through the final maturity date of the Loans, and (iv) forecasts of
liquidity through the final maturity date of the Loans, together, in each case,
with an explanation of the assumptions on which such forecasts are based all in
form reasonably satisfactory to the Administrative Agent and accompanied by a
Financial Officer Certification certifying that the projections contained
therein are based upon good faith estimates and assumptions believed to be
reasonable at the time made and at the time of delivery thereof.

 

(h) [Reserved].

 

  64

   



 

(i) Notice of Change in Board of Managers. With reasonable promptness, written
notice of any change in the board of managers (or similar governing body) of any
Loan Party;

 

(j) Notice Regarding Material Contracts. Promptly, and in any event within five
(5) Business Days (i) after any Material Contract of any Loan Party is
terminated or amended and (ii) after any new Material Contract is entered into,
a written statement describing such event, with copies of such material
amendments or new contracts, delivered to the Administrative Agent, and an
explanation of any actions being taken with respect thereto;

 

(k) Information Regarding Collateral. The Borrower will furnish to
Administrative Agent written notice at least thirty (30) days prior to the
occurrence of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s identity or organizational structure, or (iii) in any Loan Party’s
Federal Taxpayer Identification Number. The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or other applicable law or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral that can be perfected by the filing of a UCC financing
statement. The Borrower will furnish to Administrative Agent prompt written
notice of any material Liens or claims made or asserted in writing against any
Collateral or interest therein. The Borrower also agrees promptly to notify
Administrative Agent in writing if any material Collateral is lost, damaged or
destroyed;

 

(l) Swap Agreements. As soon as practicable and in any event within ten (10)
Business Days of the occurrence thereof, written notice of any Loan Party’s
entry into a Swap Agreement or the termination of any Swap Agreement by any
party thereto; provided that this clause shall not permit any Loan Party to
enter into or terminate a Swap Agreement not otherwise permitted by this
Agreement;

 

(m) Oil and Gas Properties. If at any time any Loan Party owns Oil and Gas
Properties:

 

(i) Within thirty (30) Business days after the end of each calendar month, a
report in detail reasonably acceptable to Administrative Agent with respect to
the Oil and Gas Properties of each Loan Party during such month:

 

(A) setting forth as to each well being drilled, completed, reworked or other
similar procedures, the actual versus estimated cost breakdown (for all
activities, including dry hole and completion activities) for such well;

 

(B) describing by producing well the net quantities of oil, gas, natural gas
liquids, and water produced (and the quantities of water injected);

 

  65

   



 

(C) describing by producing well the quantities of oil, gas and natural gas
liquids sold during such month out of production from any Loan Party’s Oil and
Gas Properties and calculating the average sales prices of such oil, natural
gas, and natural gas liquids (to the extent such prices are then available, or
if not available using the most recently available pricing, with an adjustment
to actual in the following monthly report);

 

(D) describing all oil and gas leases acquired during the preceding Fiscal
Quarter indicating the date each lease was acquired;

 

(E) specifying any leasehold operating expenses (to be shown in a reasonable
level of detail, and to include separate line items for compression, labor,
electricity, water disposal, and any other line items that are 5% of the total
LOE cost), overhead charges, gathering costs, transportation costs, and other
costs with respect to any Loan Party’s or Oil and Gas Properties of the kind
chargeable as direct charges or overhead under COPAS 2005 Model Form Accounting
Procedure; and

 

(F) setting forth the amount of Taxes on each Loan Party’s Oil and Gas
Properties during such month and the amount of royalties paid with respect to
such Oil and Gas Properties during such month;

 

(G) a list of all Persons purchasing Hydrocarbons from any Loan Party during
such month;

 

provided, however, that a Loan Party shall not be required to provide the
information set forth in this Section 5.1(m)(i) to the extent such information
can only be obtained from a third party and has not been delivered to such Loan
Party.

 

(ii) By 5:00 PM on Tuesday of each week, starting with the first such Tuesday
that is at least forty-five (45) days after the Closing Date, provide a copy of
all production and drilling reports received by any Loan Party during the
preceding week from the third party operators of any of the Oil and Gas
Properties as to weekly production during or prior to the preceding week;
provided, however, that a Loan Party shall not be required to provide the
information set forth in this Section 5.1(m)(ii) to the extent such information
can only be obtained from a third party and has not been delivered to such Loan
Party. Each such weekly report shall contain, if applicable, a brief narrative
summarizing any workover, downtime or similar situations outside the ordinary
course business for the Loan Parties.

 

(iii) As soon as available and, in any event, no later than August 15 of each
year (starting August 15, 2019), a mid-year Reserve Report as of the immediately
preceding June 30, prepared by the chief engineer of the Borrower.

 

(iv) As soon as available and, in any event, no later than February 15 of each
year (starting February 15, 2020), an annual reserve report as of the
immediately preceding December 31 prepared by an engineering firm acceptable to
the Administrative Agent, updated for depletion, operational activities, and
acquisitions in the period.

 



  66

   



 

(n) Other Information. (A) Promptly after submission to any Governmental
Authority, all material documents and information furnished to such Governmental
Authority in connection with any investigation of any Loan Party (other than any
routine inquiry), (B) promptly upon receipt thereof, copies of all financial
reports submitted to any Loan Party by its auditors in connection with any audit
of the books thereof and (C) such other information and data with respect to any
Loan Party as from time to time may be reasonably requested by Administrative
Agent.

 

Section 5.2 Notice of Material Events. Each Loan Party will furnish to the
Administrative Agent prompt written notice (but, in any event, within five (5)
Business Days (in the case of clause (a)(i), after an Authorized Officer obtains
knowledge thereof)):

 

(a) (i) of any condition or event that constitutes a Default or an Event of
Default or that notice has been given to any Loan Party with respect thereto;
(ii) that any Person has given any notice to any Loan Party or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or could be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect, which notice shall be accompanied by a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto.

 

(b) the filing or commencement of, or the receipt of a threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any Loan Party not
previously disclosed in writing (including in the Schedules hereto) to the
Administrative Agent that has caused or could be expected to result in,
liability in excess of $500,000 or any material adverse development in any
action, suit, proceeding, investigation or arbitration previously disclosed to
the Administrative Agent;

 

(c) the filing or commencement of any action, suit, proceeding, or arbitration
by or on behalf of any Loan Party claiming or asserting damages in favor of such
Loan Party valued in excess of $500,000; or

 

(d) the occurrence of any ERISA Event that, either individually or in the
aggregate, could be expected to result in liability of any Loan Party and its
Affiliates that could reasonably be expected to have a Material Adverse Effect.

 

Section 5.3 Separate Existence. Borrower will (a) take all necessary steps to
maintain the separate entity and records of the Loan Parties, (b) will not
commingle any assets or business functions with any other Person (other than any
other Loan Party and its Subsidiaries), (c) maintain separate financial
statements from all other Persons (other than other Loan Parties and their
Subsidiaries), (d) not assume or guarantee the debts, liabilities or obligations
of others (other than the guarantee of the Obligations by the Guarantors and as
otherwise permitted by this Agreement), (e) hold itself out to the public and
creditors as an entity separate from all other Persons (other than other Loan
Parties and their Subsidiaries), (f) not commit any fraud or misuse of the
separate entity legal status or any other injustice or unfairness, (g) not
maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of its
partners or Affiliates, (h) not fail in any material respect to hold appropriate
meetings (or act by unanimous written consent) to authorize all appropriate
actions, or fail in any material respect in authorizing such actions to observe
all formalities required by the laws of the State of Texas, the State of
Louisiana or the State of Nevada, as applicable, or fail in any material respect
to observe all formalities required by its organizational documents and (i) not
hold itself out to be responsible for the debts of another Person (other than
the guarantee of the Obligations by the Guarantors and as otherwise permitted by
this Agreement).

 



  67

   



 

Section 5.4 Payment of Taxes and Claims. Each Loan Party will pay all material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all material claims (including material claims for labor, services,
materials and supplies) for sums that have become due and payable and/or that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has become a Lien against any of the Collateral, such lien has
been bonded or such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim.

 

Section 5.5 Operation and Maintenance of Properties. Each Loan Party, at its own
expense, will:

 

(a) operate its Oil and Gas Properties and other Properties or cause such Oil
and Gas Properties and other material Properties, in all material respects, to
be operated in accordance with the practices of the industry and in material
compliance with all applicable contracts and agreements and in material
compliance with all Governmental Requirements of all applicable Governmental
Authorities, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all Governmental Requirements of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

 

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition in all material respects (ordinary wear and
tear and (during a reasonable period of repair) casualty, excepted) and
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear and (during a reasonable period of repair) casualty,
excepted) all of its Oil and Gas Properties and other Properties, including,
without limitation, all equipment, machinery and facilities; and

 

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all material delay rentals, royalties, expenses
and indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties (other than any such payments which are
being contested in good faith) and will do all other things necessary to keep
unimpaired their material rights with respect thereto and prevent any forfeiture
thereof or material default thereunder.

 

  68

   



 

Section 5.6 Insurance. Each Loan Party will maintain or cause to be maintained,
with financially sound and reputable insurers, casualty insurance, such public
liability insurance, and third party property all risk damage insurance, in each
case, with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Loan Parties as are customarily carried or
maintained under similar circumstances by Persons of established reputation of
similar size and engaged in similar businesses, in such amounts (giving effect
to self-insurance which comports with the requirements of this Section 5.6 and
provided that adequate reserves therefor are maintained in accordance with
GAAP), with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons. Each such policy of the
Loan Parties of (i) casualty insurance shall contain loss payable clauses or
provisions in each such insurance policy or policies in favor of and made
payable to the Administrative Agent as its interests may appear and (ii) such
policies of liability insurance shall name the Administrative Agent and the
Lenders as “additional insureds” and provide that the insurer will endeavor to
give no less than 30 days prior written notice of any cancellation to the
Administrative Agent (10 days for non-payment). Such endorsement shall be
further endorsed to show that each Loan Party waives the right and shall cause
its insurers to waive the right to subrogate against the Lenders. Each such
policy shall be primary and not excess to or contributing with any insurance or
self-insurance maintained by any Lender. Upon request at any time from and after
the date that is thirty days after the Closing Date, the Loan Parties shall
deliver a certificate of insurance coverage from each insurer or its authorized
agent or broker with respect to the insurance required by this Section 5.6, in
form reasonably satisfactory to the Administrative Agent.

 

Section 5.7 Books and Records; Inspections. Each Loan Party will (a) keep
adequate books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities and (b) permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to visit and inspect any of the properties of any Loan
Party to inspect, copy and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their officers and independent accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested and by this provision the Loan Parties authorize
such independent accountants to discuss with the Administrative Agent and Lender
and such representatives the affairs, finances and accounts of each Loan Party;
provided that (i) such Loan Party shall be afforded an opportunity to be present
at any such discussions with the independent accountants, and (ii) unless an
Event of Default has occurred and is continuing, such visits and inspections
shall occur not more than two times in any twelve month period for
Administrative Agent and all of the Lenders taken together. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Loan Parties’ assets for internal use by Administrative Agent and the
Lenders. Notwithstanding anything to the contrary in this Section 5.7, none of
the Loan Parties or their Subsidiaries will be required to disclose or permit
the inspection or discussion of, any document, information or other matter (x)
in respect of which disclosure to the Administrative Agent or any Lender (or
their representatives) is prohibited by law or any binding agreement or (y) that
is subject to attorney-client or similar privilege or constitutes attorney work
product.

 

  69

   



 

Section 5.8 Compliance with Laws. Each Loan Party will comply in all material
respects with, and, to the extent relating to Facilities or Oil and Gas
Properties of such Loan Party, shall use its commercially reasonable efforts to
cause all other Persons (including any operator), if any, on or occupying any
Facilities or any Oil and Gas Properties of such Loan Party to comply in all
material respects with the requirements of all applicable material Governmental
Requirements of any Governmental Authority (including all material Environmental
Laws).

 

Section 5.9 Environmental.

 

(a) Environmental Disclosure. The Borrower will deliver to Administrative Agent:

 

(i) as soon as practicable following receipt thereof by any Loan Party, copies
of all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of any Loan Party or by independent
consultants, Governmental Authorities or any other Persons, with respect to
material environmental matters (including without limitation any Release or
other Hazardous Materials contamination in violation of Environmental Laws) at
any Properties of any Loan Party or with respect to any Environmental Claims or
Environmental Liabilities;

 

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported to any federal, state
or local Governmental Authority under any applicable Environmental Laws, (B) any
Remedial Action taken by any Loan Party or any other Person in response to (1)
any Hazardous Materials Activities the existence of which has a possibility of
resulting in one or more material Environmental Claims or material Environmental
Liabilities, or (2) any material Environmental Claims or material Environmental
Liabilities and (C) any Loan Party’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any property that could be
expected to cause such property or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

 

(iii) as soon as practicable following the sending or receipt thereof by any
Loan Party or any operator, a copy of any and all written communications with
respect to (A) any material Environmental Claims or material Environmental
Liabilities, (B) any Release required to be reported to any federal, state or
local Governmental Authority, and (C) any request for information from any
Governmental Authority that suggests such agency is investigating whether any
Loan Party may be potentially responsible for any Hazardous Materials Activity;
and

 

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of Capital Stock, assets, or property by any Loan Party that could
reasonably be expected to (1) expose any Loan Party to, or result in, material
Environmental Claims or material Environmental Liabilities or (2) affect the
ability of any Loan Party to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (B) any proposed action to be taken by any Loan Party
to modify current operations in a manner that could reasonably be expected to
subject any Loan Party to any additional material obligations or requirements
under any Environmental Laws.

 

  70

   



 

(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall use commercially reasonable efforts to cause each operator promptly to
take, any and all actions reasonably necessary to (i) comply, and cause its
Properties and operations to comply, in all material respects, with all
applicable Environmental Laws; (ii) not Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Loan Parties’ Properties
or any other property offsite such Property to the extent caused by the Loan
Parties’ operations except in compliance with applicable Environmental Laws;
(iii) timely obtain or file, all material Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Loan Parties’ Properties; (iv)
promptly commence and diligently prosecute to completion, any Remedial Action in
the event any Remedial Action is required or reasonably necessary under
applicable Environmental Laws because of or in connection with the actual or
suspected past, present or future Release or threatened Release of any Hazardous
Material on, under, about or from any of the Loan Parties’ Properties; (v)
conduct its respective operations and businesses in a manner that is not likely
to expose any Property or Person to Hazardous Materials that could reasonably be
expected to result in a Material Adverse Effect; (vi) cure any material
violation of or noncompliance with applicable Environmental Laws by such Person
or with respect to their Properties or operations thereon; (vii) make an
appropriate response to any Hazardous Materials Release or any Environmental
Claim against such Person and discharge any obligations it may have to any
Person thereunder; and (viii) establish and implement such procedures as may be
necessary to continuously reasonably determine and assure that the Loan Parties’
obligations under this Section 5.9(b) are timely and fully satisfied in all
material respects.

 

(c) Right of Access and Inspection. With respect to any event described in
Section 5.9(b) or if an Event of Default has occurred and is continuing:

 

(i) The Administrative Agent and its representatives shall have the right, but
not the obligation or duty, upon reasonable notice to enter the applicable
properties at reasonable times for the purposes of observing the applicable
properties. Such access shall include, at the request of Administrative Agent,
access to relevant documents and employees of each Loan Party and to their
outside representatives, to the extent reasonably necessary to obtain
information related to the property or event at issue. If Administrative Agent
believes that a breach of this Section 5.9 has occurred or is occurring, or an
Event of Default has occurred and is continuing, the Loan Parties shall conduct
such assessments, tests and investigations on the properties of the affected
Loan Party or relevant portion thereof, as reasonably requested by
Administrative Agent, including the preparation of a Phase I Report or such
other sampling or analysis. If an Event of Default has occurred and is
continuing, and if a Loan Party does not undertake such assessments, tests and
investigations in a reasonably timely manner following the reasonable request of
the Administrative Agent, the Administrative Agent may hire an independent
engineer, at the Loan Parties’ expense, to conduct such assessments, tests and
investigations. The Administrative Agent will make commercially reasonable
efforts to conduct any such assessments, tests and investigations so as to avoid
unduly interfering with the operation of the properties.

 



  71

   



 

(ii) The Loan Parties will provide environmental assessments, audits and tests
upon reasonable request by the Administrative Agent in connection with any
future acquisitions of any Properties.

 

(iii) Any assessments, observations, tests or investigations of the properties
by or on behalf of the Administrative Agent shall be solely for the purpose of
protecting the Lenders security interests and rights under the Loan Documents.
The exercise or non-exercise of the Administrative Agent’s rights under this
Section 5.9(c) shall not constitute a waiver of any Default or Event of Default
of any Loan Party or impose any liability on the Administrative Agent or any of
the Lenders. In no event will any observation, test or investigation by or on
behalf of the Administrative Agent be a representation that Hazardous Materials
are or are not present in, on or under any of the properties, or that there has
been or will be compliance with any Environmental Law and the Administrative
Agent shall not be deemed to have made any representation or warranty to any
party regarding the truth, accuracy or completeness of any report or findings
with regard thereto. Neither any Loan Party nor any other Person is entitled to
rely on any observation, test or investigation by or on behalf of the
Administrative Agent. The Administrative Agent and the Lenders owe no duty of
care to protect any Loan Party or any other Person against, or to inform any
Loan Party or any other Person of, any Hazardous Materials or any other adverse
condition affecting any of the Facilities or any other properties. The
Administrative Agent may, in its sole discretion, disclose to the applicable
Loan Party, or to any other Person if so required by law, any report or findings
made as a result of, or in connection with, its observations, tests or
investigations. If a request is made of the Administrative Agent to disclose any
such report or finding to any third party, then the Administrative Agent shall
endeavor to give the applicable Loan Party prior notice of such disclosure and
afford such Loan Party the opportunity to object or defend against such
disclosure at its own and sole cost; provided, that the failure of
Administrative Agent to give any such notice or afford such Loan Party the
opportunity to object or defend against such disclosure shall not result in any
liability to the Administrative Agent. Each Loan Party acknowledges that it may
be obligated to notify relevant Governmental Authorities regarding the results
of any observation, test or investigation disclosed to such Loan Party, and that
such reporting requirements are site and fact-specific and are to be evaluated
by such Loan Party without advice or assistance from Administrative Agent.

 

If counsel to any Loan Party reasonably determines that provision to
Administrative Agent of a document otherwise required to be provided pursuant to
this Section 5.9 (or any other provision of this Agreement or any other Loan
Document relating to environmental matters) would jeopardize an applicable
attorney-client or work product privilege pertaining to such document, then such
Loan Party shall not be obligated to deliver such document to Administrative
Agent but shall provide Administrative Agent with a notice identifying the
author and recipient of such document and generally describing the contents of
the document. Upon request of Administrative Agent, such Loan Party shall take
all reasonable steps necessary to provide Administrative Agent with the factual
information contained in any such privileged document.

 



  72

   



 

Section 5.10 Subsidiaries. Subject to Section 6.22, in the event that any Person
becomes a Subsidiary of any Loan Party, whether directly or indirectly, such
Loan Party shall (i) concurrently with such Person becoming a Subsidiary (x)
pledge to the Administrative Agent all of the Capital Stock of such Subsidiary
(including, without limitation, delivering original stock certificates, if any,
evidencing the Capital Stock of such Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof), Loan Party and (y) cause such Subsidiary to become a
Guarantor of the Obligations under the Guarantee and Collateral Agreement by
executing and delivering to Administrative Agent and Administrative Agent a
joinder to the Guarantee and Collateral Agreement, and (ii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(d), 3.1(g), 3.1(k) and 3.1(n) and in a form
reasonably required by the Administrative Agent. Any Subsidiary of the Borrower
must be a wholly-owned Subsidiary.

 

Section 5.11 Further Assurances.

 

(a) At any time or from time to time upon the request of the Administrative
Agent, each Loan Party and each Guarantor will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents, including providing Lenders with any
information requested pursuant to Section 10.20. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties (subject to Section 5.13) and all of the
outstanding Capital Stock of the Loan Parties (other than Parent).

 

(b) Each Loan Party hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or part of the Property of any Loan Party without the signature of such Loan
Party where permitted by law, including any financing or continuation statement,
or amendment thereto, with “all assets” in the collateral description. A carbon,
photographic or other reproduction of the Collateral Documents or any financing
statement covering any Property of any Loan Party or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 5.12 Use of Proceeds. The proceeds of the Loans will be used only in the
manner and for the purposes set forth in Section 2.4.

 

Section 5.13 Additional Properties; Other Collateral. In the event that (a) any
Loan Party acquires any Oil and Gas Property or (b) any Property owned or leased
by a Loan Party on the Closing Date becomes Oil and Gas Property and such
interest or interests under clauses (a) or (b) have an aggregate value in excess
of $500,000 and have not otherwise been made subject to the Lien of the
Collateral Documents in favor of the Administrative Agent for the benefit of the
Lenders, then such Loan Party, contemporaneously with acquiring such Oil and Gas
Property, in the case of clause (a), promptly after any Property owned or leased
on the Closing Date becomes an Oil and Gas Property, in the case of clause (b),
must take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates with respect to each such Property that the Administrative Agent
shall reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Property
(subject only to Permitted Liens) such that, at all times the Administrative
Agent will have a mortgage lien on all of the Oil and Gas Properties of the Loan
Parties (except as provided above and other than Excluded Assets). Each Loan
Party will at all times cause all personal property of such Loan Party (other
than Excluded Assets) to be subject to a First Priority Lien (subject only to
Permitted Liens) in favor of the Administrative Agent pursuant to the Collateral
Documents. All of the issued and outstanding Capital Stock of each Loan Party
(other than Parent) shall at all times be pledged to the Administrative Agent
pursuant to the Collateral Documents.

 



  73

   



 

Section 5.14 Board Observation Rights. The Administrative Agent may in its
discretion from time to time designate a representative of the Lenders to act as
its non-voting representative to attend meetings of the board of managers or
Board of Directors (or other similar managing body) of any Loan Party. Each Loan
Party will, (i) give timely advance notice to such representative of all
meetings of the managing body of such Loan Party and all proposals to such body
for action without a board meeting, (ii) allow such representative to attend all
such meetings, and (iii) subject to the provisions of Section 10.17, and the
withholding of any materials based on a conflict of interest that the managing
body of such Loan Party believes in good faith exists between such Loan Party
and the Administrative Agent with respect to matters addressed by the materials
in question, provide such representative with copies of all written materials
distributed to such directors or managers (or similar body) in connection with
such meetings or proposals for action without a meeting, including, upon request
of such representative, all minutes of previous actions and proceedings,
provided that, such representative shall not be entitled to participate in
discussions or receive materials directly relating to a refinancing of this
Agreement or that relate to any legally privileged material. In the event the
Administrative Agent fails to designate a non-voting representative to attend
meetings pursuant to this Section 5.14, each of each Loan Party will send
materials that would otherwise be provided under this Section 5.14 to the
Administrative Agent in compliance with Section 10.1.

 

Section 5.15 Notices; Attorney-in-fact; Deposits. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right to send Direction Letters or division orders to all Persons that owe or
are expected to owe cash or Cash Equivalents to any Loan Party. Each Loan Party
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(such appointment being coupled with an interest) for sending the notices
referred to above. With respect to cash or Cash Equivalents received directly by
a Loan Party, such Loan Party shall immediately deposit, or cause to be
deposited, all such amounts in the Operating Account, unless such amounts are
properly on deposit in an Excluded Account. If any Loan Party has knowledge that
any Person is in receipt of cash or Cash Equivalents that would otherwise be
properly deposited in the Operating Account, such Loan Party shall promptly
notify such Person and the Administrative Agent in writing of such circumstance
and shall direct such Person to deposit, or cause to be deposited, all such
amounts in the Operating Account.

 

Section 5.16 Swap Agreements. Beginning on the Closing Date and continuing
thereafter, the Borrower will maintain in full force and effect Swap Agreements
in the minimum amounts and on the terms specified in Schedule 4.27.

 

Section 5.17 Enforcement of Contracts. Use commercially reasonable efforts to
enforce the material terms of each of the Material Contracts.

 

  74

   



 

Section 5.18 APOD.

 

(a) Each Loan Party will make Covered Capital Expenditures on its Oil and Gas
Properties only (i) in accordance with the APOD, (ii) pursuant to Section 6.23
or (iii) as otherwise consented to by the Administrative Agent. Notwithstanding
the foregoing, no Covered Capital Expenditure shall be made unless the Loan
Parties are in pro forma compliance, after giving effect to such Covered Capital
Expenditure with Section 6.7(b).

 

(b) The Initial APOD shall be submitted to the Administrative Agent for approval
no later than 30 days after the Closing Date, or such longer period as the
Administrative Agent may agree in its sole discretion. Once approved (which
approval shall be at the Administrative Agent’s sole discretion), the Initial
APOD shall remain in full force and effect until the Borrower submits a new APOD
which is approved by the Administrative Agent. If the Borrower desires to make
any change to, or deviate from, the APOD or is required to update the APOD
pursuant to the terms hereof, it shall submit a revised APOD, along with a
written narrative describing such changes and an APOD Certificate, to the
Administrative Agent for review by the Lenders (with copies of such revised APOD
and narrative to the Lenders). Any revised plan submitted to the Administrative
Agent shall not be considered the current APOD until such time as the
Administrative Agent shall have consented to such revised plan, and no Loan
Party shall be permitted to incur Covered Capital Expenditures in furtherance of
such draft APOD. The Administrative Agent shall have no obligation to consent to
any revisions to the APOD, other than as set forth in clause (c) below.

 

(c) Upon the expected completion of the projects contemplated by APOD, the
Borrower may submit a revised APOD which (i) contemplates additional Covered
Capital Expenditures in an amount not to exceed $11,000,000 in any Fiscal Year
(in addition to those permitted pursuant to Section 6.23) and (ii) is supported
with an analysis that shows the Asset Coverage Ratio both before and pro forma
for the completion of such additional Covered Capital Expenditures of at least
2.00:1.00. The Administrative Agent shall be required to consider in good faith
up to two such revised APODs each Fiscal Year. Upon the submission of a revised
APOD to the Administrative Agent, the Administrative Agent may make reasonable
requests for such additional information as it deems necessary and may, in
consultation with the Borrower, require changes to the revised APOD as may be
necessary in the Administrative Agent’s discretion to ensure compliance with
this Agreement, including Section 5.18(c). The Administrative Agent shall have
the discretion to approve revisions to the APOD even if the aforementioned
requirements are not satisfied.

 

Section 5.19 Deposit Accounts. Beginning with the date that is ten (10) Business
Days after the Closing Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), the Borrower shall (i) maintain at
the Borrower’s expense one or more accounts in the name of the Borrower (or
jointly in the name of the Borrower and an affiliate operator who has signed an
operating agreement in the form of Exhibit N hereto and a subordination
agreement in the form of Exhibit O hereto) with a bank selected by the Borrower
and reasonably acceptable to the Administrative Agent, which has entered into a
Control Agreement specifying that the such bank shall comply with all
instructions it receives from the Administrative Agent (acting on the written
direction of the Administrative Agent) with respect to the Deposit Account
without further consent from the Borrower or the affiliate operator at from and
after any time that the Administrative Agent (acting at the written direction of
the Administrative Agent) has sent such bank a notice indicating the existence
of an Event of Default and (ii) have designated an Operating Account (which, for
the avoidance of doubt, must be subject to a Control Agreement) into which the
Borrower and all Loan Parties shall cause all revenues generated from the Oil
and Gas Properties to be deposited promptly (unless such accounts are properly
on deposit in an Excluded Account). All Cash Receipts to be received by the
Borrower or any Loan Party shall be deposited in the Operating Account (unless
such accounts are properly on deposit in an Excluded Account), and the Borrower
shall direct (and hereby agrees to direct) each payor of any Cash Receipts now
and in the future to make payment to such deposit accounts. Notwithstanding the
foregoing, each such Control Agreement shall permit the Borrower, the Loan
Parties and permitted affiliated operator, as applicable, to withdraw from the
Operating Account any amounts contained therein so long as the Administrative
Agent (acting at the written direction of the Administrative Agent) has not sent
the applicable deposit account bank a notice indicating the existence of an
Event of Default.

 

  75

   



 

Section 5.20 Post-Closing Undertakings:

 

(a)Borrower shall cause the conveyance of Sufficient Acreage (as defined herein)
in the following proved undeveloped Oil and Gas Properties to the Loan Parties
within thirty (30) days after the Closing Date (or such later date as may be
agreed to by Administrative Agent in its sole discretion): (i) W RIDGE, (ii) N
MIDLAND, (iii) S MIDLAND, and (iv) CUTBANK. As used herein, “Sufficient Acreage”
means, with respect to each of the foregoing Oil and Gas Properties and the
“Egan Lease” specified in Section 5.20(b) below, sufficient acreage in such Oil
and Gas Property (x) to vest the Loan Parties with a working interest greater
than fifty percent (50%) for each drilling location set forth on Schedule 5.20
and (y) that could reasonably be expected to generate at least the volumes of
hydrocarbons specified in the “P50” case described in Schedule 5.20 for each
drilling location, it being understood and acknowledged by the Parties that the
foregoing is not to be construed in any manner as a representation and warranty
by any Loan Party as to the economic performance or reserve value of any well
drilled and/or completed.

 

(b) Borrower shall use its best efforts to cause Sufficient Acreage in the
proved undeveloped Oil and Gas Property known as “Egan Lease” to be assigned to
Ichor Energy (LA), LLC within ninety (90) days after the Closing Date (or such
later date as may be agreed to by Administrative Agent in its sole discretion).
If the Borrower or its affiliates are unable to accomplish the foregoing within
such time period, including due to resistance from one or more landowners, then
the Borrower shall identify and cause, within sixty 60) days (or such later date
as may be agreed to by Administrative Agent in its sole discretion) from the
expiration of such time period, the contribution of another proved undeveloped
Oil and Gas Property reasonably acceptable to the Administrative Agent, with
similar characteristics as the “Egan Lease”, including economic profile.

 

(c) Within thirty (30) days after the Closing Date (or such later date as may be
agreed to by Administrative Agent in its sole discretion), the Borrower shall
provide, or cause to be provided, to the Administrative Agent such insurance
certificates and endorsements to the insurance policies required by Section 5.6.

 

  76

   



 

ARTICLE 6

NEGATIVE COVENANTS

 

Parent and Borrower covenant and agree that, until payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been made), Parent and Borrower shall, and Borrower shall cause each
Loan Party to, perform all covenants in this Article 6.

 

Section 6.1 Indebtedness. No Loan Party shall directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

 

(a) the Obligations;

 

(b) Indebtedness under Capital Leases, Attributable Debt, and purchase money
financings not to exceed $1,000,000 in the aggregate at any time outstanding;

 

(c) Indebtedness (other than Indebtedness for borrowed money) associated with
(i) worker’s compensation laws or claims, unemployment insurance laws or similar
legislation, performance, bid, surety, appeal, regulatory or similar bonds or
(ii) surety obligations required by Governmental Requirements or any Person in
connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of Oil and Gas Properties;

 

(d) performance guaranties in the ordinary course of business and consistent
with industry practices of the obligations of suppliers, customers, franchisees
and licensees of the Loan Parties; provided, however, that the Borrower shall
not guarantee any obligations of its Subsidiaries;

 

(e) Indebtedness in connection with the endorsement of negotiable instruments,
cash management services and treasury depository, credit or debit card,
electronic funds transfer, overdraft protection and similar arrangements, in
each case in the ordinary course of business;

 

(f) Indebtedness consisting of obligations under Swap Agreements permitted
hereunder that are subject to a Swap Intercreditor Agreement; and

 

(g) Indebtedness consisting of bid, performance, sureties, regulatory or similar
bonds provided to any Governmental Authority or other Person and assuring
payment of contingent liabilities of any Loan Party (in each case other than an
obligation for money borrowed) in connection with the operation of the Oil and
Gas Properties in the ordinary course, including with respect to plugging,
facility removal and abandonment of its Oil and Gas Properties;

 

(h) Indebtedness of any Loan Party owed to any other Loan Party; provided,
however, that the Borrower shall not guarantee any obligations of its
Subsidiaries;

 

(i) Indebtedness consisting of usual and customary financing of insurance
premiums;

 

(j) [reserved];

 

  77

   



 

(k) cash management obligations and other Indebtedness in respect of overdraft
protections, netting services, automatic clearinghouse arrangements, and similar
arrangements in each case in connection with deposit accounts;

 

(l) [reserved];

 

(m) Permitted Refinancing Indebtedness of any Indebtedness permitted pursuant to
clause (b) or (o) of this Section 6.1 or this clause (m);

 

(n) Indebtedness consisting of obligations under the Acquisition Documents;

 

(o) additional Indebtedness in an amount not to exceed $500,000 at any time
outstanding; provided, that such additional Indebtedness must be unsecured or
subordinated to the payment in full of the Loans on terms reasonably
satisfactory to the Administrative Agent;

 

(p) Indebtedness arising under the Warrants or Warrant Agreements, including
under any note issued pursuant to the terms thereof; and

 

(q) Indebtedness arising under leases for seismic data approved under the APOD.

 

Section 6.2 Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable and any Capital Stock
owned by such Loan Party or its Subsidiaries) of any Loan Party, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except (collectively, “Permitted Liens”):

 

(a) Permitted Encumbrances;

 

(b) Liens securing Capital Leases, Attributable Debt, and purchase money
financings permitted by Section 6.1(b) but only on the Property under lease or
on the Property being financed (and accessions thereto and proceeds thereof);

 

(c) Liens on cash and securities and deposits securing the Loan Parties’
reimbursement obligations with respect to bid, surety, performance, appeal,
regulatory or similar bonds obtained in the ordinary course of business;

 

(d) Liens in favor of Administrative Agent or Collateral Agent for the benefit
of the Secured Parties granted pursuant to any Loan Document;

 

(e) Liens of a non-Loan Party in favor of any Loan Party;

 

  78

   



 

(f) Liens to secure any Permitted Refinancing Indebtedness permitted pursuant to
Section 6.1(m); provided that (A) the new Lien shall be limited to all or part
of the same property and assets that secured the original Lien and the proceeds
and products thereof, and (B) the Indebtedness secured by the new Lien is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged with such Permitted Refinancing
Indebtedness, and (ii) an amount necessary to pay any reasonable fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge;

 

(g) Liens securing Indebtedness incurred pursuant to Section 6.1(o);

 

(h) Liens securing insurance premium financing in an amount up to $150,000 under
customary terms and conditions, provided that no such Lien may extend to or
cover any property other than the insurance being acquired with such financing,
the proceeds thereof and any unearned or refunded insurance premiums related
thereto;

 

(i) Liens arising pursuant to the terms of the Warrants or Warrant Agreements,
including to secure any note issued pursuant to the terms thereof;

 

(j) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits;

 

(k) [Reserved]; and

 

(l) Liens securing obligations under the Loan Documents and Liens to secure
performance of Swap Agreements subject to a Swap Intercreditor Agreement.

 

Section 6.3 No Further Negative Pledges. Except with respect to restrictions by
reason of

 

(a) customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be),

 

(b) provisions contained in this Agreement, the other Loan Documents, and the
Acquisition Agreement,

 

(c) any agreements creating Liens which are permitted under Section 6.2(b), but
then only with respect to the property that is the subject of the applicable
lease or document described therein which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired in favor of the
Administrative Agent and the Secured Parties or restricts any Subsidiary from
paying dividends or making distributions or cash advances to the Borrower or any
Person, or which requires the consent of or notice to other Persons in
connection therewith,

 

(d) restrictions imposed by applicable law, rule, regulation, order, approval,
license, permit or similar restriction,

 

  79

   



 

(e) restrictions imposed by Swap Agreements that are subject to a Swap
Intercreditor Agreement,

 

(f) restrictions imposed under agreements governing Permitted Liens or
Indebtedness permitted by Section 6.1; provided that such restriction only
applies to assets encumbered (in the case of Liens) or financed (in the case of
Indebtedness) thereby; and

 

(g) restrictions arising pursuant to the Warrants or Warrant Agreements,
including under any note issued pursuant to the terms thereof.

 

no Loan Party shall permit to exist or enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

Section 6.4 Restricted Junior Payments. Parent and the Borrower shall not, nor
shall Parent and the Borrower permit any Loan Party through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that the foregoing shall not prohibit:

 

(a) Restricted Junior Payments by each Subsidiary of the Borrower to the holders
of its Capital Stock;

 

(b) if no Event of Default is continuing, Restricted Junior Payments by the
Parent and the Borrower as payment of a management fee, or to reimburse the
holders of their equity interests for General and Administrative Costs, up to
the General and Administrative Costs Cap;

 

(c) the payment of a Tax Distribution; provided that, with respect to any
proposed Tax Distribution, the applicable Loan Party has delivered to the
Administrative Agent not less than five (5) Business Days prior to the scheduled
date of such proposed Tax Distribution (i) a report that evidences in reasonable
detail the amounts to be so distributed, including the assumptions and
calculations demonstrating that such Tax Distribution is being made in
compliance with the definition of Tax Distribution and (ii) a certification that
no Default or Event of Default has occurred and is continuing or would result
therefrom;

 

(d) the reimbursement to the direct or indirect parent of the Loan Parties of
the reasonable and documented fees and expenses incurred in connection with the
preparation of Borrower’s annual audit required pursuant to Section 5.1 and
other related reporting materials required pursuant to the terms of this
Agreement or to comply with other obligations under the Loan Documents in an
amount (together with payments made pursuant to Section 6.9(b)(viii)) not to
exceed $150,000 each Fiscal Year;

 

(e) Restricted Junior Payments required by the Warrants or Warrant Agreements;
and

 

(f) assignments of Contributed Property pursuant to Section 7.1 hereof.

 

  80

   



 

Section 6.5 Restrictions on Subsidiaries. Except as expressly provided for in
the Loan Documents, no Loan Party will, directly or indirectly, enter into,
create, or otherwise allow to exist any contractual restriction or other
consensual restriction on the ability of any Subsidiary of the Borrower to: (a)
pay dividends or make other distributions to the Borrower or any other
Subsidiary of the Borrower, (b) to redeem Capital Stock held in it by the
Borrower or any other Subsidiary of the Borrower, (c) to repay loans and other
indebtedness owing by it to the Borrower or any other Subsidiary of the
Borrower, or (d) to transfer any of its material assets to the Borrower or any
other Subsidiary of the Borrower (other than (i) customary provisions in leases,
licenses and other contracts entered into in the ordinary course of business
restricting the assignment thereof or restricting the transfer of property or
assets subject to such leases, licenses or other contracts, (ii) the Acquisition
Documents, (iii) the Loan Documents, and (iv) Swap Agreements that are subject
to a Swap Intercreditor Agreement).

 

Section 6.6 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except:

 

(a) Investments in Cash and Cash Equivalents or investment grade securities;

 

(b) expenditures on Capital Leases and acquisitions and other Investments made
pursuant to the express terms of the APOD or otherwise approved by the
Administrative Agent; and

 

(c) Investments received in compromise or resolution of (A) obligations of trade
creditors or customers that were incurred in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or as a result of a
foreclosure by a Loan Party with respect to any secured Investment in default or
(B) litigation, arbitration or other disputes with Persons who are not
Affiliates of a Loan Party;

 

(d) Investments in any other Loan Party;

 

(e) Swap Agreements entered into in the ordinary course of business and not for
speculative purposes so long as such Swap Agreements are subject to a Swap
Intercreditor Agreement;

 

(f) guarantees of Indebtedness of a Loan Party so long as such underlying
Indebtedness is permitted under Section 6.1 hereof;

 

(g) the Acquisition;

 

(h) Restricted Junior Payments permitted under Section 6.4 hereof;

 

(i) Investments required pursuant to the Warrants or Warrant Agreements;

 

(j) transfers or dispositions permitted under Section 6.9(b) (other than
pursuant to Section 6.9(b)(x));

 

  81

   



 

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment in the ordinary course of business;

 

(l) Excluded Capital Expenditures; and

 

(m) Receipt of Contributed Property pursuant to Section 5.20.

 

Section 6.7 Financial Covenants.

 

(a) Beginning with the Fiscal Quarter ending June 30, 2019, no Loan Party shall
permit the Asset Coverage Ratio to be less than 1.35:1.00 as of the last day of
any Fiscal Quarter. Notwithstanding anything else to the contrary herein, the
Borrower shall certify compliance with this Section 6.7(a) and deliver the
calculations, in reasonable detail, to show such compliance, as of the
determination dates and using the corresponding Reserve Reports and Strip Price
dates with and as part of the Compliance Certificates required to be delivered
on or about the dates listed in the table below:

 

Determination Date

Reserve Report Date

Strip Price Date

Reserve Report Delivery Date

Compliance Certificate Delivery Date

June 30

June 30

June 30

August 15

August 30

September 30

June 30

September 30

-

October 30

December 31

December 31

December 31

February 15

February 28

March 31

December 31

March 31

-

April 30

 

(b) Beginning on March 31, 2019, Borrower shall at all times maintain in the
Deposit Accounts subject to Control Agreements in favor of the Administrative
Agent a minimum cash balance equal to at least $2,000,000.

 

Section 6.8 PSA Purchase Price Adjustments. In the event any “State Leases” (as
defined in the Acquisition Agreement) have not been approved, or are otherwise
not obtained, within 180 days after the date hereof, the Borrower shall use its
best efforts to ensure the portion of the PSA Purchase Price allocable to such
State Leases that is held in an escrow account is released pursuant to the terms
of the Acquisition Agreement. No Loan Party shall, without the prior approval of
the Administrative Agent, deliver an instruction to any escrow agent authorizing
the release of funds from an escrow account established pursuant to the
Acquisition Agreement.

 

Section 6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, without the prior approval of the Administrative Agent, such
approval to be given or withheld in its sole and absolute discretion,

 

(a) enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution);

 

  82

   



 

(b) convey, sell, farm-out, lease or sub lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of (including through the sale of a
production payment or overriding royalty interest), in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except

 

(i) dispositions of Hydrocarbons in the ordinary course of business;

 

(ii) the sale or other disposition of Properties (other than Oil and Gas
Properties) that are damaged, destroyed, worn out, or obsolete or that have only
salvage value;

 

(iii) dispositions of Property between or among a Subsidiary of the Borrower and
the Borrower or between or among Subsidiaries of the Borrower;

 

(iv) the making of Restricted Junior Payments permitted by Section 6.4,

 

(v) assignments of Contributed Property pursuant to Section 7.1 hereof;

 

(vi) the creation or perfection of a Permitted Lien;

 

(vii) leases of seismic data (where a Loan Party is the lessor) on terms
acceptable to the Administrative Agent in its reasonable discretion;

 

(viii) payment of the reasonable and documented fees and expenses incurred in
connection with the preparation of Borrower’s annual audit required pursuant to
Section 5.1 and other related reporting materials required pursuant to the terms
of this Agreement or to comply with other obligations under the Loan Documents
in an amount (together with payments made pursuant to Section 6.4(d)) not to
exceed $150,000 each Fiscal Year;

 

(ix) payments on trade and customer accounts receivable which are for good
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;

 

(x) the making of Investments permitted by Section 6.6 (other than pursuant to
Section 6.6(j));

 

(xi) any transaction required under the terms of the Acquisition Documents;

 

(xii) transactions pursuant to the express terms of the APOD;

 

(xiii) payment of salaries, benefits, severance, and other operating expenses in
the ordinary course of business;

 

(xiv) payments required under the Loan Documents or under a Swap Agreement that
is subject to a Swap Intercreditor Agreement;

 

  83

   



 

(xv) any payments necessary to satisfy the Loan Parties’ tax obligations;

 

(xvi) payment of Excluded Capital Expenditures;

 

(xvii) payments contemplated by a joint operating agreement satisfying the
requirements of Section 6.12(f) or listed on Schedule 4.12; and

 

(xviii) payment of fees pursuant to the Fee Letter; or

 

(c) acquire by purchase or otherwise (other than purchases or other acquisitions
of inventory, materials and equipment and capital expenditures permitted
hereunder in the ordinary course of business consistent with past practice) the
business, property (including Oil and Gas Properties) or fixed assets of, or
Capital Stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, or make any
commitment or incur any obligation to enter into any such transaction, except
Investments made in accordance with Section 6.6.

 

Section 6.10 Amendments to Acquisition Documents. No Loan Party shall agree to
any amendment, restatement, supplement or other modification to, or waiver of,
any Acquisition Document without in each case obtaining the prior written
consent of the Administrative Agent to such amendment, restatement, supplement
or other modification or waiver.

 

Section 6.11 Sales and Lease Backs. No Loan Party shall directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Loan Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Borrower or any
of its Subsidiaries) or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than the Borrower or any of its Subsidiaries) in
connection with such lease.

 

Section 6.12 Transactions with Shareholders, Affiliates and Other Persons.
Except as set forth on Schedule 6.12, no Loan Party shall directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any Property or the rendering of any
service) with any Affiliate of any Loan Party or any of their respective
officers, members, managers, directors, Capital Stock holders, partners,
parents, other interest holders or any family members of any of the foregoing,
on terms that are less favorable to such Loan Party than those that might be
obtained at the time from a Person who is an unrelated third party, and no Loan
Party will suffer to exist any arrangement or understanding, regardless of
whether such arrangement has been formalized, whereby services or the sale of
any Property are provided to an Affiliate of any Loan Party or to any family
member of any Capital Stock holder or employee of any Loan Party on terms more
favorable than that provided to the Borrower for similar services; provided, the
foregoing restriction shall not apply to any of the following:

 

(a) any transactions among the Loan Parties;

 

(b) the payment of indemnification and reimbursement of expenses to current,
former and future directors, managers, officers, consultants or employees of
Loan Parties or Affiliates of Loan Parties, including, without limitation,
reimbursement or advancement of out-of-pocket expenses and provisions of
officer’s and directors’ liability insurance, and the entry into arrangements or
agreements providing for the foregoing;

 



  84

   



 

(c) employment and severance arrangements entered into in the ordinary course of
business between the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of managers (or other authorized committee or
body); provided, that the Administrative Agent must consent to any such
arrangement in excess of $250,000;

 

(d) Investments permitted by Section 6.6;

 

(e) Restricted Junior Payments permitted by Section 6.4;

 

(f) joint operating agreements among a Loan Party and an affiliate of a Loan
Party, which is in substantially the form attached as Exhibit N hereto or has
otherwise been approved in advance by and is in form and substance satisfactory
to the Administrative Agent; provided, that any obligations under any such joint
operating agreement shall be subordinated to the Obligations pursuant to an
agreement substantially in the form attached as Exhibit O hereto or otherwise on
terms satisfactory to the Administrative Agent and any amendments to such an
operating agreement must be approved by the Administrative Agent in its sole
discretion;

 

(g) assignments of Contributed Property pursuant to Section 7.1 hereof;

 

(h) leases or licenses of seismic data among the Loan Parties and their
Affiliates for fair market value on customary arms’ length terms on terms that
are no less favorable to such Loan Party than those that might be obtained at
the time from a Person who is an unrelated third party; and

 

(i) receipt of Contributed Property pursuant to Section 5.20.

 

Section 6.13 Conduct of Business. From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses contemplated or engaged in by such Loan Party on the
Closing Date as presently conducted or contemplated and all activities and
operations incidental thereto, including all general and the administrative
activities, and the leasing, operation or ownership of any office buildings or
other real property related to such business.

 

Section 6.14 Amendments or Waivers of Material Contracts. No Loan Party shall
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any (i) Material Contract in a manner materially adverse to the
interests of the Lenders without in each case obtaining the prior written
consent of the Administrative Agent to such amendment, restatement, supplement
or other modification or waiver, (ii) whether or not constituting “Material
Contracts” (a) documents governing the conveyance of Oil and Gas Properties and
(b) oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, in each case, in a manner materially adverse to the
interests of the Lenders without in each case obtaining the prior written
consent of the Administrative Agent to such amendment, restatement, supplement
or other modification or waiver, or (iii) seller note issued by Viking or a Loan
Party to the Sellers (as such term is defined in the Acquisition Agreement) in
satisfaction of a portion of the PSA Purchase, if (x) such amendment,
restatement, supplement or other modification is materially adverse to the
intrests of the Lenders and (y) the prior writtent consent of the Administrative
Agent is not obtained.

 

  85

   



 

Section 6.15 Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

 

Section 6.16 Deposit Accounts. No Loan Party shall establish or maintain a
Deposit Account or Securities Account (in each case, other than an Excluded
Account) unless immediately after the establishment thereof, such Deposit
Account or Securities Account shall be subject to a Control Agreement meeting
the requirements set forth in Section 5.19.

 

Section 6.17 Amendments to Organizational Agreements. No Loan Party shall amend
or permit any amendments to any Loan Party’s Organizational Documents or the
Warrant Agreement in any manner adverse to the interests of the Lenders without
the prior written consent of the Administrative Agent.

 

Section 6.18 Sale or Discount of Receivables. Without the prior written consent
of the Administrative Agent, no Loan Party will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable, except for
receivables obtained by a Loan Party in the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction.

 

Section 6.19 OFAC. No Loan Party shall directly or indirectly use the proceeds
of any Loan or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, (i) to fund any
activities or business of or with any individual or entity, or in any country or
territory, that at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other matter that would result in a
violation of Sanctions by any individual or entity (including any individual or
entity participating in the Obligations), whether as underwriter, advisor,
investor or otherwise.

 

Section 6.20 FCPA. No part of the proceeds of any Loan will be used, directly or
indirectly, in furtherance of an offer, payment, promise, to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of Anti-Corruption Laws.

 

Section 6.21 Passive Status of Parent. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, Parent shall not engage in any
operating or business activities other than its ownership of the Borrower and
activities incidental to the foregoing, shall have no liabilities (other than
nonconsensual obligations imposed by operation of law) or Indebtedness (other
than the Obligations) and shall not own any property or assets other than
Capital Stock in the Borrower; provided, however, that the foregoing shall not
prohibit Parent from engaging in the following activities or incurring the
following liabilities: (i) the performance of its obligations under the Loan
Documents, (ii) issuances of Capital Stock and other activities otherwise
expressly permitted by this Agreement, (iii) activities related to the
maintenance of Parent’s corporate existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iv) liabilities and
activities to comply with applicable law, rule, regulation, order, approval,
license, permit or similar restriction, (v) carrying out its obligations as
member or sole managing member of the Borrower, (vi) managing, through its
board, directors, officers and managers, the business of the Borrower and its
Subsidiaries, (vii) receipt and payment of dividends otherwise permitted under
this Agreement, (viii) payment of taxes and dividends to the extent permitted
under this Agreement, (ix) making contributions to the capital of its
Subsidiaries, (x) providing indemnification to officers, managers and directors,
and (xi) holding any cash and maintenance of deposit accounts incidental to any
activities permitted under this Section 6.21 and (xii) activities, liabilities
and properties incidental to the foregoing clauses (i) through (xi).

 

  86

   



 

Section 6.22 Formation of Subsidiaries. Without the prior written consent of the
Administrative Agent, no Loan Party shall create, organize, form, acquire or
otherwise obtain an interest in any Subsidiary or joint venture other than those
existing on the Closing Date.

 

Section 6.23 APOD.

 

(a) No Loan Party shall make any material Covered Capital Expenditures in any
manner not provided for in the APOD, except if consented to by the
Administrative Agent in writing.

 

(b) No Covered Capital Expenditure shall be made unless the Loan Parties are in
pro forma compliance, after giving effect to such Covered Capital Expenditure
with Section 6.7(b).

 

ARTICLE 7

CONTRIBUTED PROPERTY

 

Section 7.1 Borrower Call Option.

 

(a) If, after completion of the Capital Expenditures for the initial development
of the Contributed Properties as described in the initial APOD, (i) the
Administrative Agent either (x) states that the “success” conditions to the
continuation of development of the Contributed Properties set forth in the APOD
have not been met or (y) fails to confirm that such “success” conditions have
been met within ten (10) Business Days of receipt of a written request by the
Borrower to do the same and (ii) the Administrative Agent, upon the written
request of the Borrower, shall (x) have confirmed in writing that it will not
permit further Covered Capital Expenditures for the continued development of the
Contributed Properties or (y) fails to provide written approval of further
Covered Capital Expenditures within ten (10) Business Days of receipt of a
written request by the Borrower to do the same, then the Borrower shall be
permitted to deliver a call notice to the Administrative Agent, which call
notice shall set forth its intention to dispose of such Contributed Property if
consent to expenditures (which expenditures shall be set forth in reasonable
detail in such notice) for the continued development of the Contributed
Properties is withheld. If the Administrative Agent does not consent in writing
to such expenses within ten (10) Business Days of receipt of such call notice,
then the Loan Parties shall be permitted to assign such Contributed Property to
a Person that is not a Loan Party without any payment requirement or penalty.

 

  87

   



 

ARTICLE 8

EVENTS OF DEFAULT

 

Section 8.1 Events of Default. The occurrence of one or more of the following
conditions or events shall constitute an “Event of Default” hereunder:

 

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due the principal or premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; or (ii) when due any interest on any Loan or any fee
or any other amount due under any Loan Document, and in the case of clause (ii)
only, such failure shall continue for a period of three (3) Business Days
following the due date; or

 

(b) Default in Other Agreements. (i) Failure of any Loan Party to pay when due
any principal of or interest any Indebtedness (other than Indebtedness referred
to in Section 6.1(a)) in each case beyond the grace period, if any, provided
therefore; (ii) any “Event of Default”, “Termination Event”, “Additional
Termination Event” or “Triggering Event” occurs (as each such term is defined in
any Swap Intercreditor Agreement or Swap Agreement) or (iii) any Event of
Default under any other document evidencing Indebtedness permitted hereunder or
(iv) breach or default by any Loan Party with respect to any other material term
of (A) any Indebtedness, or (B) any loan agreement, mortgage, indenture or other
agreement relating to Indebtedness, in each case beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) or to
require the prepayment, redemption, repurchase or defeasance of, or to cause any
Loan Party to make any offer to prepay, redeem, repurchase or defease such
Indebtedness, prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (b) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (b) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $500,000; provided, further that such event or condition is unremedied
and is not waived by the holder or holder of such Indebtedness; or

 

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with (i) any term or condition contained in Section 2.4, Sections 5.1(b),
5.1(g), 5.1(k), 5.2, 5.10, 5.12, 5.13, 5.16, 5.18 or Article 6 or (ii) the
annual or quarterly reporting obligations contained in Section 5.1(a) or (d); or

 

(d) Breach of Representations, etc. Any representation, warranty, or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate at any time given by any Loan Party in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect (or, if such representation, warranty or certification is already
qualified by materiality or Material Adverse Effect, in any respect) as of the
date made or deemed made; or

 

  88

   



 

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in any
material respect (or, if such representation, warranty or certification is
already qualified by materiality or Material Adverse Effect, in any respect) in
the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other section
of this Section 8.1, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of the knowledge of any Authorized
Officer of any Loan Party of such breach or failure or the date notice thereof
is given to the Borrower by the Administrative Agent or any Lender; provided
that with respect to breaches of Section 5.1(m) or breaches of the monthly
reporting obligations under Sections 5.1(a) or (d), the cure period shall be
three (3) Business Days rather than thirty (30) days.

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; and any such event described in this clause (ii) shall continue for
sixty (60) days without having been dismissed, bonded or discharged; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail, or shall admit in writing its inability,
generally to pay its debts as such debts become due; or the Board of Directors
(or similar governing body) of any Loan Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or

 

(h) Judgments and Attachments. Any final money judgment, writ or warrant of
attachment or similar process involving an amount individually or in the
aggregate in excess of $500,000 (to the extent not fully covered by insurance
(less any deductible) as to which a solvent and unaffiliated insurance company
does not dispute coverage) shall be entered or filed against any Loan Party or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days (or in any event later
than the date that enforcement proceedings shall have been commenced by any
creditor upon such judgment order or five (5) days prior to the date of any
proposed sale thereunder); or

 

  89

   



 

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of sixty (60) days;
or

 

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $500,000; or (ii) there exists any fact
or circumstance that could reasonably be expected to result in the imposition of
a Lien or security interest on any Collateral under Section 430(k) or 436(f) of
the Internal Revenue Code or under ERISA; or

 

(k) Change of Control. A Change of Control shall occur;

 

(l) [Reserved]; or

 

(m) Collateral Documents and Other Loan Documents. At any time after the
execution and delivery thereof, (i) any Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall in writing repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Administrative Agent shall not have or shall cease to have, or it shall be
asserted in writing by any Loan Party not to have, a valid and perfected First
Priority Lien (other than to the extent of Permitted Liens) in any Collateral
purported to be covered by the Collateral Documents, in each case for any reason
other than the failure of Administrative Agent to take any action within its
control, or (iii) any Loan Party shall contest in writing the validity or
enforceability of any Loan Document or any Lien on the Collateral or any
purported Collateral in favor of the Administrative Agent or deny in writing
that it has any further liability under any Loan Document to which it is a
party; or

 

(n) Viking Energy. At any time

 

(i) an Insolvency Event shall have occurred with respect to Viking;

 

(ii) Viking shall (i) fail to pay when due any principal of or interest on any
(x) Indebtedness with a principal amount in excess of $500,000 or (y) a seller
note issued by Viking to the Sellers (as such term is defined in the Acquisition
Agreement) in satisfaction of a portion of the PSA Purchase Price or (ii) shall
be in default with respect to (x) any Indebtedness with a principal amount in
excess of $500,000 or (y) a seller note issued by Viking to the Sellers (as such
term is defined in the Acquisition Agreement) in satisfaction of a portion of
the PSA Purchase Price, if, in the case of either clause (x) or clause (y), the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness (or a trustee on behalf of such holder or holders), to
cause, that Indebtedness to become or be declared due and payable (or subject to
a compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause Viking to make any offer to prepay,
redeem, repurchase or defease such Indebtedness, prior to its stated maturity or
the stated maturity of any underlying obligation; or

 

  90

   



 

(iii) Viking shall engage in any business other than the businesses engaged in
by it on the Closing Date as presently conducted or contemplated to be conducted
and all activities and operations incidental thereto.

 

Section 8.2 Remedies. (a) Upon the occurrence of any Event of Default described
in Section 8.1(f) or Section 8.1(g), automatically, and (b) upon the occurrence
of any other Event of Default that is continuing, upon notice to the Borrower to
such effect by the Administrative Agent, the Administrative Agent, on behalf of
the Requisite Lenders, may and shall have the right to take any of the following
actions (i) declare each of the following to be immediately due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (A) the
unpaid principal amount of and accrued interest on the Loans, and (B) all other
Obligations; (ii) enforce any and all Liens and security interests created
pursuant to Collateral Documents and (iii) complete the Direction Letters and
deliver same. If the maturity of the Loans shall be accelerated under any
provision of Section 8.2, in addition to all other amounts owing hereunder, an
amount equal to the Premium (determined as if the Loans were repaid at the time
of such acceleration at the option of the Borrower), shall become immediately
due and payable, and the Borrower will pay such premium, as compensation to the
Lenders for the loss of their investment opportunity and not as a penalty,
whether or not an Insolvency Event has commenced, and (if an Insolvency Event
has commenced) without regard to whether such proceeding under the Bankruptcy
Code is voluntary or involuntary, or whether payment occurs pursuant to a
motion, plan of reorganization or otherwise. Without limiting the foregoing, any
redemption, prepayment, repayment or payment of the Obligations in or in
connection with an Insolvency Event shall constitute an optional prepayment
thereof and require the immediate payment of the Premium.

 

ARTICLE 9

ADMINISTRATIVE AGENT

 

Section 9.1 Appointment of Administrative Agent. ABC Funding, LLC is hereby
appointed Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes ABC Funding, LLC, in such capacity, to act as its
agent (including as Collateral Agent) in accordance with the terms hereof and
the other Loan Documents. The Administrative Agent hereby agrees to act upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Section 9.1 are solely for the benefit of the
Administrative Agent and the Lenders and no Loan Party shall have any rights as
a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Loan
Party or any Affiliate thereof.

 



  91

   



 

Section 9.2 Powers and Duties. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies and perform such duties hereunder and under the
other Loan Documents as are specifically delegated or granted to the
Administrative Agent by the terms hereof and thereof, together with such
actions, powers, rights and remedies as are reasonably incidental thereto. The
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. The Administrative
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. The Administrative Agent shall not have or
be deemed to have, by reason hereof or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein. Notwithstanding anything to the contrary set forth herein, when any
provision of this Agreement authorizes the Administrative Agent to make a
determination or to take any other action, such authorization shall, if the
Requisite Lenders so require, be exercised by the Administrative Agent only with
the express consent of, and according to the direction of, the Requisite
Lenders.

 

Section 9.3 General Immunity.

 

(a) No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to Lenders or by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall the Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

 

(b) Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by the Administrative Agent under or in
connection with any of the Loan Documents except to the extent caused by the
Administrative Agent gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, nonappealable order. The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or in accordance with the applicable Collateral
Document, and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), or in accordance with the other applicable
Collateral Document, as the case may be, the Administrative Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) the Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected and free from liability in
relying on opinions and judgments of attorneys (who may be attorneys for the
Loan Parties), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Requisite Lenders (or such other Lenders
as may be required to give such instructions under Section 10.5) or in
accordance with the applicable Collateral Document.

 



  92

   



 

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 9.4 Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Lender hereunder. With respect to its Loans, the
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with any Loan Party
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party or any
of their respective Affiliates for services in connection herewith and otherwise
without having to account for the same to Lenders.

 

Section 9.5 Lenders’ Representations, Warranties and Acknowledgment.

 

(a) Each Lender represents and warrants to the Administrative Agent that it has
made its own independent investigation of the financial condition and affairs of
each Loan Party, without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
in connection with Loans made hereunder and that it has made and shall continue
to make its own appraisal of the creditworthiness of each Loan Party. The
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and the Administrative
Agent shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

 

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Loans, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
the Administrative Agent, Requisite Lenders or Lenders, as applicable.

 

  93

   



 

(c) Notwithstanding anything herein to the contrary, each Lender also
acknowledges that the Lien and security interest granted to the Administrative
Agent pursuant to the Loan Documents and the exercise of any right or remedy by
the Administrative Agent thereunder are subject to the provisions of the Swap
Intercreditor Agreement. In the event of any conflict between the terms of the
Swap Intercreditor Agreement and the Loan Documents, the terms of the Swap
Intercreditor Agreement shall govern and control.

 

Section 9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Administrative Agent, its Affiliates
and its officers, partners, directors, trustees, employees, representatives and
agents of the Administrative Agent (each, an “Indemnitee Agent Party”), to the
extent that such Indemnitee Agent Party shall not have been reimbursed by any
Loan Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such
Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Loan Documents, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OR GROSS NEGLIGENCE OF THE ADMINISTRATIVE AGENT; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 

Section 9.7 Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and the Borrower and such
appointment shall be effective regardless of whether a successor shall have been
appointed. The Requisite Lenders may remove the Administrative Agent at any time
by giving thirty (30) days’ prior written notice thereof to the Administrative
Agent and the Borrower. Upon any such notice of resignation or removal, the
Requisite Lenders shall have the right, upon five Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent which successor shall,
unless an Event of Default shall be continuing, be reasonably acceptable to
Borrower. If no successor shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, or the removed
Administrative Agent receives notice of its removal, as applicable, then the
exiting Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly (i)
transfer to such successor Administrative Agent all sums, Capital Stock and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section
9.7 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent hereunder.

 

  94

   



 

(b) Notwithstanding anything herein to the contrary, the Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to an
Affiliate of ABC Funding, LLC or to any Lender or Affiliate thereof without the
prior written consent of, or prior written notice to, the Borrower or the
Lenders; provided that the Borrower and the Lenders may deem and treat such
assigning Administrative Agent as Administrative Agent for all purposes hereof,
unless and until such assigning Administrative Agent provides written notice to
the Borrower and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Loan Documents.

 

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 9.3 and Section 9.6 shall apply to any Affiliates of Administrative
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits and privileges (including
the exculpatory and indemnification provisions) of Section 9.3 and Section 9.6
shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent
and Affiliates were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by the Administrative Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory and
rights to indemnification) and shall have all of the rights, benefits and
privileges of a third party beneficiary, including an independent right of
action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 



  95

   



 

Section 9.8 Collateral Documents.

 

(a) Administrative Agent under Collateral Documents. Each Lender hereby further
irrevocably authorizes the Administrative Agent, on behalf of and for the
benefit of the Lenders, to be the agent for and representative of Lenders with
respect to the Collateral Documents and to enter into such other agreements with
respect to the Collateral (including intercreditor agreements) as it may deem
necessary. Subject to Section 10.5, without further written consent or
authorization from the Lenders, the Administrative Agent, may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or any other Loan Document or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) release any Guarantor from the
Guaranty pursuant to the Guarantee and Collateral Agreement or with respect to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 10.5) have otherwise consented, and (iii) to subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.2(b).

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Lenders in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Administrative Agent,
and (ii) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of Lenders (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Administrative Agent at such sale.

 

  96

   



 

Section 9.9 Posting of Approved Electronic Communications.

 

(a) Delivery of Communications. Each Loan Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by Administrative Agent to such Loan
Party, that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent or to the Lenders pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Notice, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Loan Party agrees to
continue to provide the Communications to Administrative Agent or the Lenders,
as the case may be, in the manner specified in the Loan Documents but only to
the extent requested by Administrative Agent.

 

(b) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Section 9.10 Proofs of Claim. The Lenders and each Loan Party hereby agree that
after the occurrence of an Event of Default pursuant to Sections 8.1(f) or (g),
in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent and other agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and other agents and their agents and counsel and all other amounts due Lenders,
the Administrative Agent and other agents hereunder) allowed in such judicial
proceeding; and

 

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

  97

   



 

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the compensation, expenses, disbursements and advances of the Administrative
Agent and its agents and counsel, and any other amounts due the Administrative
Agent and other agents hereunder. Nothing herein contained shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lenders or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding. Further, nothing contained in this Section 9.10 shall
affect or preclude the ability of any Lender to (i) file and prove such a claim
in the event that the Administrative Agent has not acted within ten (10) days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Lender’s outstanding Obligations.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1 Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Loan Party
or the Administrative Agent, shall be sent to such Person’s address as set forth
on Appendix B or in the other relevant Loan Document, or, as to each party, at
such other address as shall be designated by such party in a written notice to
the other parties complying as to delivery with the terms of this Section 10.1,
and in the case of any Lender, the address as indicated on Appendix B or
otherwise indicated to the Administrative Agent in writing. Each notice
hereunder shall be in writing and may be personally served, sent by
telefacsimile or United States certified or registered mail or overnight courier
service and shall be deemed to have been given when delivered and signed for
against receipt thereof, or upon confirmed receipt of telefacsimile; provided,
no notice to the Administrative Agent shall be effective until received by the
Administrative Agent.

 

Section 10.2 Expenses. Whether or not the transactions contemplated hereby shall
be consummated, each Loan Party agrees to pay promptly (a) all documented costs
and expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (b) all documented fees, expenses and
disbursements of counsel to the Loan Parties in furnishing all opinions required
hereunder; (c) all and documented fees, expenses and disbursements of counsel to
the Administrative Agent in connection with the negotiation, preparation,
execution, review and administration of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by any Loan Party; (d) all documented costs and expenses of
creating and perfecting Liens in favor of the Administrative Agent, for the
benefit of the Lenders pursuant hereto, including filing and recording fees,
expenses and amounts owed pursuant to Section 2.15(c); (e) search fees, and all
fees, expenses and disbursements of counsel to the Administrative Agent and of
counsel providing any opinions that the Administrative Agent may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (f) all documented costs and fees, expenses and disbursements of any
auditors, accountants, consultants, engineers or appraisers engaged with the
consent of the Borrower (which shall not be unreasonably withheld and which
consent shall not be required after the occurrence and during the continuance of
a Default or Event of Default); (g) all documented costs and expenses (including
the fees, expenses and disbursements of counsel and of any appraisers,
consultants, engineers, advisors and agents employed or retained by
Administrative Agent and its counsel with the consent of the Borrower (which
shall not be unreasonably withheld and which consent shall not be required after
the occurrence and during the continuance of a Default or Event of Default)) in
connection with the administration by the Administrative Agent or the custody or
preservation of any of the Collateral; (h) all other documented costs and
expenses incurred by the Administrative Agent in connection with the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (i) after the occurrence and during the existence of a
Default or an Event of Default, all costs and expenses, including attorneys’
fees and costs of settlement, incurred by the Administrative Agent in enforcing
any Obligations of or in collecting any payments due from any Loan Party
hereunder or under the other Loan Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

  98

   



 

Section 10.3 Indemnity.

 

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Loan Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, the Administrative Agent and each Lender, their Affiliates
and its and their respective officers, members, shareholders, partners,
directors, trustees, employees, advisors, representatives and agents and each of
their respective successors and assigns and each Person who control any of the
foregoing (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided, no Loan Party shall have any obligation to any Indemnitee
hereunder with respect to (i) any Indemnified Liabilities if such Indemnified
Liabilities arise from the gross negligence or willful misconduct of any
Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order, (ii) any Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim, or (iii) any Indemnified
Liabilities arising out of any claims, actions, suits, inquiries, litigation,
investigation or proceeding by any Indemnitee against any other Indemnitee. To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Loan Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

  99

   



 

(c) Each Loan Party hereby acknowledges and agrees that an Indemnitee may now or
in the future have certain rights to indemnification provided by other sources
(“Other Sources”). Each Loan Party hereby agrees that (i) it is the indemnitor
of first resort (i.e., its obligations to the Indemnitees are primary and any
obligation of the Other Sources to provide indemnification for the same
Indemnified Liabilities are secondary to any such obligation of the Loan Party),
(ii) that it shall be liable for the full amount of all Indemnified Liabilities,
without regard to any rights the Indemnitees may have against the Other Sources,
and (iii) it irrevocably waives, relinquishes and releases the Other Sources and
the Indemnitees from any and all claims (x) against the Other Sources for
contribution, indemnification, subrogation or any other recovery of any kind in
respect thereof and (y) that an Indemnitee must seek expense advancement or
reimbursement, or indemnification, from the Other Sources before the Loan Party
must perform its obligations hereunder. No advancement or payment by the Other
Sources on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from a Loan Party shall affect the
foregoing. The Other Sources shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery which the Indemnitee would have had against a Loan Party if the Other
Sources had not advanced or paid any amount to or on behalf of the Indemnitee.

 

Section 10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
existence of any Event of Default each Lender and its/their respective
Affiliates is hereby authorized by each Loan Party at any time or from time to
time subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency), but excluding Excluded Accounts) and any other Indebtedness
at any time held or owing by such Lender to or for the credit or the account of
any Loan Party (in whatever currency) against and on account of the obligations
and liabilities of any Loan Party to such Lender hereunder, and under the other
Loan Documents, including all claims of any nature or description arising out of
or connected hereto or with any other Loan Document, irrespective of whether or
not (a) such Lender shall have made any demand hereunder, (b) the principal of
or the interest on the Loans or any other amounts due hereunder shall have
become due and payable pursuant to Article 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.

 

Section 10.5 Amendments and Waivers.

 

(a) Requisite Lenders’ Consent. Subject to Sections 10.3(b) and 10.3(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of (i) in the case of this
Agreement, the Borrower, the Administrative Agent and the Requisite Lenders or
(ii) in the case of any other Loan Document, the Borrower and the Administrative
Agent with the consent of the Requisite Lenders.

 

  100

   



 

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be adversely affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

 

(i) extend the scheduled final maturity of any Loan of such Lender;

 

(ii) waive, reduce or postpone any scheduled repayment due such Lender (but not
prepayment);

 

(iii) reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” (which may be effected by consent
of the Requisite Lenders) and any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.6(c)) or any fee payable hereunder;

 

(iv) extend the time for payment of any such interest or fees to such Lender;

 

(v) reduce the principal amount of any Loan;

 

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c); or

 

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of the Administrative Agent and the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Loans are included on the Closing Date and Delayed Draw
Borrowing Dates;

 

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall amend, modify, terminate or waive any provision of Article 9 as
the same applies to the Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of the Administrative Agent, in
each case without the consent of the Administrative Agent.

 

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the applicable Lenders, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Loan Party, on such Loan Party.

 

(e) Amendment Consideration. None of Borrower or any of its Affiliates or any
other party to any Loan Documents will, directly or indirectly, request or
negotiate for, or offer or pay any remuneration or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Loan Documents unless each Lender
(irrespective of the kind and amount of Loans then owned by it) shall be
informed thereof by Borrower and, if such Lender is entitled to the benefit of
any such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Borrower and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall be offered and paid such remuneration
and granted such security on the same terms. For the avoidance of doubt, nothing
in this Section 10.5(e) is intended to restrict or limit the amendment
requirements otherwise set forth herein.

 

  101

   



 

Section 10.6 Successors and Assigns; Assignments.

 

(a) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No Loan
Party’s rights or obligations hereunder nor any interest therein may be assigned
or delegated by any Loan Party without the prior written consent of all Lenders
(and any attempted assignment or transfer by any Loan Party without such consent
shall be null and void ab initio). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Assignments. Any Lender may assign to one or more Eligible Assignees all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitments, and the Promissory
Notes held by it); provided, however, that (A) each such assignment shall be of
a constant, and not a varying, percentage of such Lender’s rights and
obligations assigned under this Agreement and shall be an equal percentage with
respect to both its obligations owing in respect of the Commitments and the
related Promissory Notes, (B) each such assignment shall be to an Eligible
Assignee, (C) the assignment document must be in an electronic format acceptable
to the Administrative Agent, (D) no such assignment shall be to any Affiliate of
the Borrower, and (E) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or a Related
Fund.

 

(c) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to the Administrative Agent an Assignment and Acceptance Agreement,
together with such forms, certificates or other evidence, if any, with respect
to U.S. federal income tax withholding matters as the assignee under such
Assignment and Acceptance Agreement may be required to deliver to the
Administrative Agent pursuant to Section 2.15(e). The Administrative Agent shall
receive a fee of $3,500 from the assigning Lender, unless waived by the
Administrative Agent.

 

(d) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment and Acceptance Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, the Administrative
Agent shall record the information contained in such Assignment and Acceptance
Agreement in the Register, shall give prompt notice thereof to the Borrower and
shall maintain a copy of such Assignment and Acceptance Agreement.

 

  102

   



 

(e) Effect of Assignment. Subject to the terms and conditions of this Section
10.6(e), as of the “Effective Date” specified in the applicable Assignment and
Acceptance Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned thereby pursuant to such Assignment
and Acceptance Agreement, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.7) and be released from its
obligations hereunder (and, in the case of an Assignment and Acceptance
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto;
provided, anything contained in any of the Loan Documents to the contrary
notwithstanding such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) if any such assignment occurs after the making of any Loan
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Promissory
Note to Administrative Agent for cancellation, and thereupon the Borrower shall
issue and deliver a new Promissory Note to such assignee and/or to such
assigning Lender, with appropriate insertions, to reflect the outstanding
principal balance under the Loans of the assignee and/or the assigning Lender.

 

(f) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than any Loan Party or any of their
respective Affiliates) in all or any part of its Loans or in any other
Obligation, provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. The holder of any such participation (a
“Participant”), other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or fees thereon (except any amendment to the definition of
“Default Rate” or in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the Participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of such participation, and
that an increase in any Loan shall be permitted without the consent of any
Participant if the Participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such Participant is participating. The Borrower agrees that each
Participant shall be entitled, through the participating Lender, to the benefits
of Section 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (c) of this Section; provided, (i) a
Participant shall not be entitled to receive any greater payment under Section
2.15 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, except to the extent such
entitlement to receive a greater payment results from an adoption or Change in
Law or in the interpretation or application thereof by a Governmental Authority
made subsequent to the Closing Date that occurs after the Participant acquired
the applicable participation, and (ii) a Participant shall comply with Section
2.15(e) (it being understood that the documentation required under Section
2.15(e) shall be delivered to the participating Lender).

 

  103

   



 

(g) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Promissory Notes or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person, except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement with the intent that such
participations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

Section 10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

Section 10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loans. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.15, 10.2, 10.3, and 10.4 and the agreements of
Lenders set forth in Sections 2.13, 9.3(b) and 9.6 shall survive the payment of
the Loans, and the termination hereof.

 

Section 10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to the Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

  104

   



 

Section 10.10 Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Loan Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or the Administrative Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

Section 10.11 Severability. In case any provision in or obligation hereunder or
any Promissory Note or other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.12 Lender Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or any Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 10.13 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  105

   



 

Section 10.15 CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
FINANCING DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

  106

   



 

Section 10.17 Confidentiality. All Confidential Information (as defined
below)furnished by any Loan Party to the Administrative Agent or a Lender
(“Recipient”) is confidential and shall be treated by the Recipient so as to
maintain the confidentiality thereof; provided however, that a Recipient may
disclose such information (i) to its Affiliates, partners and members and its
and their respective directors, managers, officers, employees, attorneys,
accountants, advisors, consultants, agents or representatives (collectively
“Permitted Recipients”) and such Permitted Recipients shall be advised of the
provisions of this Section, (ii) to any potential assignee or transferee of any
of its rights or obligations hereunder or any of their agents and advisors
(provided that such potential assignee or transferee shall have been advised of
and agree to be bound by the provisions of this Section 10.17), (iii) if such
information (x) becomes publicly available other than as a result of a breach of
this Section 10.17, (y) becomes available to a Recipient or any of its Permitted
Recipients on a non-confidential basis from a source other than the Loan Parties
or (z) is independently developed by the Recipient or any of its Permitted
Recipients, (iv) to enable it to enforce or otherwise exercise any of its rights
and remedies under any Loan Document or (v) as consented to by the Borrower.
Notwithstanding anything to the contrary set forth in this Section 10.17 or
otherwise, nothing herein shall prevent a Recipient or its Permitted Recipients
from complying with any legal requirements (including, without limitation,
pursuant to any rule, regulation, stock exchange requirement, self-regulatory
body, supervisory authority, other applicable judicial or governmental order,
legal process, fiduciary or similar duties or otherwise) to disclose any
Confidential Information. In addition, the Recipient and its Permitted
Recipients may disclose Confidential Information if so requested by a
governmental, self-regulatory or supervisory authority. Notwithstanding any
other provision of this Section 10.17, the parties (and each employee,
representative, or other agent of the parties) may disclose to any and all
Persons, without limitation of any kind, the Tax treatment and any facts that
may be relevant to the Tax structure of the transactions contemplated by this
Agreement and the other Loan Documents; provided, however, that no party (and no
employee, representative, or other agent thereof) shall disclose any other
information that is not relevant to an understanding of the Tax treatment and
Tax structure of the transaction (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such disclosure could reasonably result
in a violation of any applicable securities law. Each Loan Party hereby
acknowledges and agrees that, subject to the restrictions on disclosure of
Confidential Information as provided in this Section 10.17, the Recipient and
their respective Affiliates are in the business of making investments in and
otherwise engaging in businesses which may or may not be in competition with the
Loan Parties or otherwise related to their and their Affiliates’ respective
business and that nothing herein shall, or shall be construed to, limit the
Lenders’ or their Affiliates’ ability to make such investments or engage in such
businesses. “Confidential Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower’s or any Subsidiary’s
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary.

 

  107

   



 

Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower. In determining whether the interest contracted
for, charged, or received by Administrative Agent or a Lender exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

Section 10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 10.20 Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

Section 10.21 Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that Administrative Agent and/or its Affiliates and their respective
Related Funds from time to time may hold investments in, and make loans to, or
have other relationships with any of the Loan Parties and their respective
Affiliates, including the ownership, purchase and sale of Capital Stock in any
Loan Party or an Affiliate of any Loan Party and each Lender hereby expressly
consents to such relationships.

 

  108

   



 

Section 10.22 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefore
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with Administrative Agent’s instructions.

 

Section 10.23 Advertising and Publicity. No Loan Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Loan Party (or any of its Affiliates) from making any submission or filing
which it (or one of its Affiliates) is required to make by applicable law
(including securities laws, rules and regulations) or pursuant to judicial
process; provided, that, (a) such filing or submission shall contain only such
information as is necessary to comply with applicable law or judicial process
and (b) unless specifically prohibited by applicable law or court order, the
Borrower shall promptly notify Administrative Agent of the requirement to make
such submission or filing and provide Administrative Agent with a copy thereof.
It is understood that following its execution, this Agreement will be filed with
Securities and Exchange Commission on Form 8-K.

 

Section 10.24 Acknowledgments and Admissions. The Borrower hereby represents,
warrants and acknowledges and admits that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
the Loan Documents;

 

(b) it has made an independent decision to enter into this Agreement and the
other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof;

 

(c) there are no representations, warranties, covenants, undertakings or
agreements by the Administrative Agent or any Lender as to the Loan Documents
except as expressly set out in this Agreement;

 

(d) none of the Administrative Agent or any Lender has any fiduciary obligation
toward it with respect to any Loan Document or the transactions contemplated
thereby;

 

(e) no partnership or joint venture exists with respect to the Loan Documents
between any Loan Party and the Administrative Agent or any Lender;

 

  109

   



 

(f) Administrative Agent is not any Loan Party’s Administrative Agent, but
Administrative Agent for Lenders;

 

(g) Kirkland & Ellis LLP is counsel for the Administrative Agent and is not
counsel for any Loan Party;

 

(h) should an Event of Default or Default occur or exist, each of the
Administrative Agent and each Lender will determine in its discretion and for
its own reasons what remedies and actions it will or will not exercise or take
at that time;

 

(i) without limiting any of the foregoing, no Loan Party is relying upon any
representation or covenant by any of the Administrative Agent or any Lender, or
any representative thereof, and no such representation or covenant has been
made, that any of the Administrative Agent or any Lender will, at the time of an
Event of Default or Default, or at any other time, waive, negotiate, discuss, or
take or refrain from taking any action permitted under the Loan Documents with
respect to any such Event of Default or Default or any other provision of the
Loan Documents; and

 

(j) the Administrative Agent and the Lenders have all relied upon the
truthfulness of the acknowledgments in this section in deciding to execute and
deliver this Agreement and to become obligated hereunder.

 

Section 10.25 Third Party Beneficiary. Except as stated in Section 9.7, there
are no third party beneficiaries of this Agreement.

 

Section 10.26 Entire Agreement. This Agreement, and the other Loan Documents
represent the final and entire agreement among the parties and may not be
contradicted by evidence of, and supersedes, all prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

 

Section 10.27 Time of the Essence. Time is of the essence in this Agreement and
the other Loan Documents.

 

Section 10.28 Anti-Terrorism Laws. If, upon the written request of any Lender,
the Administrative Agent has ascertained the identity of the Borrower or any
authorized signatories of the Borrower for purposes of Anti-Terrorism Laws, then
the Administrative Agent:

 

(a) shall be deemed to have done so as an agent for such Lender, and this
Agreement shall constitute a “written agreement” in such regard between such
Lender and the Administrative Agent within the meaning of the applicable
Anti-Terrorism Law; and

 

(b) shall provide to such Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding and except as may otherwise be agreed in writing, each of the
Lenders agrees that the Administrative Agent does not have any obligation to
ascertain the identity of the Borrower or any authorized signatories of the
Borrower on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Borrower or any authorized signatory in
doing so.

 

  110

   



 

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

 

 

 

 

 



  111

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers hereunto duly authorized as
of the date first written above.

 



 

ICHOR ENERGY, LLC,
as the Borrower

        By: /s/ James A. Doris

 

Name:

James A. Doris     Title: President & Secretary          

 

ICHOR ENERGY HOLDINGS, LLC,
as Parent

 

 

 

 

 

 

By:

 /s/ James A. Doris

 

 

Name:

James A. Doris

 

 

Title:

President & Secretary

 



 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT

 



 

   



 



  ABC FUNDING, LLC,
as the Administrative Agent         By: Summit Partners Credit Advisors, L.P.

 

Its:

Manager           By: /s/ James Freeland  

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT FUND II, L.P.,
as the Lender

 

 

 

 

 

 

By:

Summit Partners Credit II, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT FUND B-2, L.P.,
as the Lender

 

 

 

 

 

 

By:

Summit Partners B-2, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT II, LLC,
as the Lender

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

Manager

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 



 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT

 



 

   



 



  SUMMIT INVESTORS CREDIT II (UK), L.P., LLC,

 

as the Lender

 

 

 

 

 

By: Summit Investors Management, LLC

 

Its:

General Partner           By: /s/ James Freeland  

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT FUND III, L.P.,

 

 

as the Lender

 

 

 

 

 

 

By:

Summit Partners Credit III, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT III (UK), L.P.,

 

 

as the Lender

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT III, LLC,

 

 

as the Lender

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

Manager

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 



 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT

 



   

   



 

Schedule 3.1 Governmental Agency and Other Consents

 



I. Consents to transfer the following wells and associated leases under the
Acquisition Agreement are required from the State of Louisiana and/or the State
of Texas:



 



 

A. SL 13893 1 - 001

 

 

 

 

B. DONNER EST 1 - 001

 

 

 

 

C. SL 15155 1 - 001

 

 

 

 

D. TEMPLE INLAND 7 - 001

 

 

 

 

E. STPHNSN JHN W UT 2



 



II. Certain Oil and Gas Properties anticipated to be purchased in a Subsequent
Acquisition for which outstanding required consents have still not been
obtained.



 



 

A. F THMS W STRH 1 (LA)

 

 

 

 

B. POO BROWN 1 – 1 (TX)



 



 

1. It shall also be a condition to the funding of the purchase of this lease
that evidence of settlement between current lessor under this lease and Seller
(as defined in the Acquisition Agreement) shall have been obtained prior to the
purchase of this lease.



 



 

C. WEST SIDE 1 – 1 (TX)



 



III. See Annex A to Schedule 3.1 for a list of outstanding consents that have
not yet been obtained to the assignment of Texas Oil and Gas Properties being
purchased in the Initial Acquisition.

 

 

IV. See Annex B to Schedule 3.1 for a list of outstanding consents that have not
yet been obtained to the assignment of Texas Oil and Gas Properties anticipated
to be purchased in a Subsequent Acquisition

 

 

V. See Annex C to Schedule 3.1 for a list of outstanding consents that have not
yet been obtained to the assignment of LA Oil and Gas Properties being purchased
in a Subsequent Acquisition.

 

 

VI. Consents to the transfer of the Contributed Property.

 

 

VII. See also Schedule 4.12 to the extent the title defects or iregularities
listed thereon relate to outstanding consents.



 



   

   



 

Annex A to Schedule 3.1

 

Outstanding Consents Relating to Initial Acquisition of Texas Properties

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

   



 

REMAINING TEXAS CONSENTS PRESENT CLOSING

 

FIELD

WELL

LESSOR

LESSEE

DATE

ENTRY

COUNTY

 S. Cleveland

 M Bank No. 2

 Sun Oil Company

American Trading and Production

Corporation

8/26/1976

786 309

Liberty TX

S. Cleveland

M Bank No. 2

Zoe Blunt McDonald Trust

American Trading and Production

Corporation

12/1/1983

1005 471

Liberty TX

S. Cleveland

M Bank No. 2

Zoe Blunt McDonald Trust

American Trading

and Production Corporation

12/1/1984

1048 602

Liberty TX

S. Cleveland

M Bank No. 2

Gulf Oil Corp.

Glynn D. Buie

12/12/1972

727 92

Liberty TX

S. Cleveland

M Bank No. 3

B. E. Quinn, Jr., et al

American Trading and Production

Corporation

8/16/1984

1034 362

Liberty TX

S. Cleveland

M Bank No. 2

Chevron U. S. A., Inc.

American Trading and Production

Corporation

3/1/1990

1319 906

Liberty TX

S. Cleveland

M Bank No. 2

Amerada Hess Corporation

 Glynn D. Buie

4/10/1973

719 899

Liberty TX

Morgans Bluff

Fitzhugh No. 1

John G. Tucker

 Blue Moon Expl. Co.

6/2/2006

301043

Orange TX

Dartez

Longley No. 1

Payne, Robert M. Jr. et ux

Lake Ronel Oil

Company

5/15/2007

315507and

301773

Orange TX

Lueyville

 

Louis P. Lindsey, et al

Gulf Coast Working

Ptnrs

10/15/2017

693 451

Newton TX

 



   

   



 

Annex B to Schedule 3.1

 

Outstanding Consents Relating to Subsequent Acquisition of Texas Properties

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 



   

   



 

REMAINING TEXAS CONSENTS LATER CLOSING

 

FIELD

WELL

LESSOR

LESSEE

DATE

ENTRY

COUNTY

West Side (Frio E)

West Side #1

E.W. Brown, Jr. Properties

Lake Ronel Oil

Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

Charles E. Brown (TEXAS)

Trust Beneficiaries

Lake Ronel Oil

Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

Carrie Brown Henley

Lake Ronel Oil

Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

Charles E. Brown, Jr.

Lake Ronel Oil

Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

Richard E. Brown and

Robert S. Brown, and Remainderman Michael S. Brown and Mary Robbins Brown

Lake Ronel Oil Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

John S. Brown, Indidivually

Lake Ronel Oil Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

Frances E. Brown, Individually and as POA for Carrie Brown Henley, Charles
E.Brown, Jr., Richard E. Brown and Robert S. Brown.

Lake Ronel Oil Company

7/10/2007

327093 Amend

332696

Orange TX

West Side (Frio E)

West Side #1

S.B. Ewing Enterprises, Ltd.

Lake Ronel Oil

Company

7/10/2007

327094 Amend

332697

Orange TX

South Phoenix - Lake

POO-Brown No. 1

E. W. Brown, Jr. Properties

Lake Ronel Oil

Company

7/29/2003

1417 75 264757

Orange TX

South Phoenix - Lake

POO-Brown No. 1

E. W. Brown, Jr. Properties FBO E. W. Brown V

Ann M. Brown-Garison Bobby B. Brown Mark C. Brown

Lake Ronel Oil Company

7/29/2003

1417 68 264756

Orange TX

South Phoenix - Lake

POO-Brown

E. W. Brown, Jr. Properties

E. W. Brown III, et al

1/10/1952

46 433

Orange TX

 



   

   



 

Annex C to Schedule 3.1

 

Outstanding Consents Relating to Subsequent Acquisition of Louisiana Properties

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

   



 

FIELD

WELL

LESSOR

LESSEE

DATE

ENTRY

PARISH

NW Vinton

Babineaux # 1 ALT & Walker 30 #1

Eula Noble Reaves

Mayne & Mertz, Inc.

9/24/2002

2605241

Calcasieu LA

Beckwith Creek

Burlington Res Fee

Burlington Resources Oil

& Gas Co.

Mayne & Mertz,

Inc.

10/15/1997

 2369370

Calcasieu LA

South De Fleur

Bayou

Mayronne

 Plaisance, Dewey P.

Harold J.

Anderson, Inc.

 5/1/1996

 9638202

Jefferson LA

Lake Arthur

Strohe No. 1

 Edward Wild

Jasmine

Petroleum, LLC

 12/9/2004

 609119

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Helen Merle Todd Wild

Jasmine

Petroleum, LLC

 12/9/2004

 609119

 Jefferson Davis, LA

Lake Arthur

Strohe No. 1

James P. Martin Trust

Jasmine

Petroleum, LLC

 12/9/2004

 609120

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Claude A. Martin, Jr.

Trust

Jasmine

Petroleum, LLC

 12/9/2004

 609120

Jefferson Davis, LA

 Lake Arthur

Strohe No. 1

 Katherine M. Power Trust

Jasmine

Petroleum, LLC

 12/9/2004

 609120

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Gertrude M. Fernholz

Trust

Jasmine

Petroleum, LLC

 12/9/2004

 609120

Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

The Carl L. King

Testamentary Trust

Jasmine

Petroleum, LLC

 9/29/2004

 608569

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Thomas Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

 Karla Jones Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

 Thomas Richard Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

Clara Roy Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

William Peter Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

 Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

Stefan W. Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608570

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Cecily Marie Duplechain Strohe Fort Morgan

 

Jasmine Petroleum, LLC

 9/29/2004

608571

Jefferson Davis, LA

 



   

   



 

Lake Arthur

Strohe No. 1

 

Betty J. Gragg

Jasmine

Petroleum, LLC

 9/29/2004

 608573

 Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

 

Thomas William Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608574

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 

Karla Jones Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608574

 Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Thomas Richard Strohe

Jasmine

Petroleum, LLC

9/29/2004

608574

Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Clara Roy Strohe

Jasmine

Petroleum, LLC

9/29/2004

608574

Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

William Peter Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608574

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Stefan W. Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608574

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Thomas William Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608576

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Karla Jones Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608576

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Strohe Brothers, LLC

Jasmine

Petroleum, LLC

 9/29/2004

 608576

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

Marie Kathleen Arceneaux Strohe

Leblanc

 

Jasmine Petroleum, LLC

 9/29/2004

 608576

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

Cecily Marie Duplechain Strohe Fort Morgan

 

Jasmine Petroleum, LLC

 9/29/2004

 608576

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

Richard W. Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

Thomas William Strohe

Jasmine

Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

 Lake Arthur

Strohe No. 1

The C.M. Family Trust No. II, by Richard W. Strohe and Thomas W.

Strohe, Trustees

 

Jasmine Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

 



   

   



 

Lake Arthur

 Strohe No. 1

The Richard Wayne

Strohe Family Trust No. II, by Richard W. Strohe and Thomas W. Strohe,

Trustees

 Jasmine Petroleum, LLC

 9/29/2004

 608577

Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

The Rhetta Marie Strohe

Family Trust No. II, by Richard W. Strohe and Thomas W. Strohe,

Trustees

 Jasmine Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

The Bonita Susan Strohe

Family Trust No. II, by Richard W. Strohe and Thomas W. Strohe,

Trustees

 Jasmine Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

The Thomas William

Strohe Family Trust No. II, by Richard W. Strohe and Thomas W. Strohe,

Trustees

 Jasmine Petroleum, LLC

 9/29/2004

 608577

 Jefferson Davis, LA

Lake Arthur

Strohe No. 1

Karla Jones Strohe

Jasmine

Petroleum, LLC

9/29/2004

608577

Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 

Cecily Maire Duplechain Strohe Fort Morgan

 Jasmine Petroleum, LLC

 9/29/2004

 608580

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 

The C.M. Family Trust No. II, by Bonita Susan Strohe Cabico, Thomas William
Strohe, and Richard Wayne Strohe as Trustees and Cecily Marie Duplechain Strohe
Fort Morgan, as Settlor

 Jasmine Petroleum, LLC

 10/29/2004

 608583

Jefferson Davis, LA

 



   

   



 

Lake Arthur

 Strohe No. 1

The Richard Wayne Strohe Family Trust No. II, by Bonita Susan Strohe Cabico,
Thomas William Strohe, and Richard Wayne Strohe as Trustees and Cecily Marie
Duplechain Strohe Fort Morgan, as Settlor

 Jasmine Petroleum, LLC

 10/29/2004

 608583

Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

The Rhetta Marie Strohe Family Trust No. II, by Bonita Susan Strohe Cabico,
Thomas William Strohe, and Richard Wayne Strohe as Trustees and Cecily Marie
Duplechain Strohe Fort Morgan, as Settlor

 Jasmine Petroleum, LLC

 10/29/2004

 608583

 Jefferson Davis, LA

Lake Arthur

 Strohe No. 1

The Bonita Susan Strohe Family Trust No. II, by Bonita Susan Strohe Cabico,
Thomas William Strohe, and Richard Wayne Strohe as Trustees and Cecily Marie
Duplechain Strohe Fort Morgan, as Settlor

Jasmine Petroleum, LLC

 10/29/2004

 608583

Jefferson Davis, LA

 



   

   



 

Lake Arthur

 Strohe No. 1

The Thomas William Strohe Family Trust No. II, by Bonita Susan Strohe Cabico,
Thomas William Strohe, and Richard Wayne Strohe as Trustees and Cecily Marie
Duplechain Strohe Fort Morgan, as Settlor

Jasmine Petroleum, LLC

 10/29/2004

 608583

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Thomas William Strohe

Jasmine

Petroleum, LLC

 10/29/2004

 608583

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

Bonita Susan Strohe

Cabico as Trustee of the Charles and Bonnie Cabico 2000 Revocable

Trust

 Jasmine Petroleum, LLC

 10/29/2004

 608583

 Jefferson Davis, LA

 Lake Arthur

 Strohe No. 1

 Cecily Marie Duplechain Strohe Fort Morgan

 Jasmine Petroleum, LLC

 10/29/2004

 608583

 Jefferson Davis, LA

 



   

   



 

Lake Arthur

Strohe No. 1

Rhetta Marie Strohe Duey, as Trustee of: The C.M. Family Trust No. II

The Richard Wayne Strohe Family Trust No. II The Rhetta Marie Strohe Family
Trust No. II

The Bonita Susan Strohe Family Trust No. II

The Thomas William Strohe Family Trust No. II The Rhetta LaCroix Duey Trust

 Jasmine Petroleum, LLC

 10/29/2004

 608584

 Jefferson Davis, LA

 Cankton

Savoie Wells

Pogo Producing

Company, LLC

KASH Oil & Gas,

Inc.

 12/1/2010

 1045234

 St. Landry, LA

 



   

   



 

Schedule 4.1 Organizational Information

 

Ichor Energy Holdings, LLC – Nevada Ichor

 

Energy, LLC - Nevada

 

Ichor Energy (TX), LLC - Texas Ichor

 

Energy (LA), LLC – Louisiana

 

 

 

 

 



   

   



 

Schedule 4.2 Capital Stock

 

Loan Party

Type of Entity

Owner

Ownership

Number and Class of Authorized and Issued Capital Stock

Ichor Energy Holdings, LLC

Limited liability company

Viking Energy Group, Inc.

100%

100% of the Membership Interests in Ichor Energy Holdings,

LLC

Ichor Energy, LLC

Limited liability company

Ichor Energy Holdings, LLC

100% of Common

Units outstanding

on the date hereof *

1,000,000

authorized Common Units

Ichor Energy (TX), LLC

Limited liability company

Ichor Energy, LLC

100%

100% of the Membership Interests in Ichor Energy (TX),

LLC

Ichor Energy (LA), LLC

Limited liability company

Ichor Energy, LLC

100%

100% of the Membership Interests in Ichor Energy (LA),

LLC

 

Transactions:

 

*Pursuant to the Warrant Purchase Agreement, dated as of the date hereof, among
Ichor Energy, LLC and the Purchasers named therein (“Borrower Warrant Purchase
Agreement”), Ichor Energy, LLC issued Common Unit Purchase Warrants, to acquire
an aggregate of 50,000 Common Units of Ichor Energy, LLC, to the Purchasers
named in the Borrower Warrant Purchase Agreement.

 

Viking Energy Group, Inc. will be entering into a Security and Pledge Agreement
dated on or about the date hereof pursuant to which it will grant the Sellers
under the Acquisition Agreement a first ranking security interest against the
membership interests of Ichor Energy Holdings, LLC

 



   

   



 

Schedule 4.10 Adverse Proceedings

 

Profit interest claim by current lessor under POO BROWN 1 – 1 (TX); provided
that prior to an acquisition by the Loan Parties of POO BROWN 1 – 1 (TX),
evidence of settlement between current lessor under such lease and Sellers (as
defined in the Acquisition Agreement) regarding a profit interest claim shall
have been obtained.

 

 

 

 

 

 



   

   



 

Schedule 4.12 Oil and Gas Properties

 

Mortgages

 

See Annex A to Schedule 4.12 for a list of mortgages expected to remain
outstanding on Oil and Gas Properties even following the purchase of such Oil
and Gas Properties by the Loan Parties.

 

See Annex B to Schedule 4.12 for a list of mortgages currently outstanding but
which will be paid off and discharged in connection their acquisition by the
Loan Parties and the drawing of Loans hereunder. The mortgages listed on Annex B
shall only be Permitted Encumbrances if they are paid off and discharged in
connection with their acquisition by the Loan Parties and the drawing of Loans
hereunder.

 

Title Defects and Irregularities of Title

 

Permitted Encumbrances (as defined in the Credit Agreement)

 

See Annex C to Schedule 4.12 for a list of defects in, or irregularities of,
title relating to Louisiana Properties.

 

See Annex D to Schedule 4.12 for a list of defects in, or irregularities of,
title relating to Texas Properties.

 

Non-Operated Working Interest Operated by Hillcorp Operating Agreement with
Hilcorp Energy with respect to the operation of Bobcat Run / Hankamer - 912
(Lease 263995), related to wells not operated by the Seller under the
Acquisition Agreement, as described in further detail below.

 

Count

WELL NAME

WELL NUMBER

FIELD NAME

LEASE ID

 API

 WI

 NRI

117

BPA A-5 (HILCORP)

1 (SI)

VIDOR AMES (YEGUA)

26201

42-361-30907

0.25000000

 0.17496208

118

DONNER GU (HILCORP)

1

VIDOR AMES (YEGUA)

 258534

 42-361-30898

 0.25000000

 0.17496208

119

QUINN A-195 (HILCORP)

1

BOBCAT RUN (YEGUA)

 263932

 42-361-30919

 0.29967531

 0.21210037

120

WILLIAMS GU (HILCORP)

1 (SI)

VIDOR AMES (YEGUA)

 265062

42-361-30920

 0.25000000

 0.17496208

 132

 HANKAMER (HILCORP)

1

BOBCAT RUN (Y-5 SAND)

263995

42-351-30868

0.26216670

 0.18337950

 

Profit Interest Claim

 

Profit interest claim by current lessor under POO BROWN 1 – 1 (TX); provided
that prior to an acquisition by the Loan Parties of POO BROWN 1 – 1 (TX),
evidence of settlement between current lessor under such lease and Sellers (as
defined in the Acquisition Agreement) regarding a profit interest claim shall
have been obtained.

 

List of Non-Producing Wells to be Plugged

 

See Annex E to Schedule 4.12

 



   

   



 

Annex A to Schedule 4.12

 

Mortgages expected to remain outstanding on Oil and Gas Properties even
following the purchase of such Oil and Gas Properties by the Loan Parties

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

   



 



Grantor

Grantee

 Document Type

Book

  Page

Entry #

County

State Instrument

Date

Recordation Date

Comment

 

Brett L. Foster, et ux

Houseman Homes, Inc. d/b/a Tony

Houseman Homes

 

Mortgage

 

2185

 

639

 

2478526

 

Calcasieu

 

LA

 

11/1/1999

 

11/9/1999

Babineaux #1 Alt and Walker

30 #1

 

Nathan Paul Fontenot, et ux

Residential Equity Associates & Lenders,

Inc. d/b/a Real Mortgage

 

Mortgage

 

2197

 

630

 

2484967

 

Calcasieu

 

LA

 

12/29/1999

 

1/3/2000

Babineaux #1 Alt and Walker

30 #1

 

Brett Allen Foster, et ux

First Horizon Home Loan Corporation

d/b/a Sunbelt

 

Mortgage

 

2232

 

237

 

2502484

 

Calcasieu

 

LA

 

5/8/2000

 

5/12/2000

Babineaux #1 Alt and Walker

30 #1

 

Nathan Paul Fontenot, et al

 

First Horizon Home Loan Corporation

 

Mortgage

 

2321

 

799

 

2538959

 

Calcasieu

 

LA

 

3/31/2001

 

4/5/2001

Babineaux #1 Alt and Walker

30 #1

 

First Horizon Home Loan Corporation

 

Chase Mortgage Company

 

Assignment of Mortgage

 

2395

 

3

 

2561046

 

Calcasieu

 

LA

 

 

10/17/2001

Babineaux #1 Alt and Walker 30 #1

Assigns #2538959

 

Nathan Paul Fontenot, et al

Hibernia National Bank and Any Future

Holder or Holders

 

Home Equity Mortgage

 

2478

 

585

 

2584370

 

Calcasieu

 

LA

 

4/15/2002

 

5/15/2002

Babineaux #1 Alt and Walker

30 #1

Randell Keith Guillory, et ux

Future Holders or Holder

Collerateral Mortgage

1506

438

2061611

Calcasieu

LA

6/22/1990

6/25/1990

Hayes 19 # 1

 

Keith Wayne Murray, et ux

First Federal Savings and Loan

Association of Lake Charles

 

Mortgage

 

2059

 

61

 

2414963

 

Calcasieu

 

LA

 

8/25/1998

 

8/26/1998

 

Hayes 19 # 1

 

Eldridge Landry, et ux

Hibernia National Bank and Any Future

Holder or Holders

Multiple Indebtedness

Mortgage

 

2132

 

602

 

2450990

 

Calcasieu

 

LA

 

5/3/1999

 

5/4/1999

 

Hoffpauir No. 1

Karen Kay Landry

Cameron State Bank

Mortgage

2337

477

2543767

Calcasieu

LA

5/16/2001

5/17/2001

Hoffpauir No. 1

Karen Kay Landry

MERS

Mortgage

2628

317

2623113

Calcasieu

LA

4/16/2003

4/22/2003

Hoffpauir No. 1

 

 

 

 

 

 

 

 

 

 

 

Douglas L. Turner

Robert K. Fowler, Trustee

Deed of Trust

1127

204

194295

Orange

TX

4/27/1999

5/4/1999

West Side No. 1

Douglas L. Turner, et ux

Orange Savings Bank, ssb

Deed of Trust

1380

661

256587

Orange

TX

8/12/2003

8/20/2003

West Side No. 1

Delbert Michael Risinger, et ux

LAP Holdings, LLC d/b/a First Finance

Deed of Trust

1423

126

266008

Orange

TX

3/8/2004

3/23/2004

West Side No. 1

Carla L. Dando

USAA Federal Savings Bank

Deed of Trust

 

 

289073

Orange

TX

9/15/2006

9/16/2005

West Side No. 1

Raymond Mic Leroux, et ux

WMC Mortgage Corp.

Deed of Trust

 

 

291049

Orange

TX

11/30/2005

12/7/2005

West Side No. 1

Raymond Mic Leroux, et al

WMC Mortgage Corp.

Deed of Trust

 

 

291050

Orange

TX

11/30/2005

12/7/2005

West Side No. 1

Robert Villazana, et ux

Home Loan Corporation

Deed of Trust

 

 

293206

Orange

TX

1/30/2006

2/3/2006

West Side No. 1

Elizabeth Ann Watts

WMC Mortgage Corp.

Deed of Trust

 

 

298179

Orange

TX

5/24/2006

5/26/2006

West Side No. 1

Elizabeth Ann Watts

WMC Mortgage Corp.

Deed of Trust

 

 

298178

Orange

TX

5/24/2006

5/26/2006

West Side No. 1

Prince A. Hardin, Sr., married

New Century Mortgage Corporation

Deed of Trust

 

 

298176

Orange

TX

5/24/2006

5/26/2006

West Side No. 1

Prince A. Hardin, Sr., married

New Century Mortgage Corporation

Deed of Trust

 

 

298175

Orange

TX

5/24/2006

5/26/2006

West Side No. 1

William Villazana

James R. Dunaway, Trustee

Deed of Trust

 

 

303149

Orange

TX

9/8/2006

9/19/2006

West Side No. 1

Joe Rodriguez, Jr.

Edward Jones Mortgage, LLC

Deed of Trust

 

 

324070

Orange

TX

2/5/2008

2/11/2008

West Side No. 1

Mark Kordie, et ux

First Horizons Home Loans

Deed of Trust

 

 

326145

Orange

TX

4/3/2008

4/4/2008

West Side No. 1

William Todd Mixon, et ux

Brown, Fowler & Alsup

Deed of Trust

 

 

326482

Orange

TX

4/7/2008

4/14/2008

West Side No. 1

William Todd Mixon, et ux

Housing and Urban Development

Deed of Trust

 

 

326483

Orange

TX

4/7/2008

4/14/2008

West Side No. 1

Carla L. Dando

USAA Federal Savings Bank

Deed of Trust

 

 

289073

Orange

TX

9/15/2005

9/16/2005

West Side No. 1

Ralph Daniel Wilhite, et ux

Orange Savings Bank, ssb

Deed of Trust

1274

306

233231

Orange

TX

2/7/2002

2/11/2002

West Side No. 1

Ralph D. Wilhite, et ux

Orange Savings Bank, ssb

Deed of Trust

 

 

354525

Orange

TX

3/25/2010

4/12/2010

West Side No. 1



 



   

   



 

Ralph Daniel Wilhite, et ux

 Great Western Financial Services, Inc

Texas Home Equity

Security Instrument

 

 

381512

Orange

TX

5/11/2012

5/23/2012

West Side No. 1

David Redwine

Lumelda, Inc.

Deed of Trust

1045

507

170748

Orange

TX

9/19/1997

10/3/1997

Round Bunch No. 1

Sherry Brown

Compass Bank

Deed of Trust

1157

191

202991

Orange

TX

11/5/1999

11/18/1999

Round Bunch No. 1

Dennis W. Bell, et al

Orange Savings Bank, ssb

Deed of Trust, Security Agreement, Assignment of Rents and Financing

Statement

1158

687

203419

Orange

TX

11/18/1999

12/1/1999

Round Bunch No. 1

Dennis W. Bell, et al

Orange Savings Bank, ssb

Deed of Trust, Security Agreement, Assignment of Rents and Financing

Statement

1185

833

211222

Orange

TX

6/20/2000

6/23/2000

Round Bunch No. 1

Benwine Investments, Ltd

Community Bank and Trust, ssb

Deed of Trust

1293

341

237682

Orange

TX

5/23/2002

6/3/2002

Round Bunch No. 1

 



   

   



 

Annex B to Schedule 4.12

 

Mortgages currently outstanding but which will be paid off and discharged in
connection their acquisition by the Loan Parties and the drawing of Loans
hereunder1

 

(see attached)

 

 

 

 

 

 

 

 

_______________ 

1 The mortgages listed on Annex B shall only be Permitted Encumbrances if they
are paid off and discharged in connection with their acquisition by the Loan
Parties and the drawing of Loans hereunder.

 



   

   



 



Grantor

Grantee

Document Type

Amount

Book

Page

Entry #

County Parish

State

Instrument

Date

Recordation Date

Comment

SamJam Energy, L.L.C.

 CommunityBank of Texas, N.A.

 Act of Mortgage, Pledge and Assignment of Production and Multiple Indebtedness
Mortgage

 $4,000,000.00

 5109

 687

 3298032

 Calcasieu

 LA

 11/14/2017

 11/21/2017

Babineaux No. 1 Alt Drew Estate No. 14

Hayes Minerals, et al No. 1 Hoffpauir No. 1

Morgan, et al No. 1

 Delbo Holdings, L.L.C.

 CommunityBank of Texas, N.A.

 Act of Mortgage, Pledge and Assignment of Production and Multiple Indebtedness
Mortgage

 $4,000,000.00

 5109

 757

 3298033

 Calcasieu

 LA

 11/14/2017

 11/21/2017

 Babineaux No. 1 Alt Drew Estate No. 14

Hayes Minerals, et al No. 1 Hoffpauir No. 1

Morgan, et al No. 1

 SAMJAM Energy, L.L.C.

 CommunityBank of Texas, N.A.

Mortgage, Pledge and Assignment of Production and Multiple Indebtedness

Mortgage

 $12,000,000.00

 5154

 607

 3307942

 Calcasieu

 LA

 02/26/2018

 03/01/2018

Drew Estate No. 14

Hayes Minerals, et al No. 1 Hoffpauir No. 1

Morgan, et al No. 1

 Delbo Holdings, L.L.C.

 CommunityBank of Texas, N.A.

Mortgage, Pledge and Assignment of Production and Multiple Indebtedness

Mortgage

 $12,000,000.00

 5154

 613

 3307943

 Calcasieu

 LA

 02/26/2018

 03/01/2018

SELLER Babineaux No. 1 Alt Drew Estate No. 14

Hayes Minerals, et al No. 1

Hoffpauir No. 1

 SAMJAM Energy, L.L.C.

 CommunityBank of Texas, N.A.

 Second Amendment to Act of Mortgage, Pledge and Assignment of Production and
Multiple Indebtedness Mortgage

 $14,000,000.00

 5206

 140

 3319752

 Calcasieu

 LA

 06/11/2018

 06/18/2018

 Babineaux No. 1 Alt Drew Estate No. 14

Hayes Minerals, et al No. 1 Hoffpauir No. 1

Morgan, et al No. 1

 SAMJAM Energy, L.L.C.

 CommunityBank of Texas, N.A.

Mortgage, Pledge and Assignment of Production and Multiple Indebtedness

Mortgage

 $14,000,000.00

 

 

 343445

 Cameron

 LA

 6/11/201/

 06/18/2018

 SL 13893 No. 1

 SAMJAM Energy, L.L.C.

 Robert F. Franklin, Jr. Trustee for CommunityBank of Texas, N.A.

Deed of Trust, Mortgage, Security Agreement, Assignment of Production

and Financing Statement

 $1,541,250.00

 

 

 2018021478

 Jefferson

 LA

 06/11/2018

 06/18/2018

 MMK No. 1

Sonny V. Nos 1 & 2

 SAMJAM Energy, L.L.C.

 CommunityBank of Texas, N.A.

Act of Mortgage, Pledge and Assignment of Production and Multiple

Indebtedness Mortgage

 $12,000,000.00

 

 

 342737

 Cameron

 TX

 02/23/2018

 03/01/2018

 SL 13893 No. 1



 



   

   



 



SamJam Energy, L.L.C.

 CommunityBank of Texas, N.A.

 Ratification of Deed of Trust, Security Agreement, Assignment of Production and
Financing Statement

 

                 

                    

 457355

Orange

 TX

 02/26/2018

 03/05/2018

POO - Brown No. 1 POO - Riverside Unit POO - Stark Foundation Round Bunch No. 1

SW Riverside No. 1

SamJam Energy, L.L.C.

 CommunityBank of Texas, N.A.

Deed of Trust, Security Agreement, Assignment of Production and Financing

Statement

 

 

 

 461862

 Orange

 TX

 06/11/2018

 06/19/2018

POO - Riverside Unit POO - Stark Foundation Round Bunch No. 1

SW Riverside No. 1

Gulf Coast Working Partners, L.L.C.

 Robert F. Franklin, Jr. Trustee for CommunityBank of Texas, N.A.

 Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement

 

$10,000,000.00

 

 

 446575

Orange

 TX

 07/07/2017

 07/13/2017

Dupont No. 1 & 2

POO - Brown No. 1 POO - Riverside Unit POO - Stark Foundation Round Bunch No. 1

SW Riverside No. 1

SAMJAM Energy, L.L.C.

 Robert F. Franklin, Jr. Trustee for CommunityBank of Texas, N.A.

 Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement

 

$9,734,186.00

 

 

 454482

Orange

 TX

 12/28/2017

 01/03/2018

POO - Brown No. 1 POO - Riverside Unit POO - Stark Foundation Round Bunch No. 1

SW Riverside No. 1

 SAMJAM Energy, L.L.C.

 Robert F. Franklin, Jr. Trustee for CommunityBank of Texas, N.A.

 Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement

 

$10,000,000.00

 

 

 163665

Orange Newton

 TX

 07/07/2017

 07/12/2017

Lindsey Bledsoe

also included Brown No. 1 POO - Riverside Unit POO - Stark Foundation Round
Bunch No. 1

SW Riverside No. 1

SAMJAM Energy, L.L.C.

 Robert F. Franklin, Jr. Trustee for CommunityBank of Texas, N.A.

Deed of Trust, Mortgage, Security Agreement, Assignment of Production

and Financing Statement

 

$2,640,000.00

 

 

 452346

Orange Newton

 TX

 11/14/2017

 11/21/2017

Longley No. 1



 



   

   



 

Annex C to Schedule 4.12

 

Louisiana Title Defects or Irregularities

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 



   

   



 



 

 Louisiana Title Defects



 



Well Name

 Field Name

 Serial No.

 PDP PV10

 County/Parish

 Defect/Comments

 STATE LEASE 13893

NO. 1

 KINGS BAYOU

 215622

 8689.000

 Cameron, LA

MFB Defect No. 1 - The Bodel Holdings, et al exhibit in PSA evidencing working
interest and NRI ownership contains a different working interest and NRI than
record title. The FiveJab interests stated to be 58.41278% working interest in
SL 13893 No. 1 Well.

Record title evidences 3.65379% less working interest than is

stipulated in the PSA.

 BERTHA D MORGAN NO. 1

 BELL CITY, EAST

 220790

 6445.000

 Calcasieu, LA

MFB - Defect Notice No. 1 - Sellers own no record title in Lease No. 7, 11, 34,
35 and 36, defective percentage 2.540824%; Gilstrap-in contact with the party
needed to assign

 HAYES MINERALS 19

 MANCHESTER, SOUTH

 229915

 2855.000

Calcasieu, LA

MFB - Defect Notice No. 1 - The Bodel Holdings, et al exhibit in the PSA
evidencing working interest and net revenue interest ownership contains a
different working interest and net revenue interest than record title. The
FiveJab interest is states to be 99.87% working in the Hayes No. 1 Well. You
will note that the record title evidences one percent (1) less working interest
than is stipulated in the PSA

 TEMPLE INLAND NO. 5

 PERKINS, SOUTHEAST

 228906

 1551.000

 Calcasieu, LA

MFB/(A&D) - Defect Notice No. 1 - Record title evidences that Sellers own a
.4794 working interest in Lease No. 1 through 5. Sellers are unable to deliver
the .61907300 working interest in Lease No. 1 through 5, as represented in the
PSA

 BERTHA D MORGAN NO. 1

 BELL CITY, EAST

 220790

 6445.000

 Calcasieu, LA

 MFB - Defect Notice No. 1 - Sellers only 95% in Lease No. 8

 DONNER ESTATE NO. 1

 VINTON, NORTHWEST

 227526

 2870.000

 Calcasieu, LA

MFB - Defect Notice No. 1 - To the extent Kenneth C. English continues to own a
17% working interest in Leases No. 3,4,6, and 7, Sellers are unable to deliver
title to the Purchaser in said leases in accordance with the PSA; Gilstrap -
assignment from the Estate of Kenneth C. English obtained and awaiting proof of
capacity of Wanda Gass to execute assignment on behalf of the Estate of Kenneth
C.

English

 SL 15155 NO. 1

 NIBLETT FIELD

 222131

 2063

 Calcasieu, LA

MFB - Defect Notice No. 2 - See Defect. (1) Leasehold owned by South Texas
Minerals, Inc.; Gilstrap - assignment has been present to South Texas Minerals,
Inc. for execution and Gilstrap believes

execution will be forthcoming



 



   

   



 



 

Louisiana Title Defects 



 

SL 15155 NO. 1

 “

 “

 “

 “

MFB - Defect Notice No. 2 - See Defect. (1) Leasehold owned by Flatmax Energy,
LP; Gilstrap - assignment has been presented to Flatmax and Gilstrap believes
excecution will be forthcoming

BABINEAUX ET AL NO. 1 -ALT

VINTON, NORTHWEST

 248808

 1105.000

 Calcasieu, LA

MFB- Defect Notice No. 1 - The Working Interest in the record title submitted
for this examiners review is .336404% less than the PSA. The NRI in the record
title submitted for this examiner’s review is

.87627% less that the PSA

SPRIGGS NO. 1

NORTH CANKTON

 243509

 249.600

 St. Landry, LA

MFB/(A&D) - Defect Notice No. 1 - Record title evidences that Sellers own a
.803125% working interest in the leases, Sellers are unable to deliver the .925
working interest in the leases, as represented in the

PSA

ADAM NO. 1

 EAST GUEYDAN FIELD

 219744

 

 Vermilion/ Acadia, LA

MFB/(A&D) - Defect Notice No. 2 - 1996 JOA did not provide their consent to the
assignments of the leases burdened by the JOA

 



   

   



 

Annex D to Schedule 4.12

 

Texas Title Defects or Irregularities

 

(see attached)

 

 

 

 

 

 

 

 

 

 



   

   



 

Wells fm Exhibit “B” Valuation

 

Well Name

 Well No.

 Field Name

Defect/Comments

POO - RIVERSIDE

1

“

Riner - Defect Notice No. 2 - No base title

 POO - RIVERSIDE

 1

 “

Riner - Defect Notice No. 3 - With respect to L4-6 and L4-7, there is no
evidence that Suzanne Weaver Vignaud and Lou Anne Whitis succeeded to

the 1/24 mineral interest in Unit Tract 4 of the Estate of Lucian Aechibald
Weaver, Jr., Deceased.

 POO - RIVERSIDE

 1

 “

Riner - Defect Notice No. 7 - With respect to the working interests in L1-1,
L2-1, L3-1, L4-1, L4-2, L4-3, L4-4, L4-5, L4-6, L4-7, L5-1, L5-1, and L6-1, of

South River Partners, LLC, New South River, LLC, and Mark L. Shidler, Inc.
totaling 0.0900342027 of the leasehold, whose interests are included in Sellers’
represented WI/NRI.

 POO - RIVERSIDE

 1

 “

Riner - Defect Notice No. 9 - Investigate and determine the difference between
the Sellers’ represented NRI and the Sellers’ NRI evidenced by the

Materials examined

 POO - RIVERSIDE

 1

 “

Riner - Defect Notice No 11 - Furnish Evidence that the unreleased prior oil and
gas leases described in the Prior Title Opinions have terminated

according to their terms and provisions.

 DUPONT

 2

DUPONT, E. (MID-

HACK)

Riner - Same Defects as Dupont No. 1

 SW RIVERSIDE UNIT

 1

 

Riner Defect Notice No. 1 - No base title on Unit Tract 1.

 SW RIVERSIDE UNIT

 1

 “

Riner - Defect Notice No. 9 (previously 8)- No evidence of compliance with the
consent requirements of the unrecorded Participation Agreement effective
September 17, 2013, including provisions requiring written consent under Article
V, “Transfer of Your Interest”, described in A10.

 SW RIVERSIDE UNIT

 1

 “

Riner - Defect Notice No. 11 - With respect to the working interests in L1, L2,
L3, and L4, of South River Partners, LLC, New South River, LLC, and Mark L.
Shidler, Inc., totaling 0.12915554 of the leasehold, whose interests are
included in Sellers’ represented WI/NRI

SW RIVERSIDE UNIT

1

“

Riner - Defect notice No. 13 - Investigate and determine the difference between
the Sellers’ represented

GWI/NRI and the Sellers’ GWI/NRI evidenced by the Materials Examined.

ROUND BUNCH

1

“

Riner - Defect Notice No. 4 - With respect to the working interest in L1, L2,
L3, L4, of Mark L. Shidler, Inc., totaling 0.025 of the leasehold, whose

interest is included in Sellers’ represented WI/NRI.

ROUND BUNCH

1

“

Riner - Defect Notice No. 5 - : There is no base title opinion with respect to
the lands covered by L4.

ROUND BUNCH

 1

 “

Riner - Defect Notice No. 7 - Investigate and determine the difference between
the Sellers’ represented NRI

and the Sellers’ NRI evidenced by the Materials Examined.

 



   

   



 

Wells fm Exhibit “B” Valuation

 

ROUND BUNCH

 1

 “

Riner - Defect Notice No. 8 - Furnish evidence that the following-described
Requirements of the Prior Title Opinion have been satisfied.

1. September 12,2003, Labanowski Opinion covering Unit Tracts 1,2 and 3:

Requirement No.6: Furnish evidence of passage of title of the mineral interests
of Unit Tracts 1, 2 and 3, from First National Bank of Shreveport to BankOne
Trust Company.

Requirement No.8: Furnish releases or subordinations to Ll, L2, L3 and L4 of the
deeds of trust described in the ENCUMBRANCES portion of the

September 12, 2003, Labanowski Opinion.

 ROUND BUNCH

 1

 “

Riner - Defect Notice No. 9 - Furnish a certified abstract covering the mineral
title to Unit Tract 4 for the period from severance from the sovereign to the
inception date of the Supplemental

Abstract.

 DUPONT

 1

 “

 

Riner - Defect Notice No. 5 - With respect to the working interests in L1 and
L2, of South River Partners, LLC New South River, LLC, and Mark L. Shidler, Inc.
totaling 0.1581500000 of the leasehold, whose interests are included in Sellers’
represented WI/NRI.

 DUPONT

 1

 “

Riner - Defect Notice No. 7 - Investigate and determine the difference between
the Sellers’ represented NRI and the Sellers’ NRI evidenced by the

Materials Examined

MORGANS BLUFF

P-2 (SI)

HACKBERRY UNIT

Riner - Defect Notice No. 1 - No base title

MMK

1

 

Riner - Defect Notice No. 1 - No base title.

 MMK

 1

 PORT ACRES

Riner - Defect Notice No. 2 - Confirm that the unreleased prior oil and gas
leases described in the Prior Title Opinion have terminated according

to their terms and provisions.

 MMK

 1

 “

Riner - Defect Notice No. 3 - Investigate and determine the difference between
the Sellers’ represented NRI and the Sellers’ NRI evidenced by the

Materials Examined.

 MMK

 1

 

“

 

Riner - Defect Notice No. 6 - Furnish evidence that the following-described
Requirements of the Prior Title Opinion have been satisfied:

Requirement No. 4: With respect to L3, furnish evidence

that Mary Kyle was living on November 29, 2012, but was incapable of handling
her financial affairs. Requirement No. 6A: Furnish for review the suit record
for Cause No. E180429, 172nd District Court, Jefferson County, Texas, styled M&M
Resources, Inc. v. Robert Keith Wade, Rhinoceros Ventures Group, Inc., and Kyle
White, so that it can be

determined that the final outcome of the lawsuit was to confirm Rhinoceros
Ventures Group, Inc.’s ownership of the 1/144 mineral interest in the Subject
Lands which was the subject of the suit. Requirement No.7 : Furnish evidence
that Eugene H.B. McFaddin,

Rosine Wilson Hall, and William E. Wilson, Jr., timely (prior to date of first
production) ratified the pooling provisions of L1.

SONNY V

1

PORT ACRES

Riner - Defect Notice No. 1 - No base title on Unit Tract 3.

 SONNY V

 “

 “

Riner - Defect Notice No. 2 - Confirm that the unreleased prior oil and gas
leases described in the Prior Title Opinions have terminated according to

their terms and provisions.

 SONNY V

 “

 “

Riner - Defect Notice No. 3 - Investigate and determine the difference between
the Sellers’ represented NRI and the Sellers’ NRI evidenced by the

Materials Examined.

 



   

   



 

 

Wells fm Exhibit “B” Valuation

 

SONNY V

 “

 “

Riner - Defect Notice No. 4 - Furnish evidence that the above-described
Requirements of the Prior Title Opinions have been satisfied: Requirements of
the Prior Title Opinions have been satisfied:

1. January 14, 2013, Gaston & Thanheiser Opinion: Requirement No. 4: Furnish
evidence that Mary Kyle was living on November 29, 2012 but was incapable of
handling her financial affairs. Requirement No. 6A: Furnish for review the suit
record for Cause No. E180429, 172nd District Court, Jefferson County, Texas,
styled M&M Resources, Inc. v. Robert Keith Wade, Rhinoceros Ventures Group,
Inc., and Kyle White, so that it can be determined that the final outcome of the
lawsuit was to confirm Rhinoceros Ventures Group, Inc.’s ownership of the 1/144
mineral interest which was the subject of the suit. Requirement No.7 : Furnish
evidence that Eugene H.B. McFaddin, Rosine Wilson Hall, and William E.
Wilson,Jr., timely (prior to date of first production) authorized the pooling of
their nonparticipating royalty interests in the Subject Lands. 2. November 12,
2013, Gaston & Thanheiser Opinion: Requirement No. 4: In order to determine
current ownership of the NPRI’s described in the Opinion, obtain and submit a
supplemental runsheet updating title to such NPRI’s covering the period from
February 26, 1948 to the present. 3. February 4, 2014, Gaston & Thanheiser
Opinion: Requirement No. 4A: In order to determine current ownership of the
NPRI’s described in the Opinion, obtain and submit a supplemental runsheet
updating title to such NPRI’s covering the period from August 19, 1958 to the
present. Requirement No. 4B: Secure pooling authority from the NPRI owners
identified in the runsheet submitted in satisfaction of Requirement No. 4A,
above. Requirement No. 5: Obtain and file for record the power of attorney
whereby Sammie L. Bordages appointed Eurice E. LoPiccolo as her attorney-in-fact
with authority to convey real property interests. Requirement No. 6: Furnish
evidence that Margaret Daniels is the same person as Margaret Ryals. 4. March 6,
2014, Gaston & Thanheiser: Requirement No. 6: Obtain and furnish for review
evidence that Theodore J. Vittoria, Jr., without joinder of Kimball Blanchard
and Skipworth Duncan Ho, is authorized to execute oil and gas leases on behalf
of the Perry McFaddin Duncan Testamentary Trust.

 POO-BROWN

 1

SOUTH PHOENIX

LAKE

 

Riner - Defect Notice No. 1 - There is no base title with respect to the lands
covered by L4.

 POO-BROWN

 1

 “

Riner - Defect Notice No. 1 (Previously 2) - The lease(s) require Lessor’s
consent to assignment(s) into Sellers and from Sellers to Purchaser. There

is no evidence of such consents to assignment.

 POO-BROWN

 1

 “

 

Riner - Defect Notice No. 2 (previously 3)- The lease(s) reserve to Lessors
certain rights of first refusal. There is no evidence that Lessors’ rights to
first refusal were honored wit respect to assignment(s) into Sellers or Sellers’
proposed assignment to Purchaser.

 POO-BROWN

 1

 “

Riner - Defect Notice No.3 (previously 4)- With respect to the working interest
in the lease(s) of South River Partners, LLC, New South River, LLC,

and Mark L. Shidler, Inc. whose interets are included in Sellers’ represented
WI/NRI.

 



   

   



 

Wells fm Exhibit “B” Valuation

 

POO-BROWN

1

“

Riner - Defect Notice No. 3 Pg. 108 - Secure and record releases of the JCC
Brown Family Partnership LP, 1/32 NPI in the HOPE Lease, of the James

H. Milford, Jr., 1/32 NPI in the HOPE Lease, and of the Frances Eastin Brown 196
NPI in the HOPE Lease. As described below: The Labanowski March 3, 2010 Letter
Opinion states in pertinent part that:

(1)  The Subject Lands and other lands were leased by E.W. Brown, Jr., to his
four sons, E.W. Brown III et al., on January 10, 1952 (the “HOPE Lease”).

 

(2)  The HOPE Lease provided for the payment to lessor of a share of the net
profits of the lessee derived from the lease, effective whenever the lease was
in an “after payout”

 

status. The initial share was 1/2 of net profits, later reduced to 3/8, to be
inclusive of the lessor’s royalty which would be otherwise payable.

(3)  The HOPE Lease was assigned by the original lessees (E.W. Brown III et al.)
to John W. Mecom on January 11, 1955, incorporating by reference a letter
agreement of the same date, which provided as follows:

 

“You will, during the period that E.W. Brown Jr. is entitled to receive ... 3/8
of the net profits as provided in [the HOPE Lease], pay over and deliver,
jointly to the undersigned, ... an additional 1/8 of the net
profits............................................... During the period that
the lessor’s net profits interest] becomes and remains

inoperative, the undersigned shall not be entitled to a share of the production
... under said
lease.................................................................... “.

(4)  “The undersigned,” as referenced in the agreement were the four sons of
E.W. Brown, Jr.

 

(5)  E.W. Brown Jr. died about 1967, and his four sons were also deceased.

 

(6)  John W. Mecom subsequently assigned the HOPE Lease to other parties, and
thus none of the original parties to the HOPE Lease or the January 11, 1955
Letter

 

Agreement were then involved in the Subject Lands.

(7)  The successors of E.W. Brown, Jr., and his four sons were nearly identical;
all parties who succeeded to the lessor’s interest under the HOPE Lease also
succeeded to the position of the four sons in the January 11, 1955 Letter
Agreement. However, there were three parties (John S. Brown, James H. Milford
Jr., and Frances Eastin

 

Brown) who succeeded to a position in the January 11, 1955 Letter Agreement but
not in the HOPE Lease.

(8)  By Letter Agreement dated June 10, 2005, all of the successors of E.W.
Brown, Jr., which included all of the successors of his four sons, except for
the three individuals noted above, agreed to amend the HOPE Lease to eliminate
the 3/8 net profits interest in favor of an increased fixed royalty of 30%. It
was the Labanowski firm’s understanding that the parties who executed the June
10, 2005 Letter Agreement had not been paid any net profits interest pursuant to
the January 11, 1955 Letter Agreement, although John S. Brown, James H.

 POO-BROWN

1

“

Riner - Defect Notice No 4 Pg. 110 - Secure corrections of A15 and A17
clarifying that they cover the Port of

Orange Brown #1 Well (42-361-30838) and L1.

POO-BROWN

1

“

Riner - Defect Notice No. 5 Pg. 110 - Secure the joinder to the PSA, as amended,
of Mark L. Shidler, Inc.

 POO-BROWN

1

“

Riner - Defect Notice No. 6 Pg. 110 - Investigate and determine the difference
between the Sellers’ represented NRI

and the Sellers’ NRI evidenced by the Materials Examined.

 POO-BROWN

1

“

Riner - Defect Notice No. 7 Pg. 110 - Furnish evidence that the Lessors under L1
have consented to the assignments

of L1 to the Sellers and from the Sellers to the Purchaser under the PSA.

 



   

   



 

Wells fm Exhibit “B” Valuation

 

POO-BROWN

 1

 “

Riner - Defect Notice No. 8 Pg. 110 -Furnish evidence that the rights of first
refusal of Lessors under L1 have been honored with respect to assignments of L1
to the Sellers and from the Sellers to the Purchaser under the PSA.

 POO-BROWN

 1

 “

Riner - Defect Notice No. 9 Pg. 110 - Furnish evidence that the
following-described Requirements of the Prior Title Opinion have been satisfied:
Requirement No. 6: Furnish evidence that The John W. Mecom Company assigned L1
to the Houston Oil Producing Enterprises, Inc., as described in A5, above.
Requirement No. 12: Furnish for review a copy of the proceedings in Cause No.
030132-C styled Aspect Resources v. Lake Ronel Oil Company, District Court,
Orange County, Texas, and any appeal from any judgments/orders entered therein.

 POO-BROWN

 1

 “

Riner - Defect Notice No. 11 Pg. 111 - Confirm that A5 (assignment of L1 dated
November 12, 1982, by the John W. Mecom Company to Houston Oil Producing
Enterprises, Inc.) was filed for recording in the Orange County Deed Records.

 WEST SIDE

 1

 WEST SIDE (FRIO E)

Riner - Defect Notice No. 1 -Defect: no evidence of Lessors’ consent to
assignments to Sellers or from Sellers to Purchaser with respect to leases
included in L1-L29, including the Stark Foundation Lease recorded at 315721, the
Lamar State College Lease recorded at 332885, the James H. Milford, Jr., Lease
recorded at 315724 and amended at 328472, the E.W. Brown, Jr., Properties Lease
recorded at 327093, the S.B. Ewing Enterprises, Ltd., Lease recorded at 327094,
the PEG Trust Lease recorded at 327095, the 7 Up Trust Lease recorded at 327096,
the State of Texas Lease recorded at 332700, and the State of Texas Lease
recorded at 332701.

 WEST SIDE

 1

 

“

Riner - Defect Notice No. 2 - no evidence of Lessors’ authorization of pooling
to leases included in L1-L29, including the Stark Foundation Lease recorded at
315721, the Lamar State College Lease recorded at 332885, the James H. Milford,
Jr., Lease recorded at 315724 and amended at 328472, the E.W. Brown, Jr.,
Properties Lease recorded at 327093, the S.B. Ewing Enterprises, Ltd., Lease
recorded at 327094, the PEG Trust Lease recorded at 327095, the 7 Up Trust Lease
recorded at 327096, the State of Texas Lease recorded at 332700, and the State
of Texas Lease recorded

at 332701.

 WEST SIDE

 1

“

Riner - Defect Notice No. 3 - The leases (including leases within L1-L29
including the Stark Foundation Lease recorded at 315721, the Lamar State College
Lease recorded at 332885, the James H. Milford, Jr., Lease recorded at 315724
and amended at 328472, the E.W. Brown, Jr.,

Properties Lease recorded at 327093, the S.B. Ewing Enterprises, Ltd., Lease
recorded at 327094, the PEG Trust Lease recorded at 327095, the 7 Up Trust Lease
recorded at 327096, the State of Texas Lease recorded at 332700, and the State
of Texas Lease recorded at 332701) reserve in Lessors certain rights of first
refusal. There is no evidence that Lessors’

rights to first refusal were honored with respect to assignments into Sellers or
Sellers’ proposed assignment to Purchaser.

WEST SIDE

1

“

Riner - Defect Notice No. 4 - No base title

 MATTHEW-KUESTER

6,7,9,10,2

1,22,18-U SWD

HELEN GOHLKE (WILCOX)

 Riner - Defect Notice No. 1 - No base Title

 TRAD GAS UNIT

 1 (SI),2,3

LOMA BLANCA

(9000)

Riner - Defect Notice No. 1 - Expiration of an essential pipeline easement.

TAYLOR ISADORE

MEANS

 1

LOMA BLANCA

(9000)

Riner - Defect Notice No. 1 - no base title

 



   

   



 

Wells fm Exhibit “B” Valuation

 

Unreleased liens affecting the properties

Riner - (a.) Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement, dated July 7, 2017, recorded at File No.
446575, Official Records, Orange County, Texas, granted by Gulf Coast Working
Partners, LLC, in favor of Robert F. Franklin, Jr. , Trustee for CommunityBank
of Texas, NA, securing promissory note of up to $10,000,000,affecting the POO
Riverside #1 Unit, the Round Bunch #1 Unit, the Dupont #1 and #2 Units,the SW
Riverside #1 Unit, the POO Brown #1 Unit, and related oil and gas leases, other

properties.

 

Riner - (b.) Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement, dated December 28,2017, filed on January
3,2018, for recording at File No.

454482, Official Records, Orange County, Texas, granted by SAMJAM Energy, LLC,
in favor of Robert F. Franklin, Jr. Trustee for CommnityBank of Texas, NA,
ratified by SAMJAM Energy, LLC, f/b/o CommunityBank of Texas, NA, recorded at
File No. 45735, Official Records, Orange County, Texas , and ratified by SAMJAM
Energy, LLC, f/b/o CommunityBank of Texas, NA, recorded at File No. 461862,
Official Records, Orange County, Texas, securing promissory notes in the
original principal sums of$2,640,000, $3,335,000, $2,216,936, and $ 1,542,250,
totaling $9,734,186, affecting the POO Riverside # I Unit, the Round Bunch #1
Unit, the SW Riverside #1 Unit, the POO Brown #1 Unit, and related oil and gas
leases,

other properties.

 

Unreleased Liens Affecting Property

Riner - (c.) Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement dated June II, 2018, recorded at File No.
2018021478, Official Records, Jefferson County, Texas, granted by SAMJAM Energy,
LLC, in favor of Robert F. Franklin, Jr., Trustee for CommunityBank of Texas,
NA, securing a promissory note in the original principal sum of $1 ,541 ,250,
affecting the MMK #1 Well and the Sonny V #1 and #2 Wells.

 

Undisclosed Third-Party Interest

Riner - Defect: the third party interests referenced in PSA Section 5.1 (b)(xi),
have not been identified by Sellers.

 

Lease Maintenance

Riner - Defect: No evidence has been reviewed showing the manner in which the
oil and gas leases have been maintained in effect.

 

Prior Title Opinions

Riner - Defect: Requirements in the prior Title Opinions which have not been,
and should be satisfied.

 

Use/Possession/Operations/Production Affidavits

Riner - Defect: Sellers’ title requires confirmation by affidavits of two
persons with personal knowledge with respect to the use, possession, operations
and production of the subject properties.

 

County Property Taxes

Riner - Defect: Current/delinquent property taxes due by Sellers with respect to
the Texasproperties, the subject of the PSA, as amended.

 



   

   



 

Wells fm Exhibit “B” Valuation

 

Unrecorded documents referenced in the Leases and/or the chain of Assignments of
the Texas Properties the subject of the PSA, as amended, and the subject of
requests by Purchaser to Sellers as part of the due diligence process, and by
and between

Sellers and Sellers’ sellers related to Sellers’ purchases of such Texas
Properties, including but not limited to purchase and sale agreements, letter
agreements, participation agreements, operating agreements, farmout agreements,
land entry permits, easements, assignments of leasehold or overriding royalty
interests, back-in

working interests, stipulations of interest, and net profits interests:

Riner - Defect: There are unrecorded documents referenced in the Leases and/or
the chain ofAssignments of the Texas Properties the subject of the PSA, as
amended, including as referenced in the assignments abstracted above, and the
subject of requests by Purchaser

to Sellers as part of the due diligence process, and by and between Sellers and
Sellers’ sellers related to Sellers’ purchases of such Texas Properties,
including but not limited to purchase and sale agreements, letter agreements,
participation agreements, operating agreements, farmout agreements, land entry
permits, easements, assignments of leasehold or overriding royalty interests,
back-in-working interests, stipulations of interest, and net profits interests,
which documents are not subject to review by Purchaser under the PSA, as
amended. Defect

Amount Percentage: 100% of all of the Texas properties the subject of the PSA,
as amended

 

Sellers’ Unreliable Records and Files:

Riner - Defect: Purchaser’s review of Sellers’ records and files has determined
that such records and files are not reliable to support an accurate
determination of the title of the Texas Properties the subject of the PSA, as
amended.

 

Sellers’ Failure to Produce Title Opinions/Title Work For Which Sellers
Contracted When Sellers Purchased the Texas Properties the Subject of the PSA,
As Amended:

Riner - Defect: Sellers failed to produce title opinions and title work for
which Sellers contracted when Sellers purchased the Texas Properties the

subject of the PSA, as amended.

 

Sellers’ Refusal to Allow Accounting Due Diligence on the Texas Properties the
Subject of the PSA, As Amended:

Riner - Defect: Sellers refused to allow accounting due diligence on the Texas
Properties the subject of the PSA, as amended.

 

Sellers’ Refusal to Allow Due Diligence Examination of Sellers’ Records and
Files:

Riner - Defect: Sellers refused to allow due diligence Examination of Sellers’
Records and Files for a period during November of 2018.

 

Sellers’ Failure to Furnish Necessary Consents to Assign and Waivers of Rights
of First Refusal With Respect to the Texas Properties the Subject of the PSA, As
Amended:

Riner - Defect: Sellers failed Failure to Furnish Necessary Consents to Assign
and Waivers of Rights of First Refusal With Respect to the Texas

Properties the Subject of the PSA, As Amended.

 

Unreleased Oil and Gas Leases described in the Prior Title Opinions:

Riner - Defect: Furnish evidence that the unreleased oil and gas leases
described in the Prior Title Opinions have terminated according to their terms
and provisions.

 



   

   



 

Annex E to Schedule 4.12

 

Non-Producing Wells to be Plugged

 

(see attached)

 

 

 

 

 



   

   



 

 

[vkin_ex101img38.jpg]

 



   

   



[vkin_ex101img39.jpg]

 



   

   



[vkin_ex101img40.jpg]

 



   

   



 

[vkin_ex101img41.jpg]

 

 



   

   



 

Schedule 4.13 Environmental Matters

 

The historic Kirby Lumber Company Foothills Compressor Station has entered into
an Operator Cleanup Program (OCP) with the Texas RRC. Several wells exceed
regulatory limits for benzene and chlorides. The Sellers’ environmental
consultant recently completed a receptor survey that was to be submitted to the
Texas RRC prior to September 23, 2018. The receptor survey did not identify any
actionable receptors within the radii requested by the Texas RRC (i.e., Surface
Water within 500 feet, Water Wells within 0.5 mile). It is likely the Texas RRC
will require the installation of additional monitoring wells and on-going
sampling. The installation of these additional wells will assist in determining
if the current chloride levels detected at the site are naturally occurring or
originated from historic operations. The cost to install the additional
monitoring wells and conduct groundwater sampling is estimated to be between
$30,000 and $50,000. The groundwater plume is not sufficiently delineated to
estimate remediation costs, should it be determined necessary by the Texas RRC.

 

Spill Prevention Control and Countermeasures (SPCC) plans have been developed
for several counties in LA and TX; however, they do not cover all of the
required facilities or have not been finalized (i.e. remain in “draft”) pending
modifications to containment in the field. Assets in the Manchester Field and in
Newton County, TX are currently using SPCC plans prepared by the prior owners.
Assets in approximately 10 counties or parishes do not currently have SPCC
plans. The cost to develop the required SPCC plans is estimated to be between
$70,000 and $90,000.

 

 

 



   

   



 

Schedule 4.15 Material Contracts

 

None

 

 

 

 

 

 

 

 



   

   



 

Schedule 4.20 Brokers

 

Broker and/or finder’s fees will be paid to:

 

Summit Capital Partners (2.25% of the ultimate loan amount from the Lenders)

Durham Capital (1% of the ultimate loan amount from the Lenders)

Paulson Investment Company (0.5% of the ultimate loan amount from the Lenders)

EnergyNet.Com ($600,000, plus 350,000 common shares of Viking)

 

 

 

 

 

 

 

 

 

 

 



   

   



 

Schedule 4.27 Swap Agreements

 

See attached

 

 

 

 

 

 

 

 

 

 

 

 

 



   

   



 



 

Monthly Oil

Monthly Gas

Barrels

MMBTU

Feb-19

27,572

134,092

Mar-19

30,186

146,819

Apr-19

28,889

140,505

May-19

29,533

143,618

Jun-19

28,285

137,518

Jul-19

28,934

140,634

Aug-19

28,646

139,188

Sep-19

27,457

133,362

Oct-19

28,108

136,466

Nov-19

26,952

130,801

Dec-19

27,601

133,890

Jan-20

27,280

132,631

Feb-20

25,303

122,962

Mar-20

26,821

130,281

Apr-20

25,739

124,962

May-20

26,378

127,999

Jun-20

25,319

122,803

Jul-20

25,954

125,816

Aug-20

25,745

124,742

Sep-20

24,602

119,716

Oct-20

25,226

122,692

Nov-20

24,220

117,771

Dec-20

24,833

120,721

Jan-21

24,639

119,747

Feb-21

22,091

107,337

Mar-21

24,280

117,944

Apr-21

23,296

113,261

May-21

23,782

116,130

Jun-21

22,789

111,412

Jul-21

23,383

114,270

Aug-21

23,217

113,414

Sep-21

22,313

108,953

Oct-21

22,898

111,770

Nov-21

22,009

107,387

Dec-21

22,589

110,176

Jan-22

22,435

109,384

Feb-22

20,133

98,128

Mar-22

22,064

106,729

Apr-22

21,211

102,571

May-22

21,775

105,262

Jun-22

20,886

101,117

Jul-22

21,338

103,667

Aug-22

21,199

102,958

Sep-22

20,385

98,971

Oct-22

20,931

101,591

Nov-22

20,129

97,666



 



   

   



 

Schedule 4.34 Marketing of Production

 

N/A

 

 

 

 

 

 

 

 

 



   

   



 

Schedule 4.35 Right to Receive Payment for Future Production

 

Profit interest claim by current lessor under POO BROWN 1 – 1 (TX); provided
that prior to an acquisition by the Loan Parties of POO BROWN 1 – 1 (TX),
evidence of settlement between current lessor under such lease and Sellers (as
defined in the Acquisition Agreement) regarding a profit interest claim shall
have been obtained.

 

 

 

 

 

 

 

 



   

   



 

Schedule 5.18 APOD

 

To be approved post-closing in accordance with the Credit Agreement.

 

 

 

 

 

 

 

 

 



   

   



 

Schedule 6.12 Affiliate Transactions

 

Operating Agreement between Ichor Energy (TX), LLC and Petrodome Operating, LLC
dated on or about the date hereof.

 

Operating Agreement between Ichor Energy (LA), LLC and Petrodome Operating, LLC
dated on or about the date hereof.

 

Any licenses or agreements in connection with any approved APOD. Warrant
Agreements

 

Warrants

 

 

 

 



   

   



 

Appendix A

 

Lender Commitments

 



 

 

Initial

Commitment

 

 

Delayed Draw

Commitment

 

 

Total

Commitment

 

Summit Partners Credit Fund II, L.P.

 

$ 24,811,326.72

 

 

$ 2,308,362.72

 

 

$ 27,119,689.44

 

Summit Partners Credit Fund B-2, L.P.

 

 

4,185,125.05

 

 

 

389,370.01

 

 

 

4,574,495.06

 

Summit Partners Credit Fund III, L.P.

 

 

28,996,451.77

 

 

 

2,697,732.73

 

 

 

31,694,184.50

 

Summit Investors Credit II, LLC

 

 

98,673.00

 

 

 

9,180.00

 

 

 

107,853.00

 

Summit Investors Credit II (UK), LP

 

 

12,465.00

 

 

 

1,160.00

 

 

 

13,625.00

 

Summit Investors Credit III, LLC

 

 

69,099.00

 

 

 

6,429.00

 

 

 

75,528.00

 

Summit Investors Credit III (UK), LP

 

 

6,061.00

 

 

 

564.00

 

 

 

6,625.00

 

 

 

$ 58,179,201.54

 

 

$ 5,412,798.46

 

 

$ 63,592,000.00

 



 

 

 

 



   

   



 

Appendix B

 

Notice Addresses

 

Administrative Agent:

 

ABC Funding, LLC

222 Berkeley Street, 18th Floor

Boston, MA 02116

Attention: Kevin Messerle

Email: KMesserle@summitpartners.com

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

609 Main Street, 47th Floor

Houston, TX 77002

Attn: Jordan Roberts

Email: Jordan.roberts@kirkland.com

 

The Loan Parties:

c/o Viking Energy Group, Inc.

15915 Katy Freeway, Suite 450

Houston, TX 77094

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

Facsimile: (646) 356-7034

 

with a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Richard E. Farley

Email: RFarley@kramerlevin.com

Telephone: (212) 715-9106

 



   

   



 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date as contemplated
below (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.

 



1.

Assignor:

 

 

 

 

2.

Assignee:

[and is an Affiliate of [identify Lender]]

 

 

 

3.

Borrower:

ICHOR ENERGY, LLC

 

 

 

4.

Administrative Agent:

ABC FUNDING, LLC, as the administrative agent under the Credit Agreement

 

 

 

5.

Agreement:

The Term Loan Credit Agreement dated as of December 28, 2018 among Ichor Energy
Holdings, LLC, a Nevada limited liability company, as the parent, Ichor Energy,
LLC, the Guarantors from time to time party thereto, the Lenders from time to
time party thereto, and ABC Funding, LLC, as Administrative Agent



 



   

   



 



6. Assigned Interest:



 



Term Loan

 

Aggregate Amount of Term Loan Commitments for all

Lenders

 

 

Amount of Term Loan

 

 

Percentage Assigned of Term Loan Commitments for all

Lenders

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%



 



   

   



 

Effective Date:                                             , 201             
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 



  ASSIGNOR        

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By: /s/

 

Name:

    Title:          

 

ASSIGNEE

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Consented to by:

ICHOR ENERGY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

Signature Page to

Assignment and Acceptance Agreement

 



   

   



 

Accepted:

 

ABC FUNDING, LLC, as Administrative Agent

 

By                                                                                         

Name:

Title

 

 

 

 

 

 

 

Signature Page to

Assignment and Acceptance Agreement

 



   

   



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

   

   



 

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York. EACH OF THE
PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS OR ANY DEALINGS

 

BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
ASSIGNOR/ASSIGNEE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 3 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 



   

   



 

EXHIBIT B

 

BORROWING NOTICE

 

ABC Funding, LLC, as Administrative Agent

222 Berkeley Street, 18th Floor

Boston, MA 02116

Attn: Kevin Messerle

 



Re: Borrowing Notice Ladies and Gentlemen:



 

The undersigned, Ichor Energy, LLC, a Nevada limited liability company (the
“Borrower”), refers to that certain Term Loan Credit Agreement, dated as of
December 28, 2018 (as amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified in writing from time to time, the
“Credit Agreement”) by and among Ichor Energy Holdings, LLC, a Nevada limited
liability company, as the parent, the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and ABC Funding, LLC,
as Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.3 of the Credit Agreement, that the undersigned hereby requests one or
more Borrowings under the Credit Agreement, and in connection therewith sets
forth below hereto the information relating to each such borrowing (the
“Proposed Borrowing”) as required by Section 2.3 of the Credit Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

The Borrower hereby requests a Borrowing of Loans as follows:

 



 

1. Borrowing Date:                                                     (a
Business Day).

 

 

 

 

2. In the amount of $                                                

 

 

 

 

3. Comprised of                                                   .

 

 

 

 

4. Location and Number of the Operating
Account                                                              

 

 

 

 

5. Each condition precedent specified in Section 3.2 of the Credit Agreement
shall have been satisfied as of the date of the proposed Borrowing



 

[remainder of page intentionally left blank]

 



   

   



 

EXECUTED AND DELIVERED as of the date first set forth above.

 



  ICHOR ENERGY, LLC         By: /s/

 

Name:

    Title:  



 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Borrowing Notice

 



   

   



 

EXHIBIT C-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

 

Reference is made to the Term Loan Credit Agreement dated as of December 28,
2018 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”) among Ichor Energy Holdings, LLC, a Nevada limited liability
company, as the parent, Ichor Energy, LLC, as the borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and ABC
Funding, LLC, as Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Promissory Note(s) evidencing such Loans(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
deliver promptly to the Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so, and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:            Name:

                 Title:

 

Date:                                           , 20[  ]

 



 

C-1-1


   



 

EXHIBIT C-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

 

Reference is made to the Term Loan Credit Agreement dated as of December 28,
2018 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”) among Ichor Energy Holdings, LLC, a Nevada limited liability
company, as the parent, Ichor Energy, LLC, as the borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and ABC
Funding, LLC, as Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,

(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:         Name:

               Title:

 

Date:                                    , 20[  ]

 



 

C-2-1


   



 

EXHIBIT C-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

 

Reference is made to the Term Loan Credit Agreement dated as of December 28,
2018 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”) among Ichor Energy Holdings, LLC, a Nevada limited liability
company, as the parent, Ichor Energy, LLC, as the borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and ABC
Funding, LLC, as Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Promissory Note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Promissory
Note(s) evidencing such Loan(s)),

(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members that is a beneficial owner of such Loan(s) (as well as
any Promissory Note(s) evidencing such Loan(s)) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is a beneficial owner of such
Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) is a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is a beneficial owner of such Loan(s) (as well as any Promissory Note(s)
evidencing such Loan(s)) is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments on the Loan(s) are not effectively connected with the conduct of a U.S.
trade or business by the undersigned nor any of its partners/members that is a
beneficial owner of such Loan(s) (as well as any Promissory Note(s) evidencing
such Loan(s)).

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exception: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-
E from each of such direct or indirect partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information in this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments.

 



 

C-3-1


   



 

[NAME OF LENDER]

 

By:      Name:

            Title:

 

Date:                                      , 20[  ]

 

 

 

 

 

Signature Page to

U.S. Tax Compliance Certificate

 



 

C-3-2


   



 

EXHIBIT C-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

 

Reference is made to the Term Loan Credit Agreement dated as of December 28,
2018 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”) among Ichor Energy Holdings, LLC, a Nevada limited liability
company, as the parent, Ichor Energy, LLC, as the borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and ABC
Funding, LLC, as Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation,

(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members that is a beneficial owner of such
participation is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is a beneficial owner of such participation is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments with respect to such participation are not
effectively connected with the conduct of a U.S. trade or business by the
undersigned nor any of its partners/members that is a beneficial owner of such
participation.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W- 8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exception: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
direct or indirect partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender in writing and deliver promptly
to such Lender an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by such Lender) or
promptly notify such Lender in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments.

 



 

C-4-1


   



 

[NAME OF PARTICIPANT]

 

By:           Name:

                 Title:

 

Date:                                                   , 20[  ]

 

 

 

 

Signature Page to

US Tax Compliance Certificate

 



 

C-4-2


   



 

EXHIBIT D

 

FORM OF CLOSING DATE CERTIFICATE

 

DECEMBER 28, 2018

 

THE UNDERSIGNED HEREBY CERTIFIES (IN HIS/HER CAPACITY AS AUTHORIZED OFFICER OF
THE BORROWER, AND NOT INDIVIDUALLY) AS FOLLOWS:

 

I am the President and Secretary of Ichor Energy, LLC, a Nevada limited
liability company (“Borrower”).

 

1. This Closing Date Certificate is delivered pursuant to Section 3.1(l) of the
Term Loan Credit Agreement, dated as of December 28, 2018 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; and, the capitalized
terms not otherwise defined herein shall have the meanings specified in the
Credit Agreement), among Ichor Energy Holdings, LLC, a Nevada limited liability
company, as the parent, the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and ABC Funding, LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

 

2. I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto, and I have made,
or have caused to be made under my supervision, such examination or
investigation as is reasonably necessary to enable me to certify to the matters
referred to herein.

 

3. Based upon my review and examination described in paragraph 2 above, I
certify to the Administrative Agent and the Lenders, in my capacity as President
of Borrower (and not individually), that:

 

(a) as of the Closing Date, the representations and warranties contained in each
of the Loan Documents are true and correct in all material respects; and

 

(b) as of the Closing Date, the Borrower has performed and complied with all
covenants, agreements, obligations and conditions contained in the Credit
Agreement that are required to be performed or complied with by it on or before
the Closing Date including, but not limited to, those set forth in Section 3.1]
of the Credit Agreement.

 

[Signature Page Follows]

 



   

   



 

The foregoing certifications are made and delivered as of the date first set
forth above.

 



  ICHOR ENERGY, LLC         By: /s/

 

Name:

    Title:  



 

 

 

 

 

 

Signature Page to

Closing Date Certificate

 



   

   



 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE1

 

The undersigned hereby certifies (in his/her capacity as an Authorized Officer
of the Borrower and not individually) that he/she is
the                           of Ichor Energy, LLC, a Nevada limited liability
company (the “Borrower”), and that as such he/she is authorized to execute this
certificate on behalf of the Borrower. With reference to Section 5.1(d) of the
Term Loan Credit Agreement, dated as of December 28, 2018 (as it may be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
Ichor Energy Holdings, LLC, a Nevada limited liability company, as the parent,
the Borrower, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and ABC Funding, LLC, as administrative agent (in
such capacity, the “Administrative Agent”), the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):

 



 

1. As of the date hereof, no Default or Event of Default has occurred and is
continuing [or specify Default and describe].

 

 

 

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions of the
Borrower and its Subsidiaries, on a consolidated basis, during the [Fiscal
Month] [Fiscal Year] covered by the attached financial statements.

 

 

 

 

3. Attached as Schedule I hereto sets forth a reasonably detailed calculation of
the financial and performance covenants set forth in Section 6.7 of the Credit
Agreement as of the end of the most recently applicable period required. (for
quarterly and annual financial statements only)

 

 

 

 

4. Attached as Schedule II hereto is a list of each Subsidiary of Holdings that
identifies each Subsidiary as of the date hereof.

 

 

 

 

5. Attached as Schedule III hereto is a certificate of insurance with respect to
the insurance required by Section 5.6 of the Credit Agreement (for annual
financial statements only).

 

 

 

 

6. [A list of all existing operators of any of the Credit Parties’ Oil and Gas
Properties is set forth on Schedule IV attached hereto]2



_______________ 

1 NTD: To be executed by chief financial officer of the Borrower.

2 Only if required by Section 5.1 of Credit Agreement.

 



   

   



 

EXECUTED AND DELIVERED this [ ] day of [ ], 20[_].

 



  ICHOR ENERGY, LLC         By: /s/

 

Name:

    Title:  



 

 

 

 

 

 

 

 

Signature Page to Compliance Certificate

 



   

   



 

Schedule I to Compliance Certificate

Calculation of Financial and Performance Covenants

Schedule II to Compliance Certificate

List of Subsidiaries

Schedule III to Compliance Certificate

Insurance Certificates

Schedule IV to Compliance Certificate

List of Operators of Credit Parties’ Oil and Gas Properties

 

 

 

 

 



   

   



 

EXHIBIT F

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[See Attached]

 

 

 

 

 

 

 

 



   

   



 

EXHIBIT G

 

FORM OF MORTGAGE

 

[See Attached]

 

 

 

 

 

 

 

 

 

 



   

   



 

EXHIBIT H

 

[Date]

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

 

FORM OF PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, Ichor Energy, LLC, a Nevada limited company
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in lawful money of the United States of
America in immediately available funds at the relevant Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Term Loan Credit Agreement dated as of
December 28, 2018 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”) among Ichor Energy Holdings, LLC, a Nevada limited
liability company, as the parent, the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and ABC Funding, LLC,
as Administrative Agent) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Loans made
by the Lender to the Borrower pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid aggregate principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

 

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the Borrower hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the Borrower hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such Borrower in its internal records;
provided, however, that the failure of the Borrower hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.

 

This note is one of the Promissory Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 



   

   



 

SCHEDULE A

 

LOANS AND REPAYMENTS OF LOANS

 



 

Date

Amount of

Loans

Amount of Principal

of Loans Repaid

Unpaid Principal

Balance of Loans

Notation

Made By



 

Schedule A to Exhibit H

 



   

   



 



  ICHOR ENERGY, LLC         By: /s/

 

Name:

    Title:  



 

 

 

 

 

 

 

 

 

 

 

Signature Page to Exhibit H

 



   

   



 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

DECEMBER 28, 2018

 

THE UNDERSIGNED (IN HIS/HER CAPACITY AS AN AUTHORIZED OFFICER OF THE BORROWER,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the President of Ichor Energy, LLC, a Nevada limited liability company
(“Borrower”).

 

2. Reference is made to that certain Term Loan Credit Agreement, dated as of
December 28, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), among Ichor Energy Holdings, LLC, a Nevada limited
liability company, as the parent, the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and ABC Funding, LLC,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms not otherwise defined herein shall have the meanings specified
in the Credit Agreement.

 

3. “Solvent” means, with respect to any Person, that as of the date of
determination, both (i)

 

(a) the sum of such Person’s and its consolidated Subsidiaries’ debt and
liabilities (including contingent liabilities) does not exceed the fair saleable
value of such Person’s and its consolidated Subsidiaries’ present assets; (b) if
applicable, such Person’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date and reflected in the Projections or
with respect to any transaction contemplated or undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual or matured liability.

 

4. I have reviewed the terms of Section 3.1(k) of the Credit Agreement, the
definition of “Solvent” described herein and in the Credit Agreement and the
other definitions and provisions contained in the Credit Agreement and the other
Loan Documents relating thereto, and, in my opinion, have made, or have caused
to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

 

5. Based upon my review and examination of paragraph 3 and the Credit Agreement
as described in paragraph 4 above, I certify, in my capacity as an Authorized
Officer of the Borrower (and not individually) that as of the date hereof, after
giving effect to the consummation of the Transactions on the Closing Date, the
Loan Parties (taken as a whole) are and will be Solvent.

 

[Signature Page Follows]

 



   

   



 

The foregoing certifications are made and delivered as of the date first set
forth above.

 



  ICHOR ENERGY, LLC         By: /s/

 

Name:

    Title:  



 

 

 

 

 

 

 

 

 

 

Signature Page to Solvency Certificate

 



   

   



 

EXHIBIT J

 

FORM OF MONTHLY FINANCIAL STATEMENTS

 

[See Attached]

 

 

 

 

 

 

 

 

 



   

   



 

EXHIBIT K

 

FORM OF QUARTERLY FINANCIAL STATEMENTS

 

[See Attached]

 

 

 

 

 

 

 

 



   

   



 

EXHIBIT L

 

FORM OF DIRECTION LETTER

 

_________________, 20_______

 

 

__________________________

__________________________

__________________________

__________________________

 



 

Re: Notice of Designated Account



 

Ladies and Gentlemen:

 

Ichor Energy, LLC, a Nevada limited liability company, Ichor Energy (TX), LLC, a
Texas limited liability company, Ichor Energy (LA), LLC, a Louisiana limited
liability company (herein referred to collectively as “Ichor”)[, or its
subsidiary, [ ],] is the present payee for the interests in the properties
(“Properties”) set forth on the attached Schedule hereto (the “Schedule”). Ichor
hereby requests that you begin remitting its proceeds with respect to the
Properties to a designated bank account.

 

Accordingly, until further notice from ABC Funding, LLC (as collateral agent of
a security interest in the Properties), please direct all proceeds attributable
to the Properties and interests set forth on the Schedule for which you are
purchasing production and which you credit to [ ], effective as of the date
hereof, to the address and account as set forth below:

______________________________

______________________________

______________________________

______________________________

 

In order that we may have a record evidencing your acceptance of this Notice of
Designated Account, we request that you execute one copy of this letter in the
space provided below and return the same to us in the enclosed, self-addressed
envelope.

 



   

   



 



  Yours very truly,        

 

ICHOR ENERGY, LLC

 

 

 

 

 

By: /s/

 

Name:

    Title:          

 

ICHOR ENERGY (TX), LLC                               

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ICHOR ENERGY (LA), LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

Title: Accepted and Acknowledged By:

 

[                                  ]

 

By:                                                                       

Name:

Title:

 

 

 

 

 

 

 

[Signature Page to Direction Letter]

 



   

   



 

EXHIBIT M

 

FORM OF APOD CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 



1. I am the of Ichor Energy, LLC, a Nevada limited liability company
(“Borrower”).

 

 

2. Reference is made to that certain Term Loan Credit Agreement, dated as of
December 28, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and ABC Funding, LLC, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms not otherwise defined herein shall have the meanings specified in the
Credit Agreement.

 

 

3. Attached hereto as Exhibit A is a draft APOD referred to in Section 5.18 of
the Credit Agreement, submitted for review by the Lenders.

 

 

4. Attached hereto as Exhibit B is a written narrative provided pursuant to
Section 5.18 setting forth any changes to or deviation from the APOD in effect
as of the time this certificate is delivered (and which, for the avoidance of
doubt, shall remain in effect until such time as the Requisite Lenders shall
have consented to such revised plan and APOD in their sole discretion).

 

 

The foregoing certifications are made and delivered as of the date first set
forth above.



 

 



  ICHOR ENERGY, LLC         By: /s/

 

Name

    Title  



 

 



   

   



 

EXHIBIT N

 

FORM OF CONTRACT OPERATING AGREEMENT

 

[See Attached]

 

 

 

 

 

 

 

 



   

   



 

EXHIBIT O

 

FORM OF OPERATOR SUBORDINATION AGREEMENT

 

[See Attached]

 

 

 

 

 

 



 



 

 

 